 



Exhibit 10.1.2

AMENDED AND RESTATED INDENTURE

Dated as of November 4, 2004

among

COLLEGIATE FUNDING SERVICES RESOURCES I, LLC

as Issuer

CRC FUNDING, LLC, CAFCO, LLC, FALCON ASSET SECURITIZATION
CORPORATION and JUPITER SECURITIZATION CORPORATION

as Conduit Lenders

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO

as Committed Lenders

CITICORP NORTH AMERICA, INC. and JPMORGAN CHASE BANK

as Funding Agents

CITICORP NORTH AMERICA, INC.

as Administrative Agent

THE BANK OF NEW YORK

as Indenture Trustee, Eligible Lender Trustee and as Securities Intermediary

COLLEGIATE FUNDING PORTFOLIO ADMINISTRATION, L.L.C.

as Administrator

and

COLLEGIATE FUNDING MASTER SERVICING, L.L.C.

as Master Servicer

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page
ARTICLE I ADVANCES
    2  
SECTION 1.01. Commitments to Lend; Limits on Lenders’ Obligations
    2  
SECTION 1.02. Borrowing Procedures
    3  
SECTION 1.03. Grant of Security Interest
    5  
SECTION 1.04. Release of Collateral
    6  
SECTION 1.05. Effect of Release
    7  
SECTION 1.06. Premium Letter of Credit
    8  
SECTION 1.07. Extension of the Facility Termination Date
    8  
 
       
ARTICLE II NOTES
    9  
SECTION 2.01. Notes
    9  
SECTION 2.02. Interest on Advances
    10  
SECTION 2.03. Repayments and Prepayments
    10  
SECTION 2.04. General Procedures
    11  
SECTION 2.05. Changes in Program Limit
    11  
SECTION 2.06. Characterization of Notes
    12  
SECTION 2.07. Taxes
    12  
 
       
ARTICLE III SETTLEMENTS
    14  
SECTION 3.01. Accounts; Investments by Indenture Trustee
    14  
SECTION 3.02. Collection of Moneys
    16  
SECTION 3.03. Collection Account
    16  
SECTION 3.04. Reserve Account
    19  
SECTION 3.05. Payments and Computations, Etc.; Monthly Advances
    20  
SECTION 3.06. Disbursement Account
    21  
SECTION 3.07. Payment Under Joint Sharing Agreement
    22  
 
       
ARTICLE IV FEES AND YIELD PROTECTION
    22  
SECTION 4.01. Fees
    22  
SECTION 4.02. Yield Protection
    23  
SECTION 4.03. Funding Losses
    24  
 
       
ARTICLE V CONDITIONS OF BORROWINGS
    24  
SECTION 5.01. Conditions Precedent to Original Indenture
    24  
SECTION 5.02. Conditions Precedent to All Borrowings
    27  
SECTION 5.03. Delivery of Roster of Student Loans
    29  
SECTION 5.04. Conditions Precedent to Amendment and Restatement of the Original
Indenture
    30  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    32  
SECTION 6.01. Representations and Warranties of Issuer
    32  
SECTION 6.02. Reassignment upon Breach
    36  

i



--------------------------------------------------------------------------------



 



         
 
    Page
SECTION 6.03. Representations and Warranties of Indenture Trustee
    37  
SECTION 6.04. Representations and Warranties of Eligible Lender Trustee
    37  
 
       
ARTICLE VII GENERAL COVENANTS OF ISSUER AND MASTER SERVICER
    38  
SECTION 7.01. Affirmative Covenants of Issuer
    38  
SECTION 7.02. Reporting Requirements of Issuer
    43  
SECTION 7.03. Servicing Covenants
    46  
SECTION 7.04. Negative Covenants of Issuer
    48  
 
       
ARTICLE VIII EVENTS OF TERMINATION
    50  
SECTION 8.01. Events of Termination
    50  
SECTION 8.02. Remedies
    53  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT; THE FUNDING AGENTS; INDENTURE TRUSTEE
    55  
SECTION 9.01. Authorization and Action
    55  
SECTION 9.02. Administrative Agent’s and Funding Agents’ Reliance,
Indemnification, Etc
    55  
SECTION 9.03. Administrative Agent, Funding Agents and Affiliates
    56  
SECTION 9.04. Lender’s Purchase Decision
    56  
SECTION 9.05. Delegation of Duties
    57  
SECTION 9.06. Successor Administrative Agent and Funding Agents
    57  
SECTION 9.07. Acceptance of the Trusts
    58  
SECTION 9.08. Fees, Charges and Expenses of Indenture Trustee
    60  
SECTION 9.09. Notice to Lenders if Event of Termination Occurs
    60  
SECTION 9.10. Intervention by Indenture Trustee
    60  
SECTION 9.11. Successors
    60  
SECTION 9.12. Resignation
    61  
SECTION 9.13. Removal
    61  
SECTION 9.14. Appointment of Successor
    61  
SECTION 9.15. Concerning Any Successor
    61  
SECTION 9.16. Appointment of Co-Trustee
    62  
SECTION 9.17. Successor Indenture Trustee as Trustee of Funds
    62  
SECTION 9.18. Indemnification
    62  
SECTION 9.19. Amendments; Waivers
    63  
 
       
ARTICLE X ASSIGNMENT OF LENDER’S INTEREST
    63  
SECTION 10.01. Restrictions on Assignments
    63  
SECTION 10.02. Rights of Assignee
    65  
SECTION 10.03. Evidence of Assignment
    65  
 
       
ARTICLE XI INDEMNIFICATION
    65  
SECTION 11.01. Indemnities
    65  
 
       
ARTICLE XII SERVICING OF PLEDGED STUDENT LOANS AND ADMINISTRATION OF ISSUER
    68  
SECTION 12.01. Duties of Master Servicer
    68  

ii



--------------------------------------------------------------------------------



 



         
 
    Page
SECTION 12.02. Collection of Pledged Student Loan Payments
    70  
SECTION 12.03. Realization upon Pledged Student Loans
    71  
SECTION 12.04. No Impairment or Amendment
    71  
SECTION 12.05. Purchase of Pledged Student Loans
    71  
SECTION 12.06. Reporting
    71  
SECTION 12.07. Annual Statement as to Compliance; Notice of Default; SAS 70
Reports
    72  
SECTION 12.08. Access to Certain Documentation and Information Regarding Pledged
Student Loans; Audits
    72  
SECTION 12.09. Servicer Expenses
    73  
SECTION 12.10. Appointment of Sub-Servicers
    73  
SECTION 12.11. Maintenance of Fidelity Bond and Errors and Omission Policy
    74  
SECTION 12.12. Representations of Master Servicer
    74  
SECTION 12.13. Sub-Servicing Limitations
    76  
SECTION 12.14. Indemnities of Master Servicer
    76  
 
       
SECTION 12.15. Collegiate Funding Master Servicing, L.L.C. Not To Resign as
Master Servicer
    77  
SECTION 12.16. Servicer Default
    77  
SECTION 12.17. Appointment of Successor
    78  
SECTION 12.18. Master Servicer Fee
    78  
SECTION 12.19. Representations of Administrator
    78  
SECTION 12.20. Indemnities of Administrator
    80  
SECTION 12.21. Administrator’s Fee
    80  
 
       
ARTICLE XIII MISCELLANEOUS
    80  
SECTION 13.01. Amendments, Etc
    80  
SECTION 13.02. Notices, Etc
    81  
SECTION 13.03. No Waiver; Remedies
    81  
SECTION 13.04. Binding Effect; Survival
    81  
SECTION 13.05. Costs, Expenses and Taxes
    82  
SECTION 13.06. No Proceedings
    82  
SECTION 13.07. Captions and Cross References
    82  
SECTION 13.08. Integration
    82  
SECTION 13.09. Governing Law
    83  
SECTION 13.10. Waiver Of Jury Trial; Submission to Jurisdiction
    83  
SECTION 13.11. Execution in Counterparts
    83  
SECTION 13.12. No Recourse Against Other Parties
    83  
SECTION 13.13. Confidentiality
    84  
SECTION 13.14. Limitation of Liability
    85  
SECTION 13.15. Amendment and Restatement
    86  
SECTION 13.16. Sale and Assignment
    86  

iii



--------------------------------------------------------------------------------



 



APPENDICES

     
APPENDIX A
  Definitions
APPENDIX B
  Originators
APPENDIX C
  Guarantors
APPENDIX D
  Form of Purchase and Sale Agreement
APPENDIX E
  Credit and Collection Policy
APPENDIX F
  Agreed-Upon Procedures with respect to the Issuer, the Master Servicer and
each Affiliated Servicer

SCHEDULES

     
SCHEDULE 1
  Lender Groups
SCHEDULE 6.0l(k)
  List of Offices of Issuer where Records Are Kept/Changes in Chief Place of
Business/Chief Executive Office

EXHIBITS

     
EXHIBIT 1.02
  Form of Borrowing Notice
EXHIBIT 1.04
  Form of Release Certification
EXHIBIT 2.01
  Form of Note
EXHIBIT 3.01(g)
  Perfection Provisions for Eligible Investments
EXHIBIT 5.04(q)
  Closing List
EXHIBIT 5.02(d)
  Form of Coverage Condition Certificate
EXHIBIT 7.02(c)
  Form of Monthly Report
EXHIBIT 10.01(a)
  Form of Assignment and Acceptance
EXHIBIT 13.02
  Notice Addresses
EXHIBIT A
  Form of Account Control Agreement
EXHIBIT B
  Forms of Joint Sharing Agreements

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED INDENTURE

Dated as of November 4, 2004

     THIS IS AN AMENDED AND RESTATED INDENTURE (“Indenture”), among Collegiate
Funding Services Resources I, LLC, a Delaware limited liability company
(“Issuer”), CRC Funding, LLC, CAFCO, LLC, Falcon Asset Securitization
Corporation and Jupiter Securitization Corporation (each a “Conduit Lender” and
collectively, the “Conduit Lenders”), the financial institutions from time to
time party hereto (each, a “Committed Lender” and together with the Conduit
Lenders, the “Lenders”), Citicorp North America, Inc. (“CNAI”) and JPMorgan
Chase Bank (“JPMC”), as funding agents (in such capacity, each a “Funding Agent”
and collectively, the “Funding Agents” for the Lenders in the Lender Groups
described on Schedule 1 hereto), CNAI, as agent for Lenders (in such capacity,
the “Administrative Agent”), The Bank of New York, as indenture trustee
hereunder (in such capacity, the “Indenture Trustee”), as eligible lender
trustee (in such capacity, the “Eligible Lender Trustee”) and as securities
intermediary (in such capacity, the “Securities Intermediary”), Collegiate
Funding Portfolio Administration, L.L.C., as administrator (in such capacity,
the “Administrator”) and Collegiate Funding Master Servicing, L.L.C., as master
servicer (in such capacity, the “Master Servicer”). Unless otherwise indicated,
capitalized terms used in this Agreement are defined in Appendix A.

BACKGROUND

     1. The Issuer, certain of the Lenders, the Administrator, the Master
Servicer and the Administrative Agent are parties to the Indenture dated as of
July 23, 2003 (as amended, supplemented or otherwise modified from time to time,
the “Original Indenture”) pursuant to which, among other things, such Lenders
agreed to provide, subject to the terms and conditions set forth therein,
certain financial accommodations to or for the benefit of the Issuer.

     2. The parties hereto have agreed to amend and restate the Original
Indenture pursuant to the terms and conditions of this Agreement.

     3. The amendment and restatement of the Original Indenture pursuant to this
Agreement shall have the effect of a substitution of terms of the Original
Indenture, but will not have the effect of causing a novation, refinancing or
other repayment of the obligations of the Issuer under and Original Indenture
(hereinafter, the “Original Obligations”) or a termination or extinguishment of
the Liens securing such Original Obligations, which Original Obligations shall
remain outstanding and repayable pursuant to the terms of this Agreement and
which Liens shall remain attached, enforceable and perfected securing such
Original Obligations and all additional obligations arising under this
Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I

ADVANCES

     SECTION 1.01. Commitments to Lend; Limits on Lenders’ Obligations.

     (a) Advances. Upon the terms and subject to the conditions of this
Agreement, from time to time prior to the Facility Termination Date, Issuer may
request to the Administrative Agent and each Funding Agent that each Conduit
Lender make loans to Issuer secured by the Collateral (each, an “Advance”). Each
requested Advance shall be allocated among the Lender Groups based upon each
Lender Group’s Pro Rata Share. Each Funding Agent shall allocate, in its sole
discretion, each request for an Advance among the Conduit Lenders in the Lender
Group to which such Funding Agent is party. Each Conduit Lender may, in its sole
discretion, make such Advances in an amount up to the amount specified by the
Funding Agent in its Lender Group, and if a Conduit Lender elects not to make
any amount of such Advance, the Committed Lenders in such Conduit Lender’s
Lender Group shall fund the amount of such Advance that is not made by such
Conduit Lender, each in an amount equal to its respective Lender Group Pro Rata
Share of such Advance; provided that no Advance shall be made by a Lender if,
after giving effect thereto, (i) the then Total Outstanding Advances would
exceed the Program Limit at such time and (ii) in respect of any Lender Group,
the then Total Outstanding Advances held by all Lenders in such Lender Group
would exceed such Lender Group’s Group Limit at such time. Notwithstanding
anything contained in this Agreement to the contrary, no Committed Lender shall
be obligated to provide the Administrative Agent, any Funding Agent or Issuer
with aggregate funds in connection with a Borrowing in an amount that would
exceed such Committed Lender’s unused Commitment then in effect less any amounts
advanced by such Committed Lender pursuant to a Program Support Agreement.

     (b) Use of Proceeds. Notwithstanding anything in this Agreement to the
contrary, the proceeds of each Advance made pursuant to Section 1.01(a) shall be
used by Issuer only for the purchase of Student Loans pursuant to the CFO
Purchase and Sale Agreement or to make deposits to the Collection Account to be
applied as permitted pursuant to Section 3.03(b) to the extent that Collections
are insufficient to pay amounts described in clauses first through eighth of
Section 3.03(b) and the proceeds of each Advance made pursuant to Section
1.01(c) shall be used by Issuer only as provided in Section 1.01(c); provided,
however, in the case of the first Borrowing hereunder, such proceeds (or a
portion thereof) may be used to fund the Reserve Account so that the amount
therein at least equals the Reserve Account Minimum Balance.

     (c) Additional Advances. In addition to Advances pursuant to
Section 1.01(a), absent written notice from the Required Lenders that such
Advances will not be made, prior to the occurrence of an Event of Termination
and so long as no Event of Termination would occur as a result of such Advances
on each Settlement Date, each Conduit Lender may (in its sole discretion) and
each Committed Lender shall (to the extent any Conduit Lender in such Committed
Lender’s Lender Group elects not to make such Advances) make Advances in an
aggregate amount equal to all amounts described in the first through eighth
clauses of Section 3.03(b) that remain unpaid after the application of funds
from Collections and Available Funds

2



--------------------------------------------------------------------------------



 



on deposit in the Collection Account pursuant to Section 3.03(b). On each
Settlement Date after the occurrence and during the continuance of an Event of
Termination, absent written notice from the Required Lenders that such Advances
shall not be made, each Conduit Lender may (in its sole discretion) and each
Committed Lender shall (to the extent any Conduit Lender in such Committed
Lender’s Lender Group elects not to make such Advances) make Advances in an
aggregate amount equal to all amounts described in the first through sixth
clauses of Section 3.03(b) and all amounts related to independent directors’
fees described in the seventh clause of Section 3.03(b) which remain unpaid
after the application of funds from Collections and Available Funds on deposit
in the Collection Account pursuant to Section 3.03(b). Each Conduit Lender may
make an Advance under this Section 1.01(c) in its sole discretion. If a Conduit
Lender elects not to make such Advance, the Committed Lenders in such Conduit
Lender’s Lender Group shall fund such Advance, each in an amount equal to its
respective Lender Group Pro Rata Share of such Advance; provided, that no
Advance shall be made by a Lender pursuant to this Section 1.01(c) to the extent
the Required Lenders have provided written notice to the Administrative Agent
that they will not make such Advances; provided, further, that no Advance shall
be made by a Lender if, after giving effect thereto, (i) in respect of all
Lenders, the then Total Outstanding Advances would exceed the Program Limit at
such time or (ii) in respect of any Lender Group, the then aggregate outstanding
Advances with respect to all Lenders in such Lender Group would exceed the Group
Limit for such Lender Group at such time. Advances made pursuant to this
Section 1.01(c) shall constitute “Advances” as such term is used in this
Agreement and shall be secured by the Collateral. Notwithstanding anything
contained in this Agreement to the contrary, no Committed Lender shall be
obligated to provide any Funding Agent, the Administrative Agent or Issuer with
aggregate funds in connection with a Borrowing (x) after such Lender’s Facility
Termination Date or (y) in an amount that would exceed such Committed Lender’s
unused Commitment then in effect less any amounts advanced by such Committed
Lender pursuant to a Program Support Agreement. The Indenture Trustee shall
notify the Administrative Agent and the Funding Agents in writing two Business
Days prior to each Settlement Date if the amounts on deposit in the Collection
Account will be insufficient to pay in full the amounts described in the first
through eighth clauses of Section 3.03(b). Each Funding Agent will promptly
notify the Conduit Lenders in such Funding Agent’s Lender Group or the Committed
Lenders in such Funding Agent’s Lender Group, as applicable, of such Funding
Agent’s receipt of any such notice. Each Lender shall instruct its related
Funding Agent as to whether such Lender will fund the proposed Borrowing by
telephone or telecopy by no later than the close of its business on the Business
Day following its receipt of any such request.

     SECTION 1.02. Borrowing Procedures.

     (a) Notice of Borrowing. Each Borrowing hereunder (other than a Borrowing
pursuant to Section 1.01(c)) shall be made upon Issuer’s irrevocable written
notice, substantially in the form of Exhibit 1.02 (a “Borrowing Notice”),
delivered to the Administrative Agent, the Funding Agents and the Indenture
Trustee in accordance with Section 13.02 (which notice must be received by the
Administrative Agent and each Funding Agent prior to 11:00 a.m., New York City
time) not less than two (2) Business Days prior to the requested Borrowing Date,
which notice shall specify (A) the amount requested to be borrowed by Issuer
(which amount shall be in a minimum amount of $1,000,000 or in integral $100,000
multiples in excess thereof), and (B) the date of such Borrowing (which shall be
a Business Day). Each Funding Agent will promptly notify the Conduit Lenders in
such Funding Agent’s Lender Group or the Committed Lenders in

3



--------------------------------------------------------------------------------



 



such Funding Agent’s Lender Group, as applicable, of such Funding Agent’s
receipt of any Borrowing Notice. Issuer shall request no more than three
Borrowings per week; provided, however, that in order for Issuer to request
three Borrowings in any week, Issuer must provide the Administrative Agent, each
Funding Agent and the Indenture Trustee with written notice of the requested
amounts and dates of all three such Borrowings on or before the Friday of the
preceding week (or if such day is not a Business Day, the immediately preceding
Business Day). Nothing in the foregoing sentence shall limit Issuer’s obligation
to deliver a Borrowing Notice not less than two Business Days prior to any
requested Borrowing hereunder.

     (b) Funding of Borrowing. On the date of each Borrowing, upon satisfaction
of the applicable conditions set forth in Article V, the Conduit Lenders or the
Committed Lenders, as the case may be, shall make available to the Funding Agent
in such Lender’s Lender Group at such Funding Agent’s Office the principal
amount of such Borrowing (which, in the case of a Borrowing to be funded by the
Committed Lenders, shall consist of each Committed Lender remitting its Lender
Group Pro Rata Share of the principal amount of such Borrowing) and after
receipt by such Funding Agent of such funds, such Funding Agent shall make such
funds available to Issuer in same day funds by depositing such funds in the
Disbursement Account (or, with respect to Borrowings made pursuant to
Section 1.01(c), at the direction of the Administrative Agent in the
Administrative Agent’s sole discretion, such funds may be applied directly to
the unpaid amounts described in clauses first through eighth of Section 3.03(b);
provided, that any such payments for unpaid amounts owed under Section 3.03(b)
shall be paid in the priorities outlined in Section 3.03(b)). Advances in
connection with Borrowings to fund any FFELP Loan shall be made in an amount not
to exceed the outstanding Principal Balance of such Student Loan plus accrued
and unpaid interest thereon (to the extent not previously capitalized) plus the
Financed Premium Amount with respect to such Student Loan minus, if the Issuer
purchased such FFELP Loan at a discount, such discount. Advances in connection
with Borrowings to fund any Private Loan that has the benefit of a Private Loan
Guarantee Agreement, shall be made in an amount not to exceed the least of
(A) the outstanding Principal Balance of such Student Loan at such time, plus
accrued and unpaid interest thereon (to the extent not previously capitalized),
(B) such Private Loan’s actual amortized purchase price if purchased at a
discount by Issuer or (C) the Guaranteed Amount with respect to such Student
Loan. Advances in connection with Borrowings to fund any other type of Private
Loan shall be made at the sole discretion of the Funding Agents in an amount
determined by the unanimous written consent of the Funding Agents after approval
of the Student Loan program related to such Private Loan. The obligation of each
Committed Lender to remit its Lender Group Pro Rata Share of any such Borrowing
shall be several from that of each other Committed Lender, and the failure of
any Committed Lender to make such amount available to the Funding Agent in such
Committed Lender’s Lender Group shall not relieve any other Committed Lender of
its obligation hereunder.

     (c) If, by 2:00 P.M. (New York time) on the date of any Borrowing (whether
or not the any Funding Agent has advanced any Committed Lender’s share of such
Borrowing), one or more Committed Lenders (each, a “Defaulting Committed
Lender”, and each Committed Lender other than the Defaulting Committed Lender
being referred to as a “Non-Defaulting Committed Lender”) fails to make its
Lender Group Pro Rata Share of the principal amount of such Borrowing available
to the Funding Agent in such Committed Lender’s Lender Group pursuant to
Section 1.02(b) (the aggregate amount not so made available to the Funding
Agents being

4



--------------------------------------------------------------------------------



 



herein called in either case the “Borrowing Deficit”), then the Administrative
Agent shall, by no later than 2:30 P.M. (New York time) on such date, instruct
each Non-Defaulting Committed Lender to pay, by no later than 3:00 P.M. (New
York time) on such date, in immediately available funds, to the account
designated by the Funding Agent in such Non-Defaulting Committed Lender’s Lender
Group, an amount equal to the lesser of (y) such Non-Defaulting Committed
Lender’s proportionate share (based upon the relative Commitments of the
Non-Defaulting Committed Lenders) of the Borrowing Deficit and (z) its unused
Commitment. A Defaulting Committed Lender shall forthwith, upon demand, pay to
each Funding Agent for the ratable benefit of the Non-Defaulting Committed
Lenders in such Funding Agent’s Lender Group all amounts paid by each
Non-Defaulting Committed Lender in such Funding Agent’s Lender Group on behalf
of such Defaulting Committed Lender, together with interest thereon, for each
day from the date a payment was made by any such Non-Defaulting Committed Lender
until the date such Non-Defaulting Committed Lender has been paid such amounts
in full, at a rate per annum equal to the sum of the Alternate Base Rate plus
2.00%. No Defaulting Committed Lender shall be entitled to a vote or consent
with respect to any Transaction Document until it has paid the amounts set forth
in the preceding sentence.

     SECTION 1.03. Grant of Security Interest.

     (a) Issuer (and the Eligible Lender Trustee, in its capacity as title
holder to the Pledged Student Loans that are a part of the Collateral) hereby
grants to the Indenture Trustee, for the benefit of the Secured Parties, a first
priority, continuing lien and security interest in all right, title and interest
of Issuer (and the Eligible Lender Trustee) in, to and under the Collateral,
whether now owned or hereafter acquired or existing. Issuer and the Eligible
Lender Trustee agree that the foregoing sentence is intended to grant in favor
of the Indenture Trustee, for the benefit of the Secured Parties, a first
priority, continuing lien and security interest in all of the Issuer’s (and the
Eligible Lender Trustee’s, in its capacity as title holder to the Pledged
Student Loans that are part of the Collateral) personal property. Such lien and
security interest shall secure all of Issuer’s obligations (monetary or
otherwise) hereunder and under the other Transaction Documents to which Issuer
is a party, including, without limitation, the payments on the Notes, the
payment of Fees, the Reimbursement Obligation and all Indemnified Amounts and
the obligation to cause the Master Servicer to turn over all Collections (or
cause all Collections to be remitted) to the Indenture Trustee for deposit into
the Collection Account. The Indenture Trustee hereby accepts the foregoing grant
of a security interest in the Collateral, and agrees to hold such security
interest in trust for the benefit of the Secured Parties pursuant to the terms
of this Agreement. The Indenture Trustee agrees that it has no security interest
or other adverse claim to the Accounts or the Eligible Investments therein that
are Collateral other than pursuant to this Agreement or the other Transaction
Documents and that it will not enter into any agreement that would give any
person or entity other than the Indenture Trustee the right to give entitlement
orders with respect to such Eligible Investments or the Accounts, except as
expressly permitted with respect to the Residual Payments Account.

     (b) All instruments representing or evidencing the Demand Note Collateral
or any Collateral described in clause (xii) of the definition of “Collateral”
shall be delivered to and held by or on behalf of the Indenture Trustee for the
benefit of the Secured Parties pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the

5



--------------------------------------------------------------------------------



 



Administrative Agent. The Issuer shall not at any time ask for, sue or receive
any payment on the Demand Note Collateral (whether in cash or other assets,
pursuant to a security interest, by exercise of any right of set-off or
otherwise) without the prior written consent of the Administrative Agent. The
Issuer agrees that it shall not, at any time, without the prior written consent
of each of the Funding Agents and the Administrative Agent, (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Demand Note Collateral, (ii) create or permit to exist
any adverse claim, judgment or Lien upon or with respect to any of the Demand
Note Collateral, except for the security interest under this Agreement, or
(iii) amend, waive, forgive, terminate or otherwise modify any of the Demand
Note Collateral.

     (c) In connection with the foregoing grant of a security interest in the
Collateral, each of the Issuer, the Eligible Lender Trustee and the Indenture
Trustee hereby grants to the Administrative Agent (on behalf of the Secured
Parties) the right, at any time after the occurrence and during the continuation
of an Event of Termination, to give or withhold consents, directions, demands,
extensions or waivers (in each case, on behalf of the Issuer, the Eligible
Lender Trustee and the Indenture Trustee, respectively) under or with respect
to, and the right to take such actions necessary to maintain in full force and
effect each of, the Demand Note, the Servicing Agreements, the Guarantee
Agreements, and the Purchase and Sale Agreements, in each case to the extent
applicable to the Pledged Student Loans and other Collateral.

     (d) Each of the Issuer and the Master Servicer agrees that at any time and
from time to time, at its own expense, it will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent or the Indenture
Trustee may reasonably request, in order to enable the Administrative Agent and
the Indenture Trustee to exercise and enforce their respective rights and
remedies hereunder with respect to any Collateral.

     (e) The Issuer agrees that all proceeds of the Demand Note shall be
deposited in the Collection Account and that the Indenture Trustee shall have
all rights of the Issuer with respect to the Demand Note, including without
limitation the right to demand payment and exercise remedies with respect to the
collateral pledged under the Demand Note, and that the Issuer shall not take any
action whatsoever with respect to the Demand Note without the prior written
consent of the Administrative Agent; provided, however, each of the Indenture
Trustee and the Administrative Agent agree that they will only demand payment
under the Demand Note, direct the Issuer to demand payment under the Demand Note
or direct the distribution of funds from the Residual Payments Account in an
amount not to exceed the amount of Covered Claims owing from the Issuer, the
Master Servicer, the Administrator, each Affiliated Servicer or any other
Affiliate of Issuer pursuant to this Agreement, any Sub-Servicing Agreement or
any other Transaction Document.

     SECTION 1.04. Release of Collateral. From time to time, Issuer may request
the Indenture Trustee to release its security interest in any Pledged Student
Loans by delivering to the Indenture Trustee, the Administrative Agent and each
Funding Agent a notice substantially in the form and substance of Exhibit 1.04
attached hereto (a “Notice of Release”) of its desire that such a release occur.
Issuer shall deliver preliminary Notice of Release at least ten days but no more
than thirty (30) days before any day on which Issuer may desire that such
release occur and

6



--------------------------------------------------------------------------------



 



shall deliver a finalized Notice of Release at least two (2) days but no more
than thirty (30) days before such date. Issuer also shall provide written notice
at least two Business Days prior to the day within the period covered by such
Notice of Release on which it desires that such release occur. Such Notice of
Release shall state that Issuer plans to sell or otherwise dispose of such
Pledged Student Loans in connection with a sale, securitization or other
disposition thereof (which Pledged Student Loans will be specifically identified
in such Notice of Release, each a “Released Student Loan”). The release of the
Indenture Trustee’s security interest in any Pledged Student Loans pursuant to
this Section 1.04 shall be subject to the following conditions precedent:

     (i) before and after giving effect to such release,

     (A) there shall not exist any Event of Termination or Unmatured Event of
Termination;

     (B) the Coverage Condition is met;

     (C) no Lender is materially and adversely affected by the selection made by
Issuer of the Released Student Loans in comparison to purchasers of Pledged
Student Loans from Issuer (through the Eligible Lender Trustee) in connection
with any asset securitization or sale by Issuer occurring during the Revolving
Period; and

     (D) the Valuation Agent shall have determined that the remaining Collateral
is consistent with a program rated the equivalent of “A2” by Moody’s as
reasonably determined by the Valuation Agent using the ratings methodology the
Valuation Agent employs for rating the Notes.

     (ii) on or prior to such release, Issuer shall have delivered a Notice of
Release to the Indenture Trustee, the Administrative Agent and each Funding
Agent, certifying that the foregoing conditions described in clause (i) above
shall have been satisfied in connection therewith, together with a pro forma
Coverage Condition Certificate demonstrating compliance of the condition
described in clause (B) above.

     (iii) on or prior to such release, Issuer shall have deposited into the
Collection Account cash in an amount equal to the outstanding Principal Balance
of such Released Student Loans, plus accrued and unpaid interest thereon (to the
extent not previously capitalized), plus any Unamortized Premium thereon plus
any unreimbursed Monthly Advance with respect thereto for application as a
repayment of the Total Outstanding Advances on such date in accordance with
Section 2.03(c).

     SECTION 1.05. Effect of Release. Upon the satisfaction of the foregoing
conditions in accordance with Section 1.04, all right, title and interest of the
Indenture Trustee in, to and under such Pledged Student Loans shall terminate
and revert to Issuer, its successors and assigns, and the right, title and
interest of the Indenture Trustee in such Pledged Student Loans shall thereupon
cease, terminate and become void; and, upon the request of Issuer, its
successors or assigns, and at the cost and expense of Issuer, the Indenture
Trustee shall deliver and, if necessary, execute such UCC-3 financing statements
and releases as are necessary or reasonably

7



--------------------------------------------------------------------------------



 



requested by Issuer to terminate and remove of record any documents constituting
public notice of the security interest in such Released Student Loans granted
hereunder being released.

     SECTION 1.06. Premium Letter of Credit.

     (a) Issuance of Premium Letter of Credit. On or prior to the date hereof,
the Letter of Credit Provider shall issue the Premium Letter of Credit payable
to the Administrative Agent for the benefit of CAFCO, LLC and CRC Funding, LLC
in an amount equal to $12,500,000. The expiration date of the Premium Letter of
Credit shall be the Premium Letter of Credit Expiration Date. The Administrative
Agent may draw upon the Premium Letter of Credit upon the occurrence and during
the continuance of an Event of Termination in an amount less than or equal to
the outstanding obligations of the Issuer to CAFCO, LLC and CRC Funding, LLC
under the Transaction Documents. Upon any such draw, the Administrative Agent
shall pay the amount drawn to CAFCO, LLC and CRC Funding, LLC for application as
repayment of such obligations. The Premium Letter of Credit shall be solely for
the benefit of CAFCO, LLC and CRC Funding, LLC and not of their respective
Program Support Providers or any other Conduit Lenders.

     (b) Reimbursement Obligation. As more fully set forth in the Reimbursement
Agreement, Issuer agrees unconditionally, irrevocably and absolutely upon
receipt of notice from the Administrative Agent or the Letter of Credit Provider
to pay immediately to the Letter of Credit Provider, the amount of each advance
that is drawn under or pursuant to the Premium Letter of Credit (such obligation
of Issuer to reimburse the Letter of Credit Provider for an advance made under
the Premium Letter of Credit being referred to herein as a “Reimbursement
Obligation”) pursuant to Section 1.06(a).

     SECTION 1.07. Extension of the Facility Termination Date.

     (a) The Issuer, not more than forty-five (45) days before the date set
forth in clause (a) of the definition of Facility Termination Date (the
“Committed Lender Termination Date”), may request that the Committed Lenders
extend the Committed Lender Termination Date by giving the Administrative Agent
and each Funding Agent notice of such request. The Funding Agent shall promptly
notify the Committed Lenders in such Funding Agent’s Lender Group of such
Funding Agent’s receipt of such request, and each Committed Lender shall, not
earlier than thirty (30) or later than fifteen (15) days before the Committed
Lender Termination Date, notify the Funding Agent in such Committed Lender’s
Lender Group whether or not it intends to consent to such extension; provided,
that if any Committed Lender fails to give such notice it shall be deemed not to
have consented to such extension. Consent to any extension requested by the
Issuer may be given or withheld in the sole and absolute discretion of each
Committed Lender. Upon receipt of consent by a Committed Lender to an extension,
the Funding Agent in such Lender’s Lender Group will promptly notify the Issuer
thereof, and effective as of the Committed Lender Termination Date the Committed
Lender Termination Date then in effect shall be extended to the date specified
by the Administrative Agent and the Funding Agents in their sole discretion (but
in no event to a date that is more than three hundred sixty four (364) days
after the Committed Lender Termination Date then in effect, or if such day is
not a Business Day, the next preceding Business Day). Each Funding Agent will
promptly give the Issuer notice of any failure of any Committed Lender in such
Lender’s Lender Group to consent to any

8



--------------------------------------------------------------------------------



 



requested extension of the Committed Lender Termination Date (each Committed
Lender which has declined or has been deemed to have declined to renew its
commitment hereunder, a “Non-Renewing Committed Lender”).

     (b) Any Funding Agent may declare, to the extent of the unused Program
Limit, that the Commitment of any Non-Renewing Committed Lender in such Funding
Agent’s Lender Group to make Advances shall automatically terminate on a date
agreed upon by such Funding Agent and the Issuer. Upon the termination of any
Non-Renewing Committed Lender’s Commitment to make Advances pursuant to the
preceding sentence, the Program Limit, to the extent the Non-Renewing Committed
Lender’s Commitment is not assigned as provided in Section 1.07(c), shall be
reduced in an amount equal to the Commitment of such Non-Renewing Committed
Lender immediately prior to the termination of such Commitment.

     (c) Notwithstanding Section 1.07(b), except following the occurrence of an
Event of Termination, the Issuer, with the consent of the Funding Agent in such
Non-Renewing Committed Lender’s Lender Group and the Administrative Agent, may
arrange for one or more banks (which may include any Committed Lender) the
short-term unsecured debt of which is rated at least equal to the then existing
ratings of the Promissory Notes issued by the Conduit Lenders, to assume all or
part of the Commitment of a Non-Renewing Committed Lender; provided, that each
such assignment satisfies the requirements of Section 10.01 hereof; provided,
further, that the Issuer shall have arranged for such assumption for all
Non-Renewing Committed Lenders on a pro rata basis. If a bank is willing to
assume all or a part of the Non-Renewing Committed Lender’s Commitment, then
such bank, the Non-Renewing Committed Lender, the Issuer and the related Funding
Agent will promptly evidence such assumption and assignment pursuant to
Section 10.03.

ARTICLE II

NOTES

     SECTION 2.01. Notes. The Advances shall be evidenced by promissory notes
(as from time to time supplemented, extended, amended or replaced, the “Notes”),
substantially in the form set forth in Exhibit 2.01, with appropriate
insertions, dated the Closing Date, payable to the order of each Funding Agent,
for the benefit of the Lenders in such Funding Agent’s Lender Group, in the
maximum principal amount of the Program Limit (or, if less, in the aggregate
unpaid principal amount of all of the Advances) on the Maturity Date or such
other date as is specified herein. Principal of the Advances shall be paid from
time to time as set forth in Sections 2.03 and 3.03. Each Funding Agent shall
record in its records, or at its option on the schedule attached to the Notes,
the date and amount of each Advance made hereunder, the interest rate with
respect thereto, each repayment thereof, and the other information provided for
thereon. The aggregate unpaid principal amount so recorded shall be rebuttable
presumptive evidence of the principal amount owing and unpaid on the Notes. The
failure so to record any such information or any error in so recording any such
information shall not, however, limit or otherwise affect the actual obligations
of Issuer hereunder or under the Notes to repay the principal amount of all
Advances, together with all interest accruing thereon, as set forth in this
Agreement.

9



--------------------------------------------------------------------------------



 



     SECTION 2.02. Interest on Advances.

     (a) Interest Rates. Each Advance shall accrue interest during each
Settlement Period at the following rates, which interest shall be payable as set
forth in paragraph (b) below:

     (i) at all times while the making or maintenance of such Advance (or the
applicable portion thereof) by a Conduit Lender is funded by the issuance of
Promissory Notes, the Promissory Note Rate for such Settlement Period; and

     (ii) at all times while the making or maintenance of such Advance (or the
applicable portion thereof) by a Conduit Lender is funded other than by the
issuance of Promissory Notes or is funded by the Committed Lenders, 1.00% per
annum over the Eurodollar Rate, or if the Eurodollar Rate is not available, the
Alternate Base Rate;

provided, however, that to the extent that the Eurodollar Rate is selected to
apply to an Advance but such Advance is made with less than two days prior
notice, such Advance shall accrue interest at the Alternate Base Rate; and
provided further that for any day while an Event of Termination or an Unmatured
Event of Termination exists the rate of interest on each Advance shall be an
interest rate equal to 2.00% per annum above the Alternate Base Rate in effect
on such day.

     The interest rate on any Advance bearing interest at the Alternate Base
Rate shall change simultaneously with each change in the Alternate Base Rate.

     (b) Interest Settlement Dates. Interest accrued on each Advance shall be
paid on each of:

     (i) the Maturity Date;

     (ii) each Settlement Date;

     (iii) the date of any prepayment, in whole or in part, of the outstanding
principal of such Advance pursuant to Section 2.03(b) or Section 2.03(c) to the
extent of the amount being prepaid; and

     (iv) the date on which any Advance is accelerated pursuant to Section 8.02.

     SECTION 2.03. Repayments and Prepayments. Issuer shall repay in full the
unpaid principal amount of each Advance on the earlier to occur of (i) the date
such amount is declared to be accelerated pursuant to Section 8.02 or (ii) the
Maturity Date. Prior thereto, Issuer:

     (a) may, from time to time on any Settlement Date with respect to any
Advance, make a prepayment, in whole or in part, of the outstanding principal
amount of any such Advance; provided, however, that

     (i) all such voluntary prepayments shall require at least two (2) Business
Days’ (but no more than five (5) Business Days’) prior written notice to the
Administrative Agent and the Funding Agents; and

10



--------------------------------------------------------------------------------



 



     (ii) all such voluntary partial prepayments shall be in a minimum amount of
$1,000,000 and in integral multiples of $500,000 or in an amount equal to the
remaining amount outstanding;

     (b) shall, on each date when any reduction in the Program Limit becomes
effective, make a prepayment of the Advances in an amount equal to the excess,
if any, of the aggregate outstanding principal amount of the Advances over the
Program Limit as so reduced;

     (c) shall, (i) to the extent (A) there is a Reassignment of any Pledged
Student Loans pursuant to Section 6.02 or (B) the Master Servicer repurchases a
Pledged Student Loan pursuant to Section 12.05, in either case, prepay the
principal amount of the Advances in an amount equal to the principal portion of
the Reassignment Amount or the Servicer Repurchase Amount, as applicable,
therefor on such date and (ii) to the extent there is a release of Collateral
pursuant to Section 1.04 or a withdrawal from the Collection Account pursuant to
Section 3.04(b), prepay the principal balance of the Advances in the amount set
forth in Section 1.04(iii) or Section 3.04(b) as applicable;

     (d) shall, immediately upon the date on which any Advance is declared to be
accelerated pursuant to Section 8.02, repay the amount of the Total Outstanding
Advances.

     Each such prepayment shall be subject to the payment of any amounts
required by Section 4.03 resulting from a prepayment or payment of an Advance
prior to the Settlement Date with respect thereto.

     SECTION 2.04. General Procedures. No outstanding principal of an Advance
shall be considered reduced by any allocation, setting aside or distribution of
any portion of Collections unless such Collections shall have been actually
delivered to the Administrative Agent for the purpose of paying such principal.
No principal or interest shall be considered paid by any distribution of any
portion of Collections if at any time such distribution is rescinded or must
otherwise be returned for any reason. No provision of this Agreement shall
require the payment or permit the collection of interest in excess of the
maximum permitted by applicable law.

SECTION 2.05. Changes in Program Limit

     (a) Reduction in Program Limit. The unused portion of the Program Limit may
be decreased by an amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof upon thirty (30) days’ prior written notice by Issuer to the
Administrative Agent and the Funding Agents; provided the Program Limit shall in
no event be less than $100,000,000. Each reduction in the Program Limit shall be
applied to each Lender Group based upon the respective Pro Rata Shares of each
Lender Group. Upon any reduction in the Program Limit, the Funding Agent for
each Lender Group shall allocate such reduction in the Program Limit based upon
the Lender Group Pro Rata Shares of the Committed Lenders in such Funding
Agent’s Lender Group.

     (b) Increases in Program Limit. From time to time, the Issuer may request
that the Administrative Agent, the Funding Agents and the Lenders consent to
increases in the Program Limit in an amount equal to $50,000,000 or any integral
multiple of $5,000,000 in excess thereof by providing a written request therefor
at least thirty (30) days’ prior to the proposed date of such increase to the
Administrative Agent, the Funding Agents and each of the Lenders. None of the

11



--------------------------------------------------------------------------------



 



Administrative Agent, any Funding Agent or any of the Lenders shall be obligated
in any manner to approve any such increase and any such increase shall be
subject to such terms and conditions as are acceptable to the Administrative
Agent, each Funding Agent and each of the Lenders agreeing to increase their
Program Limits in their sole discretion (including, without limitation,
satisfaction of conditions precedents of the type described in Section 5.01 and
Section 5.04 hereof).

     SECTION 2.06. Characterization of Notes. Issuer, the Administrative Agent,
each Funding Agent and each Lender agree to treat the Notes for federal, state
and local income and franchise tax purposes, and for book purposes, as
indebtedness only of Issuer.

     SECTION 2.07. Taxes. (a) All payments made by the Issuer under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent, any Funding Agent or any
Lender as a result of a present or former connection between the Administrative
Agent, any Funding Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent, such Funding Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document) (collectively, the “Excluded Taxes”).
If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent, any Funding
Agent or any Lender hereunder, the amounts so payable to the Administrative
Agent, such Funding Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent, such Funding Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided, however, that the Issuer shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of the
assignment, to receive additional amounts from the Issuer with respect to such
Non-Excluded Taxes pursuant to this paragraph.

     (b) In addition, the Issuer shall pay to the relevant Governmental
Authority in accordance with applicable law all taxes, levies, imposts,
deductions, charges, assessments or fees of any kind (including but not limited
to any current or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies, but excluding Excluded Taxes) imposed
upon the Administrative Agent, such Funding Agent or such Lender that arises
from any payment made hereunder or from the execution, delivery, or registration
of or otherwise similarly with respect to, this Agreement (“Other Taxes”).

     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Issuer, within thirty (30) days thereafter the Issuer shall send to the
Administrative Agent for its own

12



--------------------------------------------------------------------------------



 



account or for the account of the Administrative Agent, the relevant Funding
Agent or relevant Lender, as the case may be, a certified copy of an original
official receipt received by the Issuer showing payment thereof. The Issuer
agrees to indemnify the Administrative Agent, each Funding Agent and each Lender
from and against the full amount of the Non-Excluded Taxes and Other Taxes
arising out of this Agreement (whether directly or indirectly) imposed upon or
paid by the Administrative Agent, such Funding Agent or such Lender and any
liability (including penalties, interest, and expenses arising with respect
thereto), whether or not such Non-Excluded Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority.

     (d) Each Lender (or transferee) that is not a “U.S. Person” as defined in
section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Issuer, the Funding Agent in such Lender’s Lender Group and the Administrative
Agent two copies of either U.S. Internal Revenue Service form W-8BEN or form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from the
withholding of U.S. federal income tax under Section 871(h) or 881(c) of the
Code with respect to payments of “portfolio interest”, both a form W-8BEN and a
certificate representing that such Lender is not (i) a “bank” for purposes of
Section 881(c) of the Code, (ii) a ten-percent shareholder of the Issuer (within
the meaning of Section 871(h)(3)(B) of the Code) or (iii) a controlled foreign
corporation related to the Issuer (within the meaning of Section 864(d)(4) of
the Code), or any subsequent versions thereof or successors thereto, in all
cases properly completed and duly executed by such Non-U.S. Lender, claiming
complete exemption from, withholding of U.S. federal income tax on all payments
by the Issuer under this Agreement. Such forms shall be delivered by each
Non-U.S. Lender at least (5) five Business Days before the date of the initial
payment to be made pursuant to this Agreement by the Issuer to such Lender. In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Issuer at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Issuer (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision in this paragraph, a Non-U.S. Lender shall not be required to deliver
any subsequent form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

     (e) A Lender which is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Issuer
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Issuer (with a copy to the
Administrative Agent and the Funding Agent in such Lender’s Lender Group), at
the time or times prescribed by the applicable law or reasonably requested by
the Issuer, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

     (f) In cases in which an Issuer makes a payment under this Agreement to a
U.S. Person with knowledge that such U.S. Person is acting as an agent for a
foreign person, the Issuer will not treat such payment as being made to a U.S.
Person for purposes of Treas. Reg. §

13



--------------------------------------------------------------------------------



 



1.1441-1(b)(2)(ii) (or a successor provision) without the express written
consent of such U.S. Person.

     (g) The agreements in this Section shall survive the termination of this
Agreement and the payment of all amounts payable hereunder.

ARTICLE III

SETTLEMENTS

     SECTION 3.01. Accounts; Investments by Indenture Trustee.

     (a) Accounts. On or before the first Borrowing Date, the Indenture Trustee
shall establish, for the benefit of the Lenders to the extent of its interests
therein as provided herein, the Disbursement Account, the Collection Account,
the Reserve Account and the Residual Payments Account, which accounts shall be
segregated accounts maintained at a Qualified Institution selected by the Issuer
and approved by the Administrative Agent and each Funding Agent. Each such
Account shall be subject to the sole dominion and control (as defined in
Section 8-106 of the UCC) of the Indenture Trustee and neither the Issuer nor
any Affiliate of the Issuer shall have any withdrawal rights therefrom, except
as expressly permitted under this Agreement and the Residual Payments Account
Control Agreement with respect to the Residual Payments Account. The Eligible
Investments and funds in each such Account shall be deemed “financial assets” as
defined in Section 8-102 of the UCC. In furtherance of the foregoing, the Issuer
and the Indenture Trustee agree to enter into the Account Control Agreement with
respect to each such Account as of the date hereof.

     Subject to the further provisions of this Section 3.01, the Indenture
Trustee shall, upon receipt, deposit into such Accounts all amounts received by
it which are required to be deposited therein in accordance with the provisions
hereof. All such amounts and all investments made with such amounts, including
all income and other gains from such investments, shall be held by the Indenture
Trustee in such Accounts as part of the Collateral as herein provided, subject
to withdrawal by the Indenture Trustee in accordance with, and for the purposes
specified in the provisions of, this Agreement and, with respect to the Residual
Payments Account, subject to withdrawal by CFS or the Issuer in accordance with
the Residual Payments Account Control Agreement.

     (b) Administration of Payments. Unless otherwise advised by the
Administrative Agent in writing or required herein, the Indenture Trustee shall
assume that any amount remitted to it by the Master Servicer, any Sub-Servicer
or the Issuer is to be deposited into the Collection Account pursuant to
Section 3.03. The Indenture Trustee may establish from time to time such
deadline or deadlines as it shall determine are reasonable or necessary in the
administration hereof after which all amounts received or collected by the
Indenture Trustee on any day shall not be deemed to have been received or
collected until the next succeeding Business Day.

     (c) No Set-Off. Neither the Eligible Lender Trustee nor the Indenture
Trustee shall have any right of set-off against Collections, Accounts, or any
investment therein, whether or not

14



--------------------------------------------------------------------------------



 



commingled to satisfy any other obligations, and each of the Eligible Lender
Trustee and the Indenture Trustee hereby irrevocably waives any and all such
rights.

     (d) Investments. Amounts in the Accounts shall be invested and reinvested
by the Indenture Trustee pursuant to an Issuer Order in one or more Eligible
Investments. Subject to the restrictions on the maturity of investments set
forth in Section 3.01(f), each such Issuer Order may authorize the Indenture
Trustee to make the specific Eligible Investments set forth therein, to make
Eligible Investments from time to time consistent with the general instructions
set forth therein, or to make specific Eligible Investments pursuant to
instructions received in writing or by facsimile transmission from the employees
or agents of Issuer identified therein, in each case in such amounts as such
Issuer Order shall specify. All income or other gains from the investment of
moneys deposited in the Accounts shall be deposited by the Indenture Trustee in
the Collection Account upon receipt and shall be deemed to constitute a portion
of the Available Funds for the related Settlement Date. Issuer agrees to report
as its income for financial reporting and tax purposes (to the extent
reportable) all Investment Earnings on amounts in the Accounts. To the extent
that the issuer of any Eligible Investment grants voting rights to its holders,
the Issuer (or, after the occurrence and during the continuance of an Event of
Termination, the Administrative Agent) shall be responsible for exercising such
voting rights.

     (e) Investments in the Absence of an Issuer Order; Notice of Uninvested
Cash. In the event that either (i) Issuer shall have failed to give investment
directions to the Indenture Trustee by 11:00 a.m., New York City time, on any
Business Day on which there may be uninvested cash deposited in the Collection
Account, Disbursement Account or Reserve Account or (ii) an Event of Termination
or Unmatured Event of Termination shall have occurred and be continuing, then
the Indenture Trustee shall invest such funds in Eligible Investments as
directed by the Administrative Agent by 1:00 p.m., New York City time, on such
Business Day (to the extent such investments are then available) or, if no such
directions are given by such time, in Eligible Investments described in clause
(a) of the definition thereof. All Eligible Investments made by the Indenture
Trustee shall mature no later than the maturity date therefor permitted by
Section 3.01(f).

     (f) Maturity of Eligible Investments. Unless otherwise specified by each
Funding Agent and the Administrative Agent in writing, Eligible Investments
shall mature no later than the Business Day prior to each Settlement Date in an
amount sufficient to pay all interest and fees hereunder and under the other
Transaction Documents to which Issuer is a party due on such Settlement Date.
The Issuer hereby agrees to deposit into the Collection Account an amount equal
to any breakage costs that are deducted from the proceeds of Eligible
Investments in the event that any Eligible Investment is needed to pay amounts
due on a Settlement Date and had a maturity date later than the Business Day
prior to such Settlement Date.

     (g) Form of Investment. Any investment of any funds in the Collection
Account, Disbursement Account and Reserve Account shall be made under the
following terms and conditions:

     (i) each such investment shall be made in the name of the Indenture
Trustee, for the benefit of Issuer and the Secured Parties (to the extent of
their respective interests therein), or in the name of a nominee of the
Indenture Trustee;

15



--------------------------------------------------------------------------------



 



     (ii) any certificate or other instrument evidencing such investment shall
be delivered directly to the Indenture Trustee (and endorsed to the Indenture
Trustee in blank), and the Indenture Trustee shall have sole possession of such
instrument, and all income on such investment;

     (iii) all other requirements set forth on Exhibit 3.01(g) are met; and

     (iv) the Indenture Trustee for the benefit of the Secured Parties shall
have a first priority perfected security interest in such investment, perfected
by control to the extent permitted under Article 9 of the UCC.

     (h) Indenture Trustee Not Liable. The Indenture Trustee shall not in any
way be held liable by reason of any insufficiency in the Accounts resulting from
losses on investments made in accordance with the provisions of this
Section 3.01 (but the institution serving as Indenture Trustee shall at all
times remain liable for its own debt obligations, if any, constituting part of
such investments) except for gross negligence or intentional misconduct.

     SECTION 3.02. Collection of Moneys. If at any time Issuer and/or the Master
Servicer shall receive any Collections on or in respect of any Pledged Student
Loan (including any Guarantee Payment, Interest Subsidy Payment or Special
Allowance Payment), it shall hold such Collections for the benefit of the
Indenture Trustee (for the benefit of the Secured Parties), shall segregate such
payment from the other property of Issuer and shall, within two Business Days,
deliver such payment in the form received (endorsed as necessary for transfer)
to the Indenture Trustee for deposit in the Collection Account in accordance
with Section

     SECTION 3.03. Collection Account.

     (a) Deposits. Each of Issuer and the Master Servicer shall remit or cause
to be remitted all Collections received by either of them to the Collection
Account no later than the close of business on the second Business Day after
receipt thereof. Issuer and the Master Servicer shall cause each Sub-Servicer to
remit all Collections received by it to the Collection Account in accordance
with the applicable Sub-Servicing Agreement but, notwithstanding the terms of
any Sub-Servicing Agreement, (i) with respect to each Affiliated Servicer, no
later than the close of business on the second Business Day after such
Affiliated Servicer’s receipt of such Collections and (ii) with respect to Third
Party Servicers, no less frequently than three times per month and at least once
every fifteen days. Master Servicer also shall, in its sole discretion, deposit
into the Collection Account the amount of any Monthly Advances determined to be
made by Master Servicer pursuant to Section 3.05(e) no later than the related
Settlement Date. In addition, Issuer shall deposit to the Collection Account no
later than the close of business on the date payable pursuant thereto, the
aggregate Reassignment Amounts payable by Issuer pursuant to Section 6.02. The
Indenture Trustee shall also remit to the Collection Account any and all funds
in the Disbursement Account for which no wire transfer, ACH payment or check has
been issued within ten Business Days of receipt of such funds in the
Disbursement Account and have not otherwise been distributed in accordance with
Section 1.02(b). The Indenture Trustee shall deposit into the Collection Account
on the date of receipt thereof all Collections received by the Indenture Trustee
from the Master Servicer, Issuer, any Sub-Servicer, any affiliate of Issuer or

16



--------------------------------------------------------------------------------



 



otherwise. Pursuant to Section 1.03(d), all proceeds of the Demand Note shall be
deposited in the Collection Account.

     (b) Settlement Date Procedures. Amounts on deposit on any Settlement Date
in the Collection Account representing Collections, Reserve Account Withdrawal
Amounts transferred from the Reserve Account pursuant to Section 3.04(b),
Advances made pursuant to Section 1.01(c) and other Available Funds (net of any
amounts reimbursable to Master Servicer in respect of Monthly Advances pursuant
to Section 3.05(e), which shall be paid to Master Servicer) shall be withdrawn
from the Collection Account by the Indenture Trustee at the written direction of
the Issuer (or, upon receipt of written notice from the Administrative Agent
stating that the Indenture Trustee may no longer rely on the Issuer’s
directions, solely at the written direction of the Administrative Agent) on such
Settlement Date, in the amounts required, and applied in the following order of
priority:

     first, any indemnification amounts payable under the Joint Sharing
Agreement pursuant to Section 3.07;

     second, an amount equal to the unpaid Monthly Rebate Fee for such
Settlement Period plus any Monthly Rebate Fees not paid when due on any prior
Settlement Date shall be set aside in the Collection Account and paid to the
Department on such Settlement Date but only to the extent the Department has not
deducted or netted the amount of such Monthly Rebate Fees from the Interest
Subsidy Payments or Special Allowance Payments payable by the Department with
respect to the Pledged Student Loans;

     third, an amount equal to the Master Servicer’s Fees for the Pledged
Student Loans with respect to such Settlement Period plus any Master Servicer’s
Fees not paid when due on any prior Settlement Date shall be set aside in the
Collection Account and paid to the Master Servicer for the benefit of the Master
Servicer and the Sub-Servicers, as applicable, on such Settlement Date in the
amount provided in Section 12.18 of this Agreement, provided that following the
occurrence of an Event of Termination, the Indenture Trustee may and at the
request of the Administrative Agent shall pay the portion of the Master
Servicer’s Fees consisting of sub servicing fees directly to the Sub Servicers
(rather than through the Master Servicer);

     fourth, an amount equal to the Eligible Lender Trustee’s Fees with respect
to such Settlement Period, plus any Eligible Lender Trustee’s Fees not paid when
due on any prior Settlement Date and all expenses incurred by the Eligible
Lender Trustee (including its reasonable fees of counsel) in connection with the
enforcement of this Agreement shall be set aside in the Collection Account and
paid to the Eligible Lender Trustee on such Settlement Date;

     fifth, an amount equal to the Indenture Trustee’s Fees with respect to such
Settlement Period, plus any Indenture Trustee’s Fees not paid when due on any
prior Settlement Date and all expenses incurred by the Indenture Trustee
(including its reasonable fees of counsel) in connection with the enforcement of
this Agreement shall be set aside in the Collection Account and paid to the
Indenture Trustee on such Settlement Date;

     sixth, an amount equal to Administrative Expenses with respect to such
Settlement Period, plus any Administrative Expenses not paid when due on any
prior Settlement Date shall

17



--------------------------------------------------------------------------------



 



be set aside in the Collection Account and paid to the party to which such
amounts are owed or to the Issuer for payment to such party on such Settlement
Date;

     seventh, an amount equal to the interest accrued (or to be accrued) in
respect of all Advances during such Settlement Period, plus any interest on the
Advances not paid when due on any prior Settlement Date and interest thereon
shall be set aside in the Collection Account and ratably paid to each Funding
Agent, for the account of the Lenders in such Funding Agent’s Lender Group,
according to the respective principal amounts of the Total Outstanding Advances
then held by each of the Lenders in such Funding Agent’s Lender Group on such
Settlement Date;

     eighth, an amount equal to all Fees accrued (or to be accrued) during such
Settlement Period (other than fees payable to the Letter of Credit provider
pursuant to clause tenth that have not been paid previously pursuant to this
Section 3.03(b)), plus any Fees not paid when due on any prior Settlement Date,
together with interest thereon, shall be set aside in the Collection Account and
ratably paid to each Funding Agent, for the account of Lenders in such Funding
Agent’s Lender Group, according to the respective principal amounts of the Total
Outstanding Advances then held by each of the Lenders in such Funding Agent’s
Lender Group or any other intended recipient of such Fees on such Settlement
Date;

     ninth, during the Liquidation Period, ratably to each Funding Agent on each
Settlement Date, for the account of the Lenders in such Funding Agent’s Lender
Group, according to the respective principal amounts of the Total Outstanding
Advances then held by each of the Lenders in such Funding Agent’s Lender Group
and applied to the outstanding principal amount of the Advances;

     tenth, an amount equal to the Letter of Credit Provider’s Fees with respect
to such Settlement Period, plus any Letter of Credit Provider’s Fees not paid
when due on any prior Settlement Date shall be set aside in the Collection
Account and paid to the Letter of Credit Provider on such Settlement Date;

     eleventh, an amount equal to any other amounts due and owing to the
Indenture Trustee, Eligible Lender Trustee, the Administrative Agent, any
Funding Agent, any Affected Party, any Indemnified Party or the Lenders pursuant
to this Agreement shall be set aside in the Collection Account and paid to the
Indenture Trustee, Eligible Lender Trustee, Administrative Agent, such Funding
Agent, such Affected Party, such Indemnified Party or the Lenders, as the case
may be, when due in accordance with this Agreement;

     twelfth, during the Revolving Period, to the Indenture Trustee for deposit
to the Reserve Account in an amount equal the amount by which the balance in the
Reserve Account is less than the Reserve Account Minimum Balance;

     thirteenth, an amount equal to any other amounts due and owing to the
Letter of Credit Provider pursuant to this Agreement or the Premium Letter of
Credit shall be set aside in the Collection Account and paid to the Letter of
Credit Provider when due;

     fourteenth, an amount equal to the Administrator’s Fees for the Pledged
Student Loans with respect to such Settlement Period plus any Administrator’s
Fees not paid when due on any

18



--------------------------------------------------------------------------------



 



prior Settlement Date shall be set aside in the Collection Account and paid to
the Administrator; and

     fifteenth, during the Revolving Period, in an amount, if any, directed by
Issuer, ratably to each Funding Agent, for the account of the Lenders in such
Funding Agent’s Lender Group, ratably according to the respective principal
amounts of the Total Outstanding Advances then held by each of the Lenders in
such Funding Agent’s Lender Group and applied to the outstanding principal
amount of the Advances.

     (c) Use of Funds. The Indenture Trustee may withdraw funds from the
Collection Account for the purchase of Eligible Student Loans by the Issuer
pursuant to the CFO Purchase and Sale Agreement on and after any Settlement Date
only to the extent there are Available Funds remaining in the Collection Account
after application of clauses first through fourteenth of Section 3.03(b) on such
Settlement Date; provided, however, that no Purchase Termination Event shall
have occurred with respect to the Originator of such Eligible Student Loans. Any
Student Loans purchased or originated by Issuer with funds from the Collection
Account shall automatically become Pledged Student Loans.

     (d) Releases of Collateral from Collection Account. On the date of any
release of Collateral pursuant to Section 1.04 hereof, at Issuer’s request, the
Indenture Trustee may withdraw funds from the Collection Account and may release
its security interest on Pledged Student Loans and Related Security purchased
with funds from the Collection Account under Section 3.03(c) so long as the
Asset Coverage Ratio after giving effect to such release is at least equal to
the greater of (i) a percentage equal to the Asset Coverage Ratio as listed on
the Coverage Condition Certificate most recently received by the Administrative
Agent and the Funding Agents and (ii) a percentage equal to the sum of
(A) 100.1% plus (B) an amount equal to (1) a percentage equal to the average of
the Excess Spread for each month since the later to have occurred of (x) the
Closing Date or (y) the date of the last Take-Out Securitization multiplied by
(2) the number of days that have elapsed since the later to have occurred of
(x) the Closing Date or (y) the date of the last Take-Out Securitization divided
by (3) 365.

     (e) Final Payout Date. On the Final Payout Date, any funds remaining in the
Collection Account after giving effect to the provisions of Section 3.03 shall
be paid to the Issuer.

     SECTION 3.04. Reserve Account.

     (a) Establishment of Reserve Account. On or prior to the initial Borrowing
Date, Issuer shall deposit into the Reserve Account an amount equal to the
Reserve Account Minimum Balance. Thereafter, Issuer shall deposit to the Reserve
Account (i) all amounts required to be deposited therein pursuant to clause
twelfth of Section 3.03(b), (ii) all origination and other up-front fees paid by
any Obligors or related Persons with respect to any Private Loans that do not
have the benefit of a Private Loan Guarantee Agreement and (iii) all Collections
received with respect to Pledged Student Loans that constitute Private Loans
that have become Defaulted Student Loans.

19



--------------------------------------------------------------------------------



 



     (b) Withdrawals for Defaulted Student Loans. On the Business Day following
the day on which a Pledged Student Loan that constitutes a Private Loan that
does not have the benefit of a Private Loan Guarantee Agreement has become a
Defaulted Student Loan, as set forth in a notice from the Master Servicer, or on
the day of receipt of such notice if received after a Pledged Student Loan that
constitutes a Private Loan has become a Defaulted Student Loan, the Indenture
Trustee shall transfer from the Reserve Account to the Collection Account the
lesser of (A) the Principal Balance of such Defaulted Student Loan and all
accrued and unpaid interest thereon (to the extent not previously capitalized)
and (B) the amount on deposit in the Reserve Account consisting of origination
and other up-front fees paid by any Obligors or related Persons with respect to
Private Loans that do not have the benefit of a Private Loan Guarantee Agreement
(such amount, the “Reserve Account Withdrawal Amount”) and shall deposit such
Reserve Account Withdrawal Amount in the Collection Account for application
pursuant to the provisions of Section 3.03(b).

     (c) Withdrawals from Reserve Account. On each Settlement Date, the
Indenture Trustee shall withdraw from the Reserve Account the amounts on deposit
therein and treat such amounts as Collections and apply them as set forth in
Section 3.03(b) to the extent such withdrawal is necessary to pay the amounts
set forth in Section 3.03(b).

     (d) Distribution on Final Payout Date. On the Final Payout Date, amounts
remaining on deposit in the Reserve Account shall be deposited into the
Collection Account and distributed pursuant to the provisions of Section 3.03.

     SECTION 3.05. Payments and Computations, Etc.; Monthly Advances.

     (a) Payments. All amounts to be paid or deposited by the Indenture Trustee
or Issuer to the Administrative Agent, Funding Agents or Lenders hereunder shall
be paid or deposited in accordance with the terms hereof no later than
11:00 a.m. (New York City time) on the day when due in lawful money of the
United States of America in same day funds, to the applicable Funding Agent’s
Account.

     (b) Late Payments. Issuer shall, to the extent permitted by law and subject
to Section 2.04, pay to Lenders interest on all amounts not paid or deposited by
Issuer when due hereunder at 2.00% per annum above the interest rate otherwise
applicable to such amount pursuant to this Agreement or, if no interest rate is
otherwise applicable to such amount pursuant to this Agreement, at 2.00% per
annum above the Alternate Base Rate, payable on demand.

     (c) Method of Computation. Except in the case of fees payable under the
JPMC Fee Letter, all computations of interest, any fees payable under Section
4.01 and any other fees payable by Issuer to Lenders, the Funding Agents or the
Administrative Agent in connection with Borrowings hereunder shall be calculated
by the Administrative Agent on the basis of a year of 360 days (or in the case
of interest calculated by reference to the Alternate Base Rate, 365 or 366 days,
as applicable), for actual days elapsed. Fees payable under the JPMC Fee Letter
shall be calculated in accordance with the terms of the JPMC Fee Letter.

     (d) Indenture Trustee’s Reliance. In making the deposits, distributions and
calculations required to be made by it hereunder, the Indenture Trustee shall be
entitled to

20



--------------------------------------------------------------------------------



 



conclusively rely, in good faith, on information supplied to the Indenture
Trustee by the Administrative Agent and the Funding Agents and, prior to the
written notice by the Administrative Agent to the contrary, the Issuer. The
Issuer (or, if the Administrative Agent has notified the Indenture Trustee not
to follow the Issuer’s instructions, the Administrative Agent) agrees to provide
to the Indenture Trustee written instructions with respect to such distributions
by 3:00 p.m. (New York City time) at least one (1) Business Day prior to each
Settlement Date. If the Indenture Trustee has not received such instructions by
such time, the Indenture Trustee shall immediately notify the Administrative
Agent and the Funding Agents. The Indenture Trustee shall only make
distributions hereunder pursuant to the terms hereof or, if the express terms do
not conflict therewith, upon the written instructions of the Administrative
Agent and the Funding Agents, as applicable. The Indenture Trustee shall be
fully protected in making disbursements hereunder in accordance with the written
instructions of the Administrative Agent, the Funding Agents or the Issuer
delivered in accordance with this Agreement.

     (e) Monthly Advances. If Issuer or the Eligible Lender Trustee (or a
Servicer on its behalf) has applied for a Guarantee Payment from a Guarantor or
an Interest Subsidy Payment or a Special Allowance Payment from the Department,
and Issuer, the Eligible Lender Trustee or the Master Servicer, as the case may
be, has not received the related payment prior to the end of the Settlement
Period immediately preceding the current Settlement Date, Master Servicer may,
no later than the related Settlement Date, in its sole discretion, deposit into
the Collection Account an amount up to the amount of such payments applied but
not received (such deposits by Master Servicer are referred to herein as
“Monthly Advances”). Master Servicer shall have no obligation, legal or
otherwise, to make any Monthly Advance, and the making of or decision to make a
particular Monthly Advance shall not create any obligation on Master Servicer,
legal or otherwise, to make any future Monthly Advances. If after making a
Monthly Advance, Issuer (or the Eligible Lender Trustee or the Master Servicer
on its behalf) receives the Guarantee Payment, Special Allowance Payment or
Interest Subsidy Payment for which such Monthly Advance was made, then
notwithstanding the order set forth in Section 3.03(b) hereof, Master Servicer
shall be reimbursed immediately from such Guarantee Payment, Special Allowance
Payment or Interest Subsidy Payment, as the case may be, on deposit in the
Collection Account up to the amount of the related Monthly Advance.

     SECTION 3.06. Disbursement Account.

     (a) Establishment of Disbursement Account. On the initial Borrowing Date
and on each Borrowing Date thereafter, funds from the Lenders’ Advances shall be
deposited into the Disbursement Account by the Funding Agents in accordance with
Section 1.02(b).

     (b) Withdrawals from Disbursement Account. The Master Servicer (or, if the
Administrative Agent has notified the Indenture Trustee not to follow the Master
Servicer’s directions, the Administrative Agent) shall direct the Indenture
Trustee as to the disbursement of all funds on deposit in the Disbursement
Account; provided, that any funds disbursed from the Disbursement Account shall
be disbursed directly to the Person entitled to such funds (which (1) in the
case of the acquisition of Pledged Student Loans, will be the seller or other
transferor thereof and (2) in the case of the origination of Pledged Student
Loans, will be the Eligible Lender Trustee or other entity through which the
proceeds of such loans are to be disbursed) or, to the extent the Issuer has
previously paid such amounts and is seeking reimbursement therefor,

21



--------------------------------------------------------------------------------



 



to the Issuer upon the Issuer furnishing the Indenture Trustee with satisfactory
evidence of such payment. The withdrawal of funds from the Disbursement Account
shall be subject to each of the conditions precedent set forth in Section 5.02
of this Agreement (unless expressly waived by the Administrative Agent and each
Funding Agent in writing). All funds not disbursed from the Disbursement Account
within ten Business Days after they are deposited into the Disbursement Account
shall be remitted by the Indenture Trustee to the Collection Account.

     (c) Distribution on Final Payout Date. On the Final Payout Date, amounts
remaining on deposit in the Disbursement Account shall be remitted to the
Collection Account for distribution in accordance with the provisions of
Section 3.03(b).

     SECTION 3.07. Payment Under Joint Sharing Agreement. The Indenture Trustee
and Eligible Lender Trustee shall, upon receipt of any notice that an amount is
payable from the Collateral pursuant to the indemnification provisions of the
Joint Sharing Agreement, immediately furnish a copy thereof to the Issuer, the
Master Servicer, the Sub-Servicers, the Funding Agents and the Administrative
Agent. Thereafter, the Issuer, the Master Servicer, the Sub-Servicers, the
Indenture Trustee and the Eligible Lender Trustee shall promptly determine if,
and the extent to which, such amount is so payable and, following the
determination of such amount, if any, the Indenture Trustee shall, on the next
succeeding Settlement Date, pay such amount to the appropriate parties in
accordance with clause first of Section 3.03(b).

ARTICLE IV

FEES AND YIELD PROTECTION

     SECTION 4.01. Fees. Issuer shall pay to (i) the Administrative Agent, for
its own account and for the Valuation Agent and the Lenders in the Lender Groups
of which CNAI is the Funding Agent, certain fees in the amounts and on the date
set forth in the letter agreement between Issuer and the Administrative Agent
dated November 4, 2004 (as amended, restated, supplemented or otherwise modified
from time to time, the “CNAI Fee Letter”) and (ii) J.P. Morgan Securities Inc.,
for its own account and for Lenders in the Lender Groups of which JPMC is the
Funding Agent, certain fees in the amounts and on the dates set forth in the
letter agreement between Issuer and J.P. Morgan Securities Inc. (as amended,
restated, supplemented or otherwise modified from time to time, the “JPMC Fee
Letter”). Issuer shall also pay (i) to the Indenture Trustee for the account of
the Indenture Trustee the Indenture Trustee’s Fees on the date set forth in the
letter agreement (the “Indenture Trustee Fee Letter”) between Issuer and the
Indenture Trustee dated November 4, 2004, (ii) to the Eligible Lender Trustee
for the account of the Eligible Lender Trustee certain Fees payable to the
Eligible Lender Trustee on the dates and in the amounts set forth in the letter
agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Eligible Lender Trustee Fee Letter”) between Issuer and the Eligible
Lender Trustee dated November 4, 2004, and (iii) to the Letter of Credit
Provider, for the account of the Letter of Credit Provider certain Fees payable
to the Letter of Credit Provider on the dates and in the amounts set forth in
the letter agreement ( as amended, restated, supplemented or otherwise modified
from time to time, the “Letter of Credit Provider Fee Letter”) dated July 23,
2003.

22



--------------------------------------------------------------------------------



 



     SECTION 4.02. Yield Protection.

     (a) If any Regulatory Change (including a change to Regulation D) occurring
after the date hereof:

     (A) shall subject an Affected Party to any Non-Excluded Tax or any
obligation or right to make Advances or to provide funding therefor;

     (B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board, but excluding any
reserve included in the determination of interest on the Advances), special
deposit or similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any affiliate (or entity deemed by the Federal Reserve Board to be an
affiliate) of any Affected Party, or credit extended by any Affected Party;

     (C) shall change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party;

     (D) shall impose any other condition affecting any Advance owned or funded
in whole or in part by any Affected Party, or its obligations or rights, if any,
to make Advances or to provide funding therefor; or

     (E) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses, deposit insurance
premiums or similar charges;

and the result of any of the foregoing is or would be

     (x) to increase the cost to or to impose a cost on an Affected Party
funding or making or maintaining any Advance, or any purchases, reinvestments,
or loans or other extensions of credit under any Program Support Agreement or
any commitment of such Affected Party with respect to any of the foregoing;

     (y) to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement or any other Program Support Agreement, or under any
Program Support Agreement with respect thereto; or

     (z) in the sole determination of such Affected Party, to reduce the rate of
return on the capital of an Affected Party as a consequence of its obligations
hereunder or under any other Program Support Agreement or arising in connection
herewith to a level below that which such Affected Party could otherwise have
achieved;

then within thirty (30)days after demand by such Affected Party, Issuer shall
pay directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost or such
reduction including, without limitation, all interest and penalties thereon or
with respect thereto, and all out of pocket costs and expenses (including the
reasonable fees and expenses of counsel in defending against the same).

23



--------------------------------------------------------------------------------



 



     (b) Each Affected Party will promptly notify Issuer, the Administrative
Agent and the Funding Agent in such Affected Party’s Lender Group of any event
of which it has actual knowledge which will entitle such Affected Party to
compensation pursuant to this Section 4.02; provided, however, no failure to
give or delay in giving such notification shall adversely affect the rights of
any Affected Party to such compensation.

     (c) In determining any amount provided for or referred to in this Section
4.02, an Affected Party may use any reasonable averaging and attribution methods
that it (in its sole discretion) shall deem applicable and which it applies on a
consistent basis. Any Affected Party when making a claim under this Section 4.02
shall submit to Issuer a statement as to such increased cost or reduced return,
which statement shall, in the absence of manifest error, be conclusive and
binding upon Issuer.

     SECTION 4.03. Funding Losses. In the event that any Program Support
Provider or any Lender shall incur any loss or expense (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Program Support
Provider or Lender to make any purchase or maintain any purchase) as a result of
(i) any settlement with respect to any Advance being made on any day other than
the applicable Settlement Date with respect thereto, or (ii) any Borrowing not
being made in accordance with a request therefor under Section 1.02, then,
within thirty (30) days of written notice from the Funding Agent in such
Lender’s or Program Support Provider’s Lender Group to Issuer, Issuer shall pay
to the Funding Agent in such Lender’s or Program Support Provider’s Lender Group
for the account of such Program Support Provider or the Lenders, the amount of
such loss or expense (including, without duplication, any related Termination
Fee). Such written notice shall, in the absence of manifest error, be conclusive
and binding upon Issuer. In addition, in the event that the Issuer shall make a
repayment or prepayment of the principal amount of any Advance that is funded or
maintained by Promissory Notes on any day other than the applicable Settlement
Date with respect to such Advance without giving the notice required by
Section 2.03(a)(i), the Issuer shall pay to each Funding Agent for the account
of the Lenders in each such Funding Agent’s Lender Group on such Settlement
Date, the Termination Fee with respect to such Advance.

ARTICLE V

CONDITIONS OF BORROWINGS

     SECTION 5.01. Conditions Precedent to Original Indenture. The initial
Borrowing under the Original Indenture was subject to the condition precedent
that the Administrative Agent (unless otherwise indicated) shall have received,
on or before the date of such Borrowing the following, each (unless otherwise
indicated) dated on or about July 23, 2003 and in form and substance
satisfactory to the Administrative Agent and the Lenders:

     (a) A copy of the resolutions of the Board of Managers of Issuer approving
this Agreement and the other Transaction Documents to which Issuer is a party to
be delivered by it hereunder and the transactions contemplated hereby, together
with a copy of the Limited Liability Company Agreement of Issuer, each certified
by its secretary or assistant secretary;

24



--------------------------------------------------------------------------------



 



     (b) A good standing certificate for Issuer issued by the State of Delaware
and a certificate of qualification to do business in the State of Virginia
issued by the Secretary of State of each such State, as of a recent date
acceptable to the Administrative Agent and the Lenders;

     (c) A certificate of the secretary or assistant secretary of Issuer
certifying the names and true signatures of the officers authorized on its
behalf to sign the Transaction Documents to be delivered by it (on which
certificate the Administrative Agent and Lenders may conclusively rely until
such time as the Administrative Agent and Lenders shall receive from Issuer a
revised certificate meeting the requirements of this clause):

     (d) The Certificate of Formation of Issuer, duly certified by the Secretary
of State of Delaware and by the secretary or assistant secretary of the Issuer,
as of a recent date acceptable to the Administrative Agent and the Lenders,
together with a copy of the operating agreement of the Issuer, duly certified by
the secretary or assistant secretary of the Issuer;

     (e) A copy of the resolutions of the Board of Managers of Master Servicer,
each Affiliated Servicer, each Affiliated Originator, CFS and the Administrator
approving this Agreement, the other Transaction Documents to which such Person,
as applicable, is a party to be delivered by it hereunder and the transactions
contemplated hereby, certified by its secretary or assistant secretary;

     (f) A good standing certificate for each of Master Servicer, CFS and the
Administrator issued by the State of Virginia and a good standing certificate
for each of CFO and CFS-SunTech Servicing LLC issued by the State of Delaware,
in each case, dated as of a recent date and acceptable to the Administrative
Agent and the Lenders;

     (g) A certificate of the secretary or assistant secretary of CFO,
CFO-SunTech Servicing LLC, CFS and the Administrator certifying the names and
true signatures of the officers authorized on its behalf to sign the Transaction
Documents to be delivered by it (on which certificate the Administrative Agent
and Lenders may conclusively rely until such time as the Administrative Agent
and Lenders shall receive from Issuer a revised certificate meeting the
requirements of this clause):

     (h) The Certificate of Formation of Master Servicer, CFS and the
Administrator duly certified by the Secretary of State of Virginia and by the
secretary or assistant secretary of the Master Servicer, CFS or the
Administrator, as applicable, and the Certificate of Formation of CFO and
CFS-SunTech Servicing LLC duly certified by the Secretary of State of Delaware
and by the secretary or assistant secretary of CFO or CFS-SunTech Servicing LLC,
as applicable, in each case, dated as of a recent date acceptable to the
Administrative Agent and the Lenders, together with a copy of the operating
agreement of each such Person, duly certified by the secretary or assistant
secretary of such Person, as applicable;

     (i) A certificate of the secretary or assistant secretary of U.S. Bank
National Association certifying (A) a copy of the Charter of the U.S. Bank
National Association certified as of a recent date by the Office of the
Comptroller of Currency (B) a copy of the bylaws of the U.S. Bank National
Association, (C) a copy of the resolutions of the board of directors of the U.S.
Bank National Association authorizing the execution, delivery and performance of
each

25



--------------------------------------------------------------------------------



 



Transaction Document to which it is a party and (D) the names and true
signatures of the officers authorized on its behalf to sign the Transaction
Documents to be delivered by it (on which certificate the Administrative Agent
and Lenders may conclusively rely until such time as the Administrative Agent
and Lenders shall receive from Issuer a revised certificate meeting the
requirements of this clause);

     (j) A certificate of an officer of the Eligible Lender Trustee certifying
that each of the Guarantee Agreements and Eligible Lender Trust Agreements that
have been provided to the Administrative Agent are true and correct copies
thereof and remain in full force and effect;

     (k) A copy of the Certificate of Authority of the Eligible Lender
Trustee/Indenture Trustee to Commence Business and of the Certificate of
Fiduciary Powers of the Eligible Lender Trustee/Indenture Trustee duly certified
by the Comptroller of Currency;

     (l) (i) Financing statements on Form UCC-1 (A) naming Issuer as the debtor
and the Indenture Trustee, for the benefit of the Secured Parties, as the
secured party, (B) naming the Eligible Lender Trustee as debtor and the
Indenture Trustee, for the benefit of the Secured Parties, as the secured party
(with one statement identifying the Eligible Lender Trustee as a trustee in the
debtor box on Form UCC-1 and a second statement identifying the Eligible Lender
Trustee as trustee in the miscellaneous box on Form UCC-1), (C) naming the
Issuer as debtor in its capacity as settlor of the trust pursuant to the
Eligible Lender Trust Agreement and the Indenture Trustee, for the benefit of
the Secured Parties, as the secured party, (D) naming each Affiliated Originator
as debtor, Issuer as secured party and the Indenture Trustee, as assignee
secured party and (E) other similar instruments or documents, in proper form for
filing in the offices in which filings are necessary or, in the opinion of the
Administrative Agent or any Lender, desirable under the UCC or any comparable
law of all appropriate jurisdictions to perfect the Indenture Trustee’s security
interest in the Collateral, for the benefit of the Secured Parties and (ii) if
applicable, continuation statements with respect to the financing statements
described in clause (i);

     (m) A search report as of a recent date acceptable to the Administrative
Agent and the Lenders provided in writing to the Administrative Agent by Issuer,
in a form acceptable to the Administrative Agent and the Lenders, listing all
effective financing statements that name Issuer or Eligible Lender Trustee or
CFO as debtor and that are filed in the jurisdictions in which filings were made
pursuant to clause (k) above and in such other jurisdictions that Administrative
Agent or any Lender shall reasonably request, together with copies of such
financing statements (none of which shall cover any Collateral or if so covered,
the Administrative Agent shall have received duly executed termination
statements with respect thereto);

     (n) Favorable opinions of counsel to (i) the Issuer, the Master Servicer
and each Affiliated Servicer and, if requested by the Administrative Agent or
any Lender, each of the other parties to each Purchase and Sale Agreement, each
Sub-Servicing Agreement and each Eligible Lender Trust Agreement, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders, including without limitation security interest opinions, a true
sale opinion with respect to transfers under the CFO Purchase and Sale
Agreement, and a non-substantive consolidation opinion with respect to (A) each
Affiliated Originator and each Affiliated Servicer, on the one hand, and (B) the
Issuer, on the other hand,

26



--------------------------------------------------------------------------------



 



and (ii) the Indenture Trustee and Eligible Lender Trustee in form and substance
acceptable to the Administrative Agent;

     (o) Such powers of attorney as the Administrative Agent or any Lender shall
reasonably request to enable the Administrative Agent to collect all amounts due
under any and all Collateral;

(p) All fees and expenses then due and owing hereunder shall have been paid in
full;

(q) A Note, duly executed by Issuer;

     (r) Copies of each Guarantee Agreement, not previously received by the
Administrative Agent, duly executed by the related Guarantor and the Eligible
Lender Trustee and certified by Issuer as being a true and correct copy thereof;

     (s) Copies of each Sub-Servicing Agreement between the Master Servicer and
any applicable Sub-Servicer (including all amendments thereto), not previously
received by the Administrative Agent, duly executed by the parties thereto and
certified by Issuer as being a true and correct copy thereof;

     (t) A copy of this Agreement and each of the other Transaction Documents
and each other document, instrument, agreement and certificate identified on the
Closing List attached as Exhibit 5.01(q) to the Original Indenture, if not
previously received by the Administrative Agent, in each case duly executed, as
applicable, by Issuer, the Master Servicer each Lender, Administrative Agent,
Indenture Trustee, Eligible Lender Trustee, the Letter of Credit Provider and
each other party thereto;

     (u) Evidence that the Accounts have been established and that on or prior
to the initial Borrowing, the amount on deposit in the Reserve Account is at
least equal to the Reserve Account Minimum Balance; and

     (v) A Pro-Forma Coverage Condition Certificate, executed by an authorized
officer of the Issuer, showing that (after giving effect to the initial
Borrowing) the Coverage Condition is met;

     (w) The Indenture Trustee shall have received the executed original of the
Demand Note (delivered by the Issuer in pledge to the Indenture Trustee for the
benefit of the Secured Parties) and the Residual Payments Account Control
Agreement and evidence that the Residual Payments Account has been established.

By accepting the proceeds of the initial Borrowing after July 23, 2003, Issuer
was deemed to have represented and warranted that all of the conditions
precedent listed in this Section 5.01 have been met.

     SECTION 5.02. Conditions Precedent to All Borrowings. Each Borrowing
(including the initial Borrowing) shall be subject to the further conditions
precedent that on the date of such Borrowing the following statements shall be
true and the Issuer (by accepting the proceeds of

27



--------------------------------------------------------------------------------



 



such Borrowing) shall be deemed to have certified that all such conditions
precedent are satisfied on the date of each such Borrowing:

     (a) the representations and warranties contained in Section 6.01 are
correct in all material respects on and as of such day as though made on and as
of such day and shall be deemed to have been made (and to be correct in all
material respects) on such day;

     (b) no Material Adverse Change in the condition of Issuer, any Affiliated
Originator, CFS, any Affiliated Servicer or the Master Servicer has occurred and
is continuing;

     (c) no event has occurred and is continuing, or would result from such
Borrowing that constitutes an Event of Termination or Unmatured Event of
Termination;

     (d) if such Borrowing is the first Borrowing of any calendar week, the
Administrative Agent and each Funding Agent shall have received a pro-forma
Coverage Condition Certificate, substantially in the form of Exhibit 5.02(d),
executed by an authorized officer of Issuer, showing that after giving effect to
each proposed Borrowing, the Coverage Condition is met;

     (e) the Facility Termination Date shall not have occurred;

     (f) the applicable Sub-Servicers, in each case as bailee for the Indenture
Trustee for the benefit of the Secured Parties, shall have received the original
Student Loan Notes that will be acquired or otherwise financed with the proceeds
of such Borrowing (provided, however, that the applicable Sub-Servicers may
receive the original Student Loan Notes not later than five days after the date
of such Borrowing so long as prior to such receipt the original Student Loan
Notes are in the custody of the Master Servicer or the Administrator as bailee
pursuant to this Agreement);

     (g) all conditions precedent to Issuer’s acquisition of the Student Loans
to be acquired or otherwise funded with the proceeds of such Borrowing (other
than the payment of the purchase price therefor) shall have been satisfied and
no Purchase Termination Event shall have occurred with respect to the seller of
such Student Loans;

     (h) the Administrative Agent shall have received acknowledgment of releases
or termination statements on Form UCC-3 and any other documents necessary to
evidence or release any security interest (other than that of the Indenture
Trustee) in the Student Loans to be acquired or otherwise funded with the
proceeds of such Borrowing, to the extent required for any such prior security
interest to be terminated;

(i) the Issuer has paid all fees and expenses due hereunder at such time; and

     (j) with respect to any Private Loan, prior to any Borrowing with respect
thereto and prior to its inclusion in the calculation of the Coverage Condition,
(A) each such Private Loan shall be (1) covered by and serviced in accordance
with the applicable Sub-Servicing Agreement in form and substance satisfactory
to the Administrative Agent, the Funding Agents and the Required Lenders and
(2) the Administrative Agent shall have received such other opinions, approvals,
documents and certificates with respect to such Private Loan as the
Administrative Agent, the Funding Agents and the Lenders shall reasonably
request and (B) if such Private Loan

28



--------------------------------------------------------------------------------



 



has the benefit of a Private Loan Guaranty Agreement and the Private Loan
Guarantor thereof is TERI, the Administrative Agent and the Funding Agents have
conducted such due diligence (including visiting the offices of TERI) as the
Administrative Agent and the Funding Agents shall deem necessary with respect to
such Private Loan in their sole discretion;

     (k) the amount on deposit in the Reserve Account after giving effect to
such Borrowing shall be at least equal to the Reserve Account Minimum Balance;

     (l) the Issuer shall have delivered to the Administrative Agent and each
Funding Agent, if so requested by Administrative Agent or any such Funding
Agent, a copy of each Purchase and Sale Agreement entered into after July 23,
2003, in each case duly executed by Issuer, and each other party thereto;

     (m) Such powers of attorney as the Administrative Agent or any Lender shall
reasonably request to enable the Administrative Agent to collect all amounts due
under any and all Collateral;

     (n) No suit, action or other proceeding, investigation or injunction, or
final judgment relating thereto, shall be pending or threatened before any court
or governmental agency, seeking to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the Transaction;

     (o) No statute, rule, regulation or order shall have been enacted, entered
or deemed applicable by any government or governmental or administrative agency
or court that would make the transactions contemplated by any of the Transaction
Documents illegal or otherwise prevent the consummation thereof; and

     (p) the Issuer shall hold all FFELP Loans through the Eligible Lender
Trustee and the Eligible Lender Trustee shall be an “eligible lender” under
Section 435(d)(1)(D) of the Higher Education Act.

Notwithstanding the foregoing, the conditions precedent described in clauses
(a), (b), (d), (e), (f), (g), (h), (i), (j), (l), (m), and (n) above shall not
apply to Borrowings made pursuant to Section 1.01(c) of this Agreement.

     SECTION 5.03. Delivery of Roster of Student Loans. In connection with any
Borrowing (other than a Borrowing pursuant to Section 1.01(c) of this
Agreement), Issuer (or the Master Servicer on its behalf) shall have delivered
to the Indenture Trustee a roster Student Loans to be financed by the Issuer in
connection with such Borrowing reflecting (i) any Student Loans not originated
by the Issuer or its Affiliates, as soon as possible but no later than 5
Business Days after the acquisition thereof, (ii) with respect to any Student
Loans originated by Issuer or its Affiliates, within 5 Business Days after such
origination and (iii) such additional information reasonably requested by the
Administrative Agent and any Funding Agent. Notwithstanding the foregoing, with
respect to the initial Borrowing, Issuer shall have delivered the Schedule of
Pledged Student Loans to the Indenture Trustee on or before the date of such
initial Borrowing.

29



--------------------------------------------------------------------------------



 



     SECTION 5.04. Conditions Precedent to Amendment and Restatement of the
Original Indenture. The initial Borrowing after the Closing Date and the
amendment and restatement of the Original Indenture is subject to the condition
precedent that the Administrative Agent (unless otherwise indicated) shall have
received, on or before the date of such Borrowing, the following, each (unless
otherwise indicated) dated such date and in form and substance satisfactory to
the Administrative Agent, the Funding Agents and the Lenders:

     (a) A copy of the resolutions of the Board of Managers of Issuer approving
this Agreement and the other Transaction Documents to which Issuer is a party to
be delivered by it hereunder and the transactions contemplated hereby, together
with a copy of the Limited Liability Company Agreement of Issuer, each certified
by its secretary or assistant secretary;

     (b) A good standing certificate for Issuer issued by the Secretary of State
of the State of Delaware and a certificate of qualification to do business in
the State of Virginia issued by the Secretary of State of each such State, as of
a recent date acceptable to the Administrative Agent, the Funding Agents and the
Lenders;

     (c) A certificate of the secretary or assistant secretary of Issuer
certifying the names and true signatures of the officers authorized on its
behalf to sign the Transaction Documents to be delivered by it (on which
certificate the Administrative Agent, the Funding Agents and Lenders may
conclusively rely until such time as the Administrative Agent, the Funding
Agents and Lenders shall receive from Issuer a revised certificate meeting the
requirements of this clause):

     (d) The Certificate of Formation of Issuer, duly certified by the Secretary
of State of the State of Delaware and by the secretary or assistant secretary of
the Issuer, as of a recent date acceptable to the Administrative Agent, the
Funding Agents and the Lenders, together with a copy of the operating agreement
of the Issuer, duly certified by the secretary or assistant secretary of the
Issuer;

     (e) A copy of the resolutions of the Board of Managers of Master Servicer
and the Administrator approving this Agreement, the other Transaction Documents
to which such Person, as applicable, is a party to be delivered by it hereunder
and the transactions contemplated hereby, certified by its secretary or
assistant secretary;

     (f) A good standing certificate for each of Master Service and the
Administrator issued by the Secretary of Commonwealth of the Commonwealth of
Virginia, in each case, dated as of a recent date and acceptable to the
Administrative Agent, the Funding Agents and the Lenders;

     (g) A certificate of the secretary or assistant secretary of the
Administrator and the Master Servicer certifying the names and true signatures
of the officers authorized on its behalf to sign the Transaction Documents to be
delivered by it (on which certificate the Administrative Agent, the Funding
Agent and Lenders may conclusively rely until such time as the Administrative
Agent, the Funding Agents and Lenders shall receive from the Administrator or
Master Servicer, as applicable, a revised certificate meeting the requirements
of this clause):

30



--------------------------------------------------------------------------------



 



     (h) The Certificate of Formation of Master Servicer and the Administrator
duly certified by the Secretary of Commonwealth of the Commonwealth of Virginia
and by the secretary or assistant secretary of the Master Servicer and the
Administrator, as applicable, dated as of a recent date acceptable to the
Administrative Agent, the Funding Agents and the Lenders, together with a copy
of the operating agreement of each such Person, duly certified by the secretary
or assistant secretary of such Person, as applicable;

     (i) A certificate of the secretary or assistant secretary of the Eligible
Lender Trustee/Indenture Trustee certifying (A) a copy of a good standing
certificate of the Eligible Lender Trustee/Indenture Trustee certified as of a
recent date by the Banking Department of the State of New York (B) a copy of or
excerpt of the bylaws of the Eligible Lender Trustee/Indenture Trustee including
the names and true signatures of the officers authorized on its behalf to sign
the Transaction Documents to be delivered by it (on which certificate the
Administrative Agent, the Funding Agents and Lenders may conclusively rely until
such time as the Administrative Agent, the Funding Agents and Lenders shall
receive from Issuer a revised certificate meeting the requirements of this
clause);

     (j) A copy of the Certificate of Good Standing of the Eligible Lender
Trustee/Indenture Trustee duly certified by the Banking Department of the State
of New York;

     (k) (i) Financing statements on Form UCC-1 or Form UCC-3, as applicable,
(A) naming Issuer as the debtor and the Indenture Trustee, for the benefit of
the Secured Parties, as the secured party, (B) naming the Eligible Lender
Trustee as debtor and the Indenture Trustee, for the benefit of the Secured
Parties, as the secured party (with one statement identifying the Eligible
Lender Trustee as a trustee in the debtor box on Form UCC-1 and a second
statement identifying the Eligible Lender Trustee as trustee in the
miscellaneous box on Form UCC-1), (C) naming the Issuer as debtor in its
capacity as settlor of the trust pursuant to the Eligible Lender Trust Agreement
and the Indenture Trustee, for the benefit of the Secured Parties, as the
secured party, (D) naming each Affiliated Originator as debtor, Issuer as
secured party and the Indenture Trustee, as assignee secured party and (E) other
similar instruments or documents, in proper form for filing in the offices in
which filings are necessary or, in the opinion of the Administrative Agent or
any Lender, desirable under the UCC or any comparable law of all appropriate
jurisdictions to perfect the Indenture Trustee’s security interest in the
Collateral, for the benefit of the Secured Parties and (ii) if applicable,
continuation statements with respect to the financing statements described in
clause (i);

     (l) All fees and expenses then due and owing hereunder shall have been paid
in full;

     (m) The Notes, duly executed by Issuer;

     (n) Copies of each Guarantee Agreement, not previously received by the
Administrative Agent, duly executed by the related Guarantor and the Eligible
Lender Trustee and certified by Issuer as being a true and correct copy thereof;

     (o) Copies of each Sub-Servicing Agreement between the Master Servicer and
any applicable Sub-Servicer (including all amendments thereto), not previously
received by the

31



--------------------------------------------------------------------------------



 



Administrative Agent, duly executed by the parties thereto and certified by
Issuer as being a true and correct copy thereof;

     (p) A copy of this Agreement and each of the other Transaction Documents
and each other document, instrument, agreement and certificate identified on the
Closing List attached as Exhibit 5.04(q) hereto, if not previously received by
the Administrative Agent, in each case duly executed, as applicable, by Issuer,
the Master Servicer, each Funding Agent, each Lender, Administrative Agent,
Indenture Trustee, Eligible Lender Trustee, the Letter of Credit Provider and
each other party thereto;

     (q) Such other documents, opinions and certificates as Lenders, the Funding
Agents or the Administrative Agent may reasonably request;

     (r) Evidence that the Accounts have been established and that on or prior
to the initial Borrowing, the amount on deposit in the Reserve Account is at
least equal to the Reserve Account Minimum Balance;

     (s) A Pro-Forma Coverage Condition Certificate, executed by an authorized
officer of the Issuer, showing that (after giving effect to the initial
Borrowing) the Coverage Condition is met; and

     (t) The Indenture Trustee shall have received the executed original of the
Demand Note (delivered by the Issuer in pledge to the Indenture Trustee for the
benefit of the Secured Parties) and the Residual Payments Account Control
Agreement and evidence that the Residual Payments Account has been established.

     By accepting the proceeds of the initial Borrowing, Issuer shall be deemed
to have represented and warranted that all of the conditions precedent to the
commencement of the initial Revolving Period have been met.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

     SECTION 6.01. Representations and Warranties of Issuer. Issuer represents
and warrants as follows:

     (a) Organization, Corporate Powers. Issuer is a limited liability company
duly organized, validly existing solely under the laws of the State of Delaware,
is in good standing under the laws of the State of Delaware, has all necessary
corporate power to carry on its present business, is duly licensed or qualified
in all jurisdictions where the nature of its activities require such licensing
or qualifying, and has full power, right and authority to enter into this
Agreement, the other Transaction Documents to which it is, or will be, a party
and the transactions contemplated hereby and thereby, to issue the Notes and to
perform each and all of the matters and things herein and therein provided for.

32



--------------------------------------------------------------------------------



 



     (b) Issuer Authority, etc. The execution, delivery and performance by
Issuer of this Agreement, the Notes and the other Transaction Documents to which
it is, or will be, a party and the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action and this Agreement,
the Notes and such Transaction Documents constitute the legal, valid and binding
obligations of Issuer enforceable against Issuer in accordance with their terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or law.

     (c) Compliance with Laws and Contracts. (i) The execution, delivery and
performance by Issuer of this Agreement, the Notes and the other Transaction
Documents to which Issuer is a party do not and will not (w) conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time or both) a violation of the certificate of
formation or operating agreement of Issuer, (x) violate any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award to which Issuer or its property is subject; (y) result in a breach of
or constitute a default under the provisions of any indenture, loan or credit
agreement or any other material agreement, lease or instrument to which Issuer
may be or is subject or by which it, or its property, is bound; or (z) result
in, or require, the creation or imposition of any Lien on or with respect of any
of the properties of Issuer other than the Lien in favor of the Indenture
Trustee provided herein; and (ii) the Issuer is not in violation of, or in
default under, any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument.

     (d) Governmental Approvals. Issuer has obtained all authorizations,
consents, approvals, licenses, exemptions of or filings or registrations with
all governmental commissions, regulatory bodies, boards, bureaus, agencies and
instrumentalities, domestic or foreign, necessary to the conduct of its business
or necessary to the valid execution, delivery and performance by Issuer of this
Agreement, the Notes and the other Transaction Documents to which Issuer is, or
will be, a party (the “Approvals”), and such Approvals remain in full force and
effect.

     (e) Litigation. There is no action, suit, proceeding, inquiry or
investigation at law or in equity or before or by any court, public board or
body pending or, to the knowledge of Issuer, overtly threatened in writing
against or affecting the Issuer (x) asserting the invalidity of this Agreement
or any other Transaction Document, (y) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement and the other Transaction
Documents, or (z) wherein an unfavorable decision, ruling or finding would have
a Material Adverse Effect on the Issuer or which affects, or purports to affect,
the validity or enforceability against Issuer of any Transaction Document.

     (f) Employee Benefit Plans. All “employee benefit plans” (as such term is
defined in ERISA) of Issuer and each of its ERISA Affiliates (individually, a
“Plan” and collectively the “Plans”) have been maintained and operated in
substantial compliance with all applicable provisions of the Code and ERISA and
the regulations and published interpretations thereunder. No Plan is insolvent
or in reorganization. No proceedings have been instituted to terminate any Plan,
and no conditions exist which would permit the institution of proceedings to
terminate any

33



--------------------------------------------------------------------------------



 



such Plan. Issuer has no liability of any kind whatsoever, whether direct,
indirect, contingent or otherwise, on account of (i) any violation of the health
care continuation requirements of Part 6 of Title I of ERISA or Section 4980B of
the Code, (ii) under Section 502(i) or Section 502 (l) of ERISA or Section 4975
of the Code, (iii) under Section 302 of ERISA or Section 412 of the Code or
(iv) under Title IV of ERISA.

     (g) Perfected Interest. Each Pledged Student Loan, including the related
Student Loan Note, is owned by Issuer or by the Eligible Lender Trustee, on
behalf of Issuer, free and clear of any adverse claim, judgment or Lien other
than the Lien created pursuant to this Agreement. All other Collateral is owned
by Issuer free and clear of any adverse claim, judgment or Lien other than the
Lien created pursuant to this Agreement. Except for the filing of the financing
statements described in Section 5.01 and Section 5.04, no further action,
including any filing or recording of any document, is necessary in order to
establish, protect and perfect the first priority security interest of the
Indenture Trustee, for the benefit of the Secured Parties, in the Collateral as
against any third party in any applicable jurisdiction, including, without
limitation, any purchaser from, or creditor of, Issuer. No financing statement
or other instrument similar in effect covering any of the Collateral or any
interest therein is on file in any recording office except such as may be filed
(i) in connection with any Lien arising solely as the result of any action taken
by the Lenders (or any assignee thereof), any Funding Agent or by the
Administrative Agent, (ii) in favor of the Indenture Trustee or (iii) for which
UCC termination statements have been filed. No consent of any other Person and
no authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for (x) the pledge by
the Issuer or the Eligible Lender Trustee of the Collateral pursuant to this
Agreement, (y) for the perfection or maintenance of the security interest
created hereby (including the first priority nature of such security interest)
or (z) for the exercise by the Administrative Agent of the rights provided for
in this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement.

     (h) Accuracy of Information. All information (including each Monthly
Report) supplied by, or on behalf of, Issuer in writing to the Indenture
Trustee, the Lenders, the Funding Agents or the Administrative Agent in
connection with this Agreement or the transactions contemplated hereby is true
and accurate in all material respects as of the date thereof stated or
certified. No information, exhibit or report furnished by Issuer to the
Indenture Trustee, the Lenders, the Funding Agents or the Administrative Agent
in connection with this Agreement contained any untrue statement of material
fact or omitted any material fact necessary in order to prevent the statements
contained therein in light of the circumstances under which such statements were
or are made from being misleading in any material respect. The financial
information regarding the Issuer as heretofore delivered to any of the Indenture
Trustee, the Lenders, the Funding Agents or the Administrative Agent correctly
and fairly presents the financial condition of the Issuer as of the date hereof.

     (i) Terminations. No Event of Termination or Unmatured Event of Termination
exists.

     (j) Margin Regulations. The use of all funds obtained by Issuer under this
Agreement will not conflict with or contravene any of Regulations T, U and X
promulgated by the Board of Governors of the Federal Reserve System from time to
time.

34



--------------------------------------------------------------------------------



 



     (k) Issuer Information. The chief place of business and chief executive
office of Issuer are located at the address of Issuer referred to in Section
13.02, and the offices where Issuer keeps all its books, records and documents
relating to the Pledged Student Loans are located at the addresses specified in
Schedule 6.01(k) (or at such other locations, notified to the Administrative
Agent in accordance with Section 7.01(f), in jurisdictions where all action
necessary to maintain the Indenture Trustee’s first priority perfected security
interest, for the benefit of the Secured Parties, in the Collateral has been
taken and completed). The exact legal name of the Issuer is set forth on the
signature page hereof. The Issuer’s organizational identification number is
3678388. Other than as described on Schedule 6.01(k), the Issuer has not changed
its name, changed its organizational structure, changed its jurisdiction of
organization, changed its chief place of business/chief executive office or used
any name other than its exact legal name at any time during the past five years.
The Location of the Issuer is Delaware and the Location of the Eligible Lender
Trustee is New York.

     (l) No Disclosure Required. Under applicable laws and regulations in effect
on the date hereof, Issuer is not required to file a copy of this Agreement with
the Securities and Exchange Commission or any other governmental authority.

     (m) Capital of Issuer. Issuer is Solvent.

     (n) Issuer Not an Investment Company. Issuer is not required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

     (o) Eligible Student Loans. All Pledged Student Loans are Eligible Student
Loans. Each Student Loan included as an Eligible Student Loan in the calculation
of the Coverage Condition, is an Eligible Student Loan.

     (p) Material Adverse Effect. No Material Adverse Change in the condition of
the Issuer, any Affiliated Servicer or the Master Servicer (or, to Issuer’s
knowledge, any Third Party Servicer) has occurred and is continuing.

     (q) Prior Business Activity. The Issuer has no other business activity
except as contemplated in this Agreement and upon the date hereof is not party
to any other debt, financing or other material transaction or agreement other
than the Transaction Documents.

     (r) Subsidiaries. The Issuer has no subsidiaries.

     (s) Acquisition of Student Loans. With respect to each Pledged Student
Loan, the Issuer has acquired such Pledged Student Loan pursuant to the CFO
Purchase and Sale Agreement in exchange for payment to the Affiliated Originator
in an amount which constitutes fair consideration and reasonably equivalent
value (and such acquisition is not void or subject to avoidance under any
section of the Bankruptcy Code) and, to the extent that the Affiliated
Originator has acquired such Pledged Student Loan from a Third Party Originator,
the Affiliated Originator has acquired such Pledged Student Loan pursuant to a
Purchase and Sale Agreement in exchange for payment to the Third Party
Originator in an amount which constitutes fair consideration and reasonably
equivalent value (and such acquisition is not void or subject to avoidance under
any section of the Bankruptcy Code).

35



--------------------------------------------------------------------------------



 



     (t) Demand Note; Residual Payments Account; Residual Payments Account
Control Agreement. Each of the Demand Note and the Residual Payments Account
Control Agreement has been duly authorized, executed and delivered by CFS, and
constitutes the legal, valid and binding obligation of CFS, and CFS is not in
default under any of the terms thereunder. The Residual Payments Account shall
have been validly established and the Indenture Trustee, as assignee of the
Issuer, as secured party under the Demand Note, has a perfected security
interest in the Demand Note and the Residual Payments Account, subject only to
the Intercreditor Agreement.

     (u) Tax Status. Issuer has filed all tax returns (federal, state and local)
required to be filed and has paid or made adequate provision for the payment of
all taxes, assessments and other governmental charges.

     (v) Eligible Lender. Each Eligible Lender Trustee is an “eligible lender”
under Section 435(d)(1)(D) of the Higher Education Act.

     (w) Electronic Signatures. To the extent any Student Loan Note representing
a FFELP Loan that is a Pledged Student Loan is evidenced by an electronic
promissory note or an electronic record, or to the extent the signature of the
obligor on any Student Loan Note representing a FFELP Loan that is a Pledged
Student Loan is an electronic signature the Issuer has complied (and has caused
the Affiliated Originator and Master Servicer to comply) with all regulations,
standards and other requirements provided by the applicable Guarantor or the
Department relating to the validity and enforceability of such Student Loan
Note, including without limitation the U.S. Department of Education Standards
for Electronic Signatures in Electronic Student Loan Transactions, as revised or
supplemented from time to time.

     SECTION 6.02. Reassignment upon Breach. Issuer, the Administrative Agent,
any Funding Agent or the Indenture Trustee, as the case may be, shall inform the
other parties to this Agreement promptly, in writing, upon the discovery of any
breach in any material respects of the representations and warranties made or
deemed made by Issuer pursuant to Section 6.01(g) or (o) or any breach in any
material respects of the covenants of Issuer made pursuant to Section 7.03.
Unless any such breach shall have been cured within thirty (30) days following
the discovery thereof by Issuer or receipt by Issuer of written notice from the
Indenture Trustee, such Funding Agent or the Administrative Agent of such
breach, the Pledged Student Loan as to which such representation and warranty or
covenant relates shall be reassigned to Issuer (a “Reassignment”) as of the
first day succeeding the end of such 30-day period that is the last day of a
calendar month. In consideration of and simultaneously with the Reassignment of
such Pledged Student Loan, Issuer shall deposit to the Collection Account
immediately available funds equal to the outstanding Principal Balance of such
Pledged Student Loan, plus accrued and unpaid interest thereon (to the extent
not previously capitalized), plus any Unamortized Premium thereon plus any
unreimbursed Monthly Advance with respect thereto (the “Reassignment Amount”).
Notwithstanding the foregoing, so long as no Event of Termination shall have
occurred and be continuing, during the Revolving Period, Issuer may, at its
option in lieu of depositing such Reassignment Amount to the Collection Account
on such date, may pledge to the Indenture Trustee on such date for inclusion in
the Collateral a new Eligible Student Loan in substitution for such Pledged
Student Loan with respect to which a Borrowing could be made (assuming Issuer
requested a Borrowing in connection with such new Eligible Student Loan pursuant
to

36



--------------------------------------------------------------------------------



 



Section 1.02) in an amount at least equal to the Reassignment Amount, by
delivering an updated Schedule of Pledged Student Loans to the Indenture Trustee
reflecting such substitution and delivering to the applicable Sub-Servicer, as
bailee for the Indenture Trustee, if not already in its possession the original
Student Loan Note for the new Student Loan to be included in the Collateral;
provided, however, that the aggregate outstanding Principal Balance of all such
substitute Student Loans shall not at any time exceed 10% of the Total
Outstanding Advances. The Indenture Trustee shall execute such documents
reasonably requested by Issuer in order to effect such reassignment and to
release the Indenture Trustee’s Lien thereunder.

     SECTION 6.03. Representations and Warranties of Indenture Trustee. The
Indenture Trustee hereby represents and warrants as follows:

     (a) Due Organization. It is a banking corporation duly organized and
validly existing in good standing under the laws of the State of New York. It
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement.

     (b) Authorization. It has taken all corporate action necessary to authorize
the execution and delivery by it of this Agreement, and this Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement on its behalf.

     (c) No Conflict. Neither the execution nor the delivery by it of this
Agreement, nor the consummation by it of the transactions contemplated hereby
nor compliance by it with any of the terms or provisions hereof will contravene
any federal or applicable state law, governmental rule or regulation governing
the banking or trust powers of the Indenture Trustee or any judgment or order
binding on it, or constitute any default under its charter documents or by-laws
or any indenture, mortgage, contract, agreement or instrument to which it is a
party or by which any of its properties may be bound.

     (d) Eligible Lender. It is an “eligible lender” as such term is defined in
Section 435(d) of the Higher Education Act, for purposes of being pledgee of the
Pledged Student Loans as contemplated by this Agreement.

     (e) Binding Obligation. This Agreement constitutes, and each other
Transaction Document to be executed by the Indenture Trustee when duly executed
and delivered, will constitute, a legal, valid and binding obligation of the
Indenture Trustee, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

     SECTION 6.04. Representations and Warranties of Eligible Lender Trustee.
The Eligible Lender Trustee hereby represents and warrants as follows:

     (a) Due Organization. It is a banking corporation duly organized and
validly existing in good standing under the laws of the State of New York. It
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement.

37



--------------------------------------------------------------------------------



 



     (b) Eligible Lender. It is an “eligible lender” as such term is defined in
Section 435(d) of the Higher Education Act.

ARTICLE VII

GENERAL COVENANTS OF ISSUER AND MASTER SERVICER

     SECTION 7.01. Affirmative Covenants of Issuer. From the date hereof until
the Final Payout Date, Issuer will, unless the Administrative Agent, the Funding
Agents and the Lenders shall otherwise consent in writing:

     (a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders, including those with respect to
the Pledged Student Loans except to the extent that failure to comply with such
laws, rules, regulations and orders would not have a Material Adverse Effect on
the Issuer.

     (b) Preservation of Existence. Preserve and maintain its existence as a
limited liability company, and its rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification could be reasonably expected to have a Material Adverse Effect on
the Issuer.

     (c) Audits. (i) At any time and from time to time during regular business
hours, permit the Administrative Agent, the Funding Agents, the Lenders, the
Indenture Trustee or any of their agents or representatives, upon prior written
notice of at least ten (10) Business Days if no Event of Termination has
occurred and is continuing, (y) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of Issuer relating to the
Collateral, and (z) to visit the offices and properties of Issuer for the
purpose of examining such materials described in clause (i)(y) above, and to
discuss matters relating to Pledged Student Loans or Issuer’s performance under
the Transaction Documents with any of the officers or employees of Issuer having
knowledge of such matters; (ii) without limiting the provisions of clause (i)
above, from time to time on the reasonable request of the Administrative Agent
or, in the event of an investigation, audit (not in the ordinary course) or
other proceeding instigated by the Department, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at Issuer’s expense, a review of Issuer’s books and records with respect to the
Pledged Student Loans; and (iii) without limiting the foregoing, once per
calendar year or, upon the occurrence and during the continuance of an Event of
Termination, at any time at the request of the Administrative Agent, cooperate
fully with the Administrative Agent or any auditor or representative appointed
by the Administrative Agent in an agreed upon procedures audit (including
inspection of the legend required to be placed on certain Student Loan Notes
pursuant to Section 7.01(q) and covering each of the items and procedures listed
on Appendix F hereto and such other items and procedures as reasonably requested
by the Administrative Agent) at Issuer’s expense with respect to all Pledged
Student Loans.

38



--------------------------------------------------------------------------------



 



     (d) Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Pledged Student Loans in the event of
the destruction of the originals thereof), and keep and maintain, or cause to be
kept and maintained, all documents, books, records and other information
reasonably necessary or advisable for the collection of all the Pledged Student
Loans (including, without limitation, records adequate to permit the daily
identification of each new Pledged Student Loan included in the Collateral from
time to time and all Collections of, payments on and adjustments to each
existing Pledged Student Loan).

     (e) Performance and Compliance with Student Loans. At its expense, timely
and fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Higher Education Act, Student
Loan Notes, the Guarantee Agreements, the Sub-Servicing Agreements and other
agreements to which Issuer is a party related to the Collateral.

     (f) Location of Records. Keep its chief place of business and chief
executive office, and the offices where it keeps its records concerning the
Pledged Student Loans and all agreements related to such Collateral (and all
original documents relating thereto, unless such documents have been delivered
to the applicable Sub-Servicer or a bailee thereof), at the address(es) of
Issuer referred to in Schedule 6.01(k) or, upon thirty (30) days’ prior written
notice to the Administrative Agent, at such other locations in jurisdictions
where all action required to maintain the Indenture Trustee’s first priority
perfected interest, for the benefit of the Secured Parties, in the Pledged
Student Loans shall have been taken and completed. Keep its Location at the
Location identified in Section 6.01(a) or, upon thirty (30) days’ prior written
notice to the Administrative Agent, at such other “Location” where all action
required to maintain the Indenture Trustee’s first priority perfected interest,
for the benefit of the Secured Parties, in the Collateral shall have been taken
and completed.

     (g) Administration of the Program. Administer, operate and maintain its
student loan program in such manner as to ensure that such program and (i) in
the case of FFELP Loans that are Pledged Student Loans, will benefit, in all
material respects, from the FFELP Program, the Guarantee Agreements related
thereto and the federal program of reimbursement for FFELP Loans pursuant to the
Higher Education Act, or from any other federal statute providing for such
federal program, (ii) in the case of Private Loans, will benefit in all material
respects from Guarantee Agreements related thereto, and (iii) promptly notify
the Administrative Agent and each Funding Agent of any default under any
Guarantee Agreement.

     (h) Guarantee Agreements and Sub-Servicing Agreements; Enforcement.
(i) Maintain in effect all Guarantee Agreements and Sub-Servicing Agreements,
diligently and promptly enforce its rights thereunder and take, or cause the
Master Servicer (directly or through the applicable Sub-Servicer) to take, all
commercially reasonable steps, actions and proceedings necessary or appropriate
for the enforcement of all material terms, covenants and conditions of each
Student Loan that is a Pledged Student Loan, including the prompt payment of all
principal and interest payments and all other amounts due with respect to such
Student Loans, including (in the case of FFELP Loans) all Interest Subsidy
Payments and Special Allowance Payments and in the case of FFELP Loans and
Private Loans (which Private Loans have the benefit of a Private Loan Guarantee
Agreement), Guarantee Payments, except (in the case of FFELP Loans)

39



--------------------------------------------------------------------------------



 



for such deferments and forbearance permitted under the Higher Education Act and
(ii) enter into Sub-Servicing Agreements with Sub-Servicers so that all FFELP
Loans and Private Loans that are Pledged Student Loans are covered thereby.

     (i) Insurance. Maintain in effect directors’ and officers’ insurance in
such liability and amounts and with such deductibles as are customary in the
industry and provide prompt notice to the Administrative Agent and each Funding
Agent of any material changes in such insurance.

     (j) Separate Business. At all times:

          (i) (y) maintain and prepare financial reports, financial statements,
books and records and bank accounts separate from those of its Affiliates and
any other Person or entity and (z) not permit any Affiliate or any other Person
independent access to its bank accounts;

          (ii) not commingle its funds and other assets with those of any
Affiliate or any other Person or entity (other than any such commingling which
might result from the performance of the Master Servicer’s duties in accordance
with this Agreement or any Sub-Servicer’s duties in accordance with the
applicable Sub-Servicing Agreement);

          (iii) conduct its own business in its own name and hold all of its
assets in its own name and in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other Person;

          (iv) remain Solvent and pay its debts and liabilities (including
employment and overhead expenses) from its assets as the same become due:

          (v) do all things necessary to observe limited liability company
formalities (including the separateness provisions contained in its
organizational documents), and preserve its existence as a single-purpose,
bankruptcy-remote entity;

          (vi) enter into transactions with Affiliates only if each such
transaction is commercially reasonable and on substantially similar terms as a
transaction that would be entered into on an arm’s-length basis with a Person
other than an Affiliate of Issuer (provided, however, that this clause shall not
be interpreted to prohibit the Demand Note);

          (vii) pay the salaries of its own employees, if any, from its own
funds and maintain a sufficient number of employees in light of its contemplated
business operations;

          (viii) compensate each of its consultants and agents from its own
funds for services provided to it and pay from its own assets all obligations of
any kind incurred;

          (ix) not (y) acquire or hold obligations or securities of any
Affiliate or any of the stockholders of Issuer (other than the Demand Note) or
(z) buy or hold any evidence

40



--------------------------------------------------------------------------------



 



of indebtedness issued by any other Person or entity, other than cash, Eligible
Investments and Pledged Student Loans;

          (x) allocate fairly and reasonably and pay from its own funds the cost
of (i) any overhead expenses (including paying for any office space) shared with
any Affiliate of Issuer and (ii) any services (such as asset management, legal
and accounting) that are provided jointly to Issuer and one or more of its
Affiliates;

          (xi) maintain and utilize separate stationery, invoices and checks
bearing its own name, separate office space (which may be a separately
identified area in office space shared with one or more Affiliates of Issuer), a
separate mailing address, and a separate telephone number;

          (xii) not make any loans or advances to, or pledge its assets for the
benefit of, any other Person or entity, including, without limitation, any
Affiliate (except as contemplated by its operating agreement and this
Agreement);

          (xiii) be, and at all times hold itself out to the public as, a legal
entity separate and distinct from any other Person;

          (xiv) to the extent known by the Issuer, correct any misunderstanding
regarding the separate identity of the Issuer;

          (xv) not identify itself or any of its Affiliates as a division or
part of any other entity;

          (xvi) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

          (xvii) not amend, modify or otherwise change its organizational
documents, or suffer the same to be amended, modified or otherwise changed in
any manner without the prior written consent of the Administrative Agent, the
Funding Agents and the Required Lenders;

          (xviii) maintain at all times at least one independent director
provided by Lord Securities who is not, and has not been for five years
preceding the date hereof, a director, officer, employee or shareholder (or a
family member of one of the foregoing) of any Affiliate of the Issuer (other
than the Issuer or any other securitization vehicle that is an Affiliate of the
Issuer);

          (xix) conduct in its business and activities in all respects in
compliance with the assumptions contained in the legal opinion of Stroock
Stroock & Lavan LLP dated on or about the Closing Date relating to true sale and
substantive consolidation issues;

          (xx) not change any of its (i) corporate name, (ii) the name under
which it does business, (iii) its type of organization or (iv) the jurisdiction
in which it is organized, unless, in each case, (1) each of the Indenture
Trustee, the Administrative Agent, each

41



--------------------------------------------------------------------------------



 



Funding Agent and each Lender shall have received not less than thirty
(30) days’ prior written notice thereof and (2) the Issuer has taken all action
required to maintain the Indenture Trustee’s first priority perfected security
interest for the benefit of the Secured Parties in the Collateral;

     (k) Delivery of Student Loan Notes. Issuer shall deliver or cause to be
delivered to the applicable Sub-Servicers, in each case as bailee for the
Indenture Trustee for the benefit of the Secured Parties, each of the original
Student Loan Notes for all Pledged Student Loans.

     (l) [Reserved].

     (m) Status as Eligible Lender. Issuer shall maintain, directly or through
the Eligible Lender Trustee, its status as an “eligible lender” under
Section 435(d)(1)(D) of the Higher Education Act and shall promptly notify the
Administrative Agent and each Funding Agent of any change in such status.

     (n) Purchase and Sale Agreements; Enforcement. Issuer shall monitor each
Originator and shall provide the Administrative Agent and each Funding Agent
prompt notice of the occurrence of any event listed in clauses (a) through
(e) of the definition of “Purchase Termination Event”. Issuer shall enforce its
rights with respect to all material obligations of the Originators under each
Purchase and Sale Agreement and all other transaction documents to which any
Originator is a party.

     (o) Deposit of Collections. Issuer shall deposit and shall cause the
Affiliated Originators, the Affiliated Servicers and the Master Servicer to
deposit, and shall exercise all rights available to it under its agreements with
Third Party Originators to cause such Third Party Originators to deposit or to
forward to the Issuer or Master Servicer for deposit, all Collections into the
Collection Account as soon as practicable following receipt thereof, but no
later than two Business Days after receipt thereof. Issuer shall not (and shall
not allow any Affiliated Originator, any Affiliated Servicer or the Master
Servicer to) deposit any amounts other than Collections (and other amounts
required by the terms of this Agreement to be deposited into the Collection
Account) into the Collection Account.

     (p) Additional Financing Statements. Issuer shall file or cause to be
filed, and authorizes the Administrative Agent and the Indenture Trustee to
file, UCC financing statements against all Originators deemed necessary or
desirable by the Administrative Agent or the Indenture Trustee to perfect the
security interest in the Issuer in Student Loans acquired from such Originators.
In addition, at the request of the Administrative Agent or the Indenture Trustee
the Issuer shall file or cause to be filed, and authorizes the Administrative
Agent, the Funding Agents and the Indenture Trustee to file, UCC financing
statement assignments assigning to the Indenture Trustee any financing statement
showing the Issuer as secured party with respect to the Collateral.

     (q) Marking of Student Loan Notes. The Issuer shall cause each Student Loan
Note that is not a master promissory note and that is not in the possession of a
Third Party Servicer to be marked with the following legend: “This note and
related documentation is subject to a Uniform Commercial Code Security Agreement
between The Bank of New York, a New York

42



--------------------------------------------------------------------------------



 



banking corporation, as Trustee (the “Trustee”), and Collegiate Funding
Services, L.L.C. or a direct or indirect subsidiary or affiliate thereof and
Financing Statements evidencing the Trustee’s security interest therein have
been filed of record in the manner provided for by the Uniform Commercial Code
and, where applicable, 20 U.S.C. § 1082(m)(1)(E) and § 1087-2(d)(3). The
granting of another security interest in, or the sale of, this note and related
documentation would, without consent of the Trustee, violate the Trustee’s
rights under the Indenture.” This Agreement constitutes a “Uniform Commercial
Code Security Agreement”.

     (r) Demand Note; Residual Payments Account; Residual Payments Account
Control Agreement. Issuer shall maintain in effect each of the Demand Note and
the Residual Payments Account Control Agreement, diligently and promptly enforce
its rights thereunder and cause CFS to maintain the existence of the Residual
Payments Account.

     (s) Electronic Signatures. To the extent any Student Loan Note representing
a FFELP Loan that is a Pledged Student Loan is evidenced by an electronic
promissory note or an electronic record, or to the extent the signature of the
obligor on any Student Loan Note representing a FFELP Loan that is a Pledged
Student Loan is an electronic signature, the Issuer shall (and shall cause each
Affiliated Originator and Master Servicer to) comply with all regulations,
standards and other requirements provided by the applicable Guarantor or the
Department relating to the validity and enforceability of such Student Loan
Note, including without limitation the U.S. Department of Education Standards
for Electronic Signatures in Electronic Student Loan Transactions, as revised or
supplemented from time to time.

     SECTION 7.02. Reporting Requirements of Issuer. From the date hereof until
the Final Payout Date, Issuer (or the Administrator on its behalf) will, unless
the Administrative Agent, the Funding Agents and the Required Lenders shall
otherwise consent in writing, furnish to the Administrative Agent and each
Funding Agent:

     (a) Quarterly Financial Statements. As soon as available and in any event
within forty five (45) days after the end of each of the first three quarters of
each fiscal year of Issuer, copies of the financial statements of the Issuer,
that are in conformity with generally accepted accounting principles, along with
a certificate by an authorized officer of Issuer certifying that such copies are
the true and complete copies of the financial statements and that such financial
statements fairly present in all material respects the financial condition of
the Issuer as of the date delivered;

     (b) Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Issuer, copies of the financial statements of Issuer (or consolidating financial
statements of CFS that separately identify the financial information of the
Issuer) prepared and duly certified by any nationally recognized public
accounting firm approved by the Administrative Agent, in conformity with
generally accepted accounting principles, along with a certificate by an
authorized officer of Issuer certifying that such copies are the true and
complete copies of the financial statements and that such financial statements
fairly present in all material respects the financial condition of the Issuer as
of the date delivered;

43



--------------------------------------------------------------------------------



 



     (c) Monthly Report. On or before the 20th day of each month (or, if any
such day is not a Business Day, on the next succeeding Business Day), a Monthly
Report (which may be the same Monthly Report referred to in Section 12.06
hereof) with respect to the preceding calendar month in electronic form together
with a signed copy of such Monthly Report delivered by facsimile, messenger or
overnight courier;

     (d) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any “reportable event” described in
Section 4043 of ERISA which Issuer or an ERISA Affiliate thereof files under
ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or which Issuer receives from the
Internal Revenue Service, the Pension Benefit Guaranty Corporation;

     (e) Events of Termination. Immediately upon becoming aware of the existence
of any Event of Termination or Unmatured Event of Termination, a written
statement of an authorized officer of Issuer setting forth details of such event
and the action that Issuer proposes to take with respect thereto; and
immediately upon becoming aware of any Servicer Event of Default, written notice
thereof;

     (f) Litigation. As soon as possible and in any event within five
(5)Business Days of Issuer’s actual knowledge thereof, written notice of (i) any
litigation, investigation or proceeding which may exist at any time that could
have a Material Adverse Effect and (ii) any material adverse development in
previously disclosed litigation, including in each case, if known to Issuer, any
of the same against the Master Servicer or any Sub-Servicer;

     (g) Act Amendments. Promptly after the occurrence thereof, written notice
of changes in the Higher Education Act or any other law, rule or regulation of
the United States that could have a Material Adverse Effect on the Issuer, the
Master Servicer, any Affiliated Servicer or any other Affiliate of the Master
Servicer or have a Material Adverse Effect on the Collateral, the Collateral
Value or the rating on the Notes as reasonably determined by each Funding Agent
using the ratings methodology each such Funding Agent employs for rating the
Notes;

     (h) Financial Statements of Private Loan Guarantors. With respect to each
Private Loan Guarantor, promptly after receipt thereof, copies of any annual
audited financial statements of such Guarantor certified by an independent
certified public accounting firm;

     (i) Financial Statements and Annual Compliance Audit of the Master Servicer
(or any Sub-Servicer). With respect to the Master Servicer (and each
Sub-Servicer), (A) promptly after receipt thereof, copies of any annual audited
financial statements of the Master Servicer (or Sub-Servicer, as applicable),
certified by an independent certified public accounting firm that have been
received by Issuer; (B) on an annual basis within ten (10) days after receipt
thereof copies of SAS 70 reports for each Sub-Servicer, or if not available the
annual compliance audit for each Sub-Servicer required by Section 428(b)(l)(4)
of the Higher Education Act, as amended; and (C) on an annual basis, each
Sub-Servicer’s Due Diligence Error Rate with respect to the Pledged Student
Loans;

     (j) Schedule of Pledged Student Loans. (i) No later than the 20th Business
Day of each calendar month, a schedule of all Pledged Student Loans financed
during the preceding

44



--------------------------------------------------------------------------------



 



calendar month; (ii) no later than the 20th day of each fiscal quarter, a
schedule of all Pledged Student Loans as of the end of the immediately preceding
fiscal quarter and, (iii) no later than five (5) Business Days after the request
of any Funding Agent in connection with the performance of any Portfolio
Valuation by the Valuation Agent, a schedule of all Pledged Student Loans in
electronic form acceptable to such Person including all information necessary
for the performance of such Portfolio Valuation;

     (k) Coverage Condition Certificate. Concurrently with the delivery of the
Monthly Report referred to in clause (c) above, and no later than three
(3) Business Days after the occurrence of a Material Adverse Change in the
condition of any Private Loan Guarantor or Third Party Servicer, a Coverage
Condition Certificate, substantially in the form of Exhibit 5.02(d), executed by
an authorized officer of Issuer;

     (l) Credit and Collection Policy. Promptly after the occurrence thereof,
written notice of material changes in the Credit and Collection Policy;

     (m) [Reserved];

     (n) [Reserved];

     (o) [Reserved];

     (p) Purchase and Sale Agreements. Promptly at the request of the
Administrative Agent or any Funding Agent, a copy of each Purchase and Sale
Agreement executed by the Issuer;

     (q) Notice of Material Events. Issuer shall be obligated promptly (but in
any event within five Business Days) to inform the Administrative Agent and each
Funding Agent in writing of the occurrence of any of the following:

          (i) the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or rule
making or disciplinary proceeding by or against the Issuer, any Affiliated
Servicer or the Master Servicer that (A) could be required to be disclosed to
the Securities and Exchange Commission or (B) could result in a Material Adverse
Change with respect to the Issuer, any Affiliated Servicer or the Master
Servicer, or the promulgation of any proceeding or any proposed or final rule
which would result in a Material Adverse Change with respect to the Issuer, any
Affiliated Servicer or the Master Servicer.

          (ii) any change in the Location of the Issuer’s principal offices or
any change in the Location of the Issuer’s books and records;

          (iii) the occurrence of any Event of Termination, any default under
any Guarantee Agreement or Sub-Servicing Agreement (whether or not such default
constitutes an Event of Termination) or any other event circumstance or
condition that has resulted or has a material probability of resulting in a
Material Adverse Change in respect of the Issuer;

45



--------------------------------------------------------------------------------



 



          (iv) the commencement of any proceedings by or against the Issuer, any
Affiliated Servicer or the Master Servicer under any applicable bankruptcy,
reorganization, liquidation, rehabilitation, insolvency or other similar law now
or hereafter in effect or of any proceeding in which a receiver, liquidator,
conservator, trustee or similar official shall have been, or may be, appointed
or requested for the Issuer, any Affiliated Servicer or the Master Servicer or
any of its assets;

          (v) the receipt of notice that (A) the Issuer, any Affiliated Servicer
or the Master Servicer is being placed under regulatory supervision, (B) any
license, permit, charter, registration or approval necessary for the conduct of
the Issuer’s, any Affiliated Servicer’s or the Master Servicer’s business is to
be, or may be suspended or revoked, or (C) the Issuer, any Affiliated Servicer
or the Master Servicer is to cease and desist any practice, procedure or policy
employed by the Issuer, any Affiliated Servicer or the Master Servicer in the
conduct of its business, and such cessation may result in a Material Adverse
Change with respect to the Issuer, any Affiliated Servicer or the Master
Servicer; and

          (vi) any failure to pay when due any indebtedness of the Issuer.

     (r) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Collateral or the condition or operations,
financial or otherwise, of Issuer as the Administrative Agent, the Funding
Agents, the Lenders or Indenture Trustee, may from time to time reasonably
request in order to protect the interests of the Administrative Agent, the
Funding Agents, the Lenders and Indenture Trustee, under or as contemplated by
this Agreement.

     SECTION 7.03. Servicing Covenants. From the date hereof until the Final
Payout Date, Issuer (or the Master Servicer on its behalf) will, unless the
Administrative Agent, the Funding Agents and the Required Lenders shall
otherwise consent in writing comply with the following covenants.

     (a) Servicing. Issuer (or the Master Servicer on its behalf) shall cause
each applicable Sub-Servicer to) service, administer and make collections with
respect to the Pledged Student Loans in accordance in all material respects with
all applicable federal and state laws, including all applicable standards,
guidelines and requirements of the Higher Education Act and any Guarantee
Agreement, the failure to comply with which would adversely affect the
eligibility of one or more of the Pledged Student Loans for Interest Subsidy
Payments, Special Allowance Payments or Guarantee Payments, as applicable, or
could otherwise be reasonably expected to have a material adverse effect on the
Lenders. Issuer (or the Master Servicer on its behalf) shall not and shall not
permit any Sub-Servicer to (i) rescind or cancel any Pledged Student Loan except
as ordered by a court of competent jurisdiction or governmental authority or as
otherwise consented to in writing by the Administrative Agent and each Funding
Agent or (ii) reschedule, revise, defer or otherwise compromise with respect to
payments due on any Pledged Student Loan except pursuant to any applicable
deferral or forbearance periods or otherwise in accordance with all applicable
standards, guidelines and requirements with respect to the servicing of the
Pledged Student Loans. Issuer (or the Master Servicer on its behalf) shall not
otherwise agree, or permit any Sub-Servicer to otherwise agree, to any decrease
of the interest

46



--------------------------------------------------------------------------------



 



rate on, or the principal amount payable with respect to, any Pledged Student
Loan except as otherwise permitted in accordance with any Reduced Rate Program
or any applicable standards, guidelines and requirements of the Higher Education
Act or any Guarantee Agreement. Issuer (or the Master Servicer on its behalf)
shall cause each Sub-Servicer to take any action required to be taken to
maintain each such Guarantee Agreement and to maintain any and all collection
procedures with respect to the Pledged Student Loans, including (i) filing,
pursuing and recovering claims against the Guarantors for Guarantee Payments
with respect to such Pledged Student Loans, (ii) taking any steps to enforce
such Pledged Student Loan such as commencing a legal proceeding to enforce a
Pledged Student Loan in the name of Issuer for the benefit of the Indenture
Trustee and the Secured Parties and (iii) taking any other collection efforts
that may be necessary or reasonable under the Higher Education Act or any
Guarantee Agreement to collect any Pledged Student Loan. Notwithstanding any of
the foregoing, the Issuer (or the Master Servicer or any Sub-Servicer) shall be
permitted to reschedule, revise, defer or otherwise compromise payments or take
other reasonable actions with respect to Private Loans that are Defaulted
Student Loans in connection with maximizing the recovery on such Private Loans.

     (b) Collection of Pledged Student Loan Payments. Issuer (or the Master
Servicer on its behalf) shall, and shall cause the applicable Sub-Servicer, to
make reasonable efforts (including all efforts that may be specified under the
Higher Education Act with respect to FFELP Loans or under any Guarantee
Agreement) to collect all payments called for under the terms and provisions of
the Pledged Student Loans as and when the same shall become due.

     (c) Collection of Guarantee Payments. Issuer (or the Master Servicer on its
behalf) shall, or shall cause each applicable Sub-Servicer, to make reasonable
efforts to claim, pursue and collect all Guarantee Payments from the Guarantors
pursuant to the Guarantee Agreements with respect to any of the Pledged Student
Loans that have the benefit of a Guarantee Agreement as and when the same shall
become due and payable, and shall comply, and shall cause the Sub-Servicers to
comply, in all material respects with all applicable laws and agreements with
respect to claiming, pursuing and collecting such payments. In connection
therewith, Issuer (or the applicable Sub-Servicer on its behalf) is hereby
authorized and empowered to convey to any Guarantor the Student Loan Note and
the related Pledged Student Loan file representing any Pledged Student Loan that
is covered by such Guarantee Agreement in connection with submitting a claim to
such Guarantor for a Guarantee Payment in accordance with the terms of the
applicable Guarantee Agreement whereupon the Lien of the Indenture Trustee
relating to such Pledged Student Loan shall be released without any further
action of any kind.

     (d) Collection of Interest Subsidy Payments and Special Allowance Payments.
Issuer (or the Master Servicer on its behalf) shall make reasonable efforts to
claim, pursue and collect all Interest Subsidy Payments and Special Allowance
Payments from the Department with respect to any of the Pledged Student Loans
that are FFELP Loans as and when the same shall become due and payable, shall
comply in all material respects with all applicable laws and agreements with
respect to claiming, pursuing and collecting such payments. All amounts so
collected by Issuer (or the Master Servicer on its behalf) shall constitute
Collections for the applicable Settlement Period and shall be deposited into the
Collection Account in accordance with Section 3.03(a). In connection therewith,
Issuer (or the Master Servicer on its behalf) shall prepare and file with the
Department (in the case of FFELP Loans) on a timely basis all claims, forms and
other documents and filings necessary or appropriate in connection with the
claiming

47



--------------------------------------------------------------------------------



 



of, in the case of FFELP Loans, Interest Subsidy Payments and Special Allowance
Payments and otherwise pursuing and collecting such Interest Subsidy Payments
and Special Allowance Payments from the Department.

     (e) Realization upon Pledged Student Loans. Issuer (or the Master Servicer
on its behalf) shall cause, or shall cause each applicable Sub-Servicer, to use
reasonable efforts consistent with customary servicing practices and procedures
and including, all efforts that may be specified under any Guarantee Agreement
(and with respect to FFELP Loans, all efforts that may be specified under the
Higher Education Act) in its servicing of any delinquent Pledged Student Loans.

     (f) Marking of Student Loan Notes. The Master Servicer shall ensure that
each Student Loan Note that is not a master promissory note and that is not in
the possession of a Third Party Servicer is marked with the legend set forth in
Section 7.01(q).

     (g) Demand Note, Residual Payments Account Control Agreement, Residual
Payments Account The Master Servicer shall maintain in full force and effect
each of the Demand Note and the Residual Payments Account Control Agreement and
maintain the existence of the Residual Payments Account.

     (h) Electronic Signatures. To the extent any Student Loan Note representing
a FFELP Loan that is a Pledged Student Loan is evidenced by an electronic
promissory note or an electronic record, or to the extent the signature of the
obligor on any Student Loan Note representing a FFELP Loan that is a Pledged
Student Loan is an electronic signature, the Master Servicer shall comply with
all regulations, standards and other requirements provided by the applicable
Guarantor or the Department relating to the validity and enforceability of such
Student Loan Note, including without limitation the U.S. Department of Education
Standards for Electronic Signatures in Electronic Student Loan Transactions, as
revised or supplemented from time to time.

     SECTION 7.04. Negative Covenants of Issuer. From the date hereof until the
Final Payout Date, Issuer will not, without the prior written consent of the
Administrative Agent, the Funding Agents and the Required Lenders:

     (a) Sales, Liens, Etc. Except as otherwise provided herein, sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist (or permit the Eligible Lender Trustee to create or suffer to exist)
any Lien upon or with respect to, any Pledged Student Loan or other Collateral,
or any interest therein, or any account to which any Collections of or payments
on any Pledged Student Loans or other Collateral are sent, or any right to
receive income or proceeds from or in respect of any of the foregoing; provided
that Issuer may (i) transfer a Pledged Student Loan that is an FFELP Loan (or a
Private Loan that has the benefit of a Private Loan Guarantee Agreement) to a
Guarantor if such Guarantor has paid the Principal Balance plus accrued interest
thereof to Issuer and (ii) transfer any FFELP Loans that are Pledged Student
Loans for consolidation purposes so long as Issuer shall have deposited to the
Collection Account the Principal Balance thereof, plus accrued and unpaid
interest thereon (to the extent not previously capitalized).

48



--------------------------------------------------------------------------------



 



     (b) Extension or Amendment. Extend, terminate, waive, amend or otherwise
modify the terms of any Pledged Student Loan, except pursuant to
Section 7.03(a), or, without the prior written consent of the Administrative
Agent and each Funding Agent, extend, terminate, waive, amend or otherwise
modify the terms of any other Transaction Document.

     (c) Change in Business. Make any change in the character of its business,
which change could reasonably be expected to impair the collectibility of any
Pledged Student Loan or otherwise materially adversely affect the interests or
remedies of the Administrative Agent, the Funding Agents, the Indenture Trustee
or Lenders under this Agreement or any other Transaction Document.

     (d) Consolidation, Mergers, etc. Merge into, or consolidate with, one or
more corporations or other entities, or be a party to any transaction involving
the transfer of any substantial portion of its assets, revenues or properties to
or with any corporation or other Person, without the prior written consent of
the Administrative Agent, the Funding Agents and the Required Lenders.

     (e) Use of Proceeds. Use the proceeds of any Advance for any purpose other
than acquiring or making Student Loans, funding the Reserve Account and paying
fees and expenses incurred in connection with the transactions contemplated by
this Agreement.

     (f) Master Servicer Limitations. Permit any Pledged Student Loans to be
serviced by any Sub-Servicer (other than the Sub-Servicers servicing the Pledged
Student Loans on the date hereof) without first obtaining the written consent of
the Administrative Agent, the Funding Agents and the Required Lenders.

     (g) Guarantor Limitations. Permit any Pledged Student Loan (a) that is an
FFELP Loan to be guaranteed by any guaranty agency or entity other than (i) an
FFELP Guarantor or (ii) any other guaranty agency or entity specifically
approved as a Guarantor by the Administrative Agent, the Funding Agents and the
Required Lenders in advance hereunder in writing or (b) that is a Private Loan
covered by a Private Loan Guarantee Agreement to be guaranteed by any guaranty
agency or entity other than a Private Loan Guarantor.

     (h) Payment Instructions. Change, nor permit the Originators, the Master
Servicer, or any Sub-Servicer, to change payment instructions to any Obligor
without the prior written consent of the Administrative Agent and each Funding
Agent.

     (i) ERISA. Establish or be a party to any plan, multiemployer plan or
benefit plan under ERISA.

     (j) Issuer’s Legal Status. Without providing at least 30 days prior written
notice to the Administrative Agent and each Funding Agent and satisfying all
other requirements set forth in this Agreement with respect to such action,
change its name, place of business, chief executive office, Location, mailing
address or organizational identification number or change its type of
organization, jurisdiction of organization or other legal structure.

     (k) Credit and Collection Policies. Permit or implement any material change
in the Credit and Collection Policy without the prior written consent of the
Administrative Agent, the

49



--------------------------------------------------------------------------------



 



Funding Agents and the Required Lenders other than such changes that are not
within the discretion of the Issuer or Master Servicer.

     (l) Issuer’s Ability to Conduct Business. (a) Guarantee any obligation of
any Person, including any Affiliate; (b) engage, directly or indirectly, in any
business other than the actions required or permitted to be performed under the
Transaction Documents; (c) incur, create or assume any Indebtedness not arising
under or expressly permitted by this Agreement or any other Transaction
Document; (d) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provision of the Transaction Documents and permit the same to remain outstanding
in accordance with such provisions; (e) to the fullest extent permitted by law,
engage in any dissolution, liquidation, consolidation, merger, asset sale or
transfer of ownership interests other than such activities as are expressly
permitted under this Agreement; or (f) form, acquire or hold any subsidiary
(whether corporate, partnership, limited liability company or other).

     (m) Business. Own assets or engage in any business other than the assets
and transactions specifically contemplated in this Agreement and the other
Transaction Documents.

ARTICLE VIII

EVENTS OF TERMINATION

     SECTION 8.01. Events of Termination. The following events shall be “Events
of Termination” hereunder:

     (a) Issuer or any Affiliated Originator shall fail to make (i) any payment
or deposit required to be made by it hereunder or under any other Transaction
Document when due (without giving effect to any payment or deposit that is made
from Advances made pursuant to Section 1.01(c)) or when due and such failure
shall continue unremedied for three (3) Business Days after the Issuer has
knowledge or has received notice thereof or (ii) any payment of principal or
interest under the Notes when due;

     (b) Any representation or warranty (other than a representation and
warranty made or deemed made pursuant to Section 6.0l(g) with respect to a
Pledged Student Loan as to which Issuer has complied with Section 6.02) made or
deemed made by Issuer (or any of its officers), the Administrator or any
Affiliated Originator under or in connection with this Agreement or any other
Transaction Document to which it is a party or any other information or report
delivered pursuant hereto shall prove to have been false or incorrect in any
material respect when made and, to the extent such representation or warranty is
capable of being remedied, such representation or warranty shall not have been
remedied with in ten (10) Business Days’ notice to or knowledge thereof by the
Issuer;

     (c) Issuer, the Administrator or any Affiliated Originator shall fail to
perform or observe (i) any term, covenant or agreement contained in
Sections 7.01(c), 7.01(j), 7.01(k), 7.01(l), 7.01(m), 7.01(n), 7.01(o), 7.02 or
7.04 at any time or (ii) any other term, covenant or

50



--------------------------------------------------------------------------------



 



agreement contained in this Agreement or any of the other Transaction Documents
on its part to be performed or observed, other than those payment defaults
identified in Section 8.01(a) above, if such failure listed in subclause (ii) of
this clause (c) shall remain unremedied for the shorter of ten (10) Business
Days after notice to or knowledge thereof by the Issuer or the cure period
provided for in any such Transaction Document;

     (d) An Event of Bankruptcy shall have occurred with respect to Issuer, the
Administrator, any Affiliated Originator, CFS or, to Issuer’s knowledge, the
Eligible Lender Trustee;

     (e) (i) Any litigation (including, without limitation, derivative actions),
arbitration proceedings or governmental proceedings not disclosed in writing by
Issuer to the Administrative Agent and each Funding Agent prior to the date of
execution and delivery of this Agreement is pending against Issuer or any of its
Affiliates, or (ii) any material development not so disclosed has occurred in
any litigation (including, without limitation, derivative actions), arbitration
proceedings or governmental proceedings so disclosed, which, in the case of
clause (i) or (ii), in the opinion of the Administrative Agent, any Funding
Agent or the Lenders, has a reasonable likelihood of having a Material Adverse
Effect on the Issuer or any of its Affiliates;

     (f) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the assets of Issuer or any of
its Affiliates and such lien shall not have been released within five Business
Days or the Pension Benefit Guaranty Corporation shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of Issuer or any of its Affiliates and such lien
shall not have been released within five Business Days;

     (g) The failure to vest and maintain vested in the Indenture Trustee a
valid, perfected first priority Lien on the Collateral, for the benefit of the
Secured Parties;

     (h) A Servicer Event of Default shall have occurred with respect to the
Master Servicer or any Affiliated Servicer;

     (i) A Servicer Event of Default shall have occurred with respect to any
Third Party Servicer or a Sub-Servicing Agreement shall not be in full force and
effect for any reason, unless a replacement Third Party Servicer acceptable to
the Administrative Agent, the Funding Agents and the Required Lenders shall have
been identified and shall have executed a replacement Sub-Servicing Agreement
within 30 days of such event;

     (j) The Coverage Condition is not satisfied with respect to any Settlement
Period or on any Calculation Date described in clause (b)(iii) of the definition
of Calculation Date and such condition continues for two (2) Business Days;

     (k) The average Excess Spread for any consecutive three month period is
less than 0.50% or the Excess Spread for any month is less than 0.35%;

     (l) The Default Ratio for any calendar month exceeds (i) an annualized rate
of 5.00% in the case of the Private Loan Default Ratio or (ii) the default ratio
that maintains the highest

51



--------------------------------------------------------------------------------



 



Guarantee Payment then authorized under the Higher Education Act, in the case of
the Federal Default Ratio;

     (m) Any amendment to the Higher Education Act or any other federal law
becomes effective that reduces the rate of return on Eligible Student Loans,
reduces the guaranteed value of Eligible Student Loans, imposes additional
requirements on servicers of Eligible Student Loans or in any other way
adversely affects the interests of the Administrative Agent, the Funding Agents
or the Lenders to the extent that such amendment would cause the value of the
Collateral to cease being consistent with a program rated “A2” by Moody’s as
reasonably determined by the Valuation Agent using the ratings methodology the
Valuation Agent employs for rating the Notes;

     (n) The Master Servicer, any Sub-Servicer, any Guarantor or the Eligible
Lender Trustee fails to comply with all material requirements and regulations
under the Higher Education Act;

     (o) The Issuer shall fail to maintain its status as a single purpose
bankruptcy remote limited liability company;

     (p) The Issuer, the Administrator, CFS, the Master Servicer, any Affiliated
Servicer or any Affiliated Originator shall fail to pay, or shall default in the
payment of, any principal or premium or interest on any Indebtedness beyond any
applicable grace period, or the Issuer, the Administrator, CFS, the Master
Servicer, any Affiliated Servicer or any Affiliated Originator shall breach or
default with respect to any other term of any evidence of any Indebtedness
(provided that for the Administrator, CFS, the Master Servicer, an Affiliated
Servicer or an Affiliated Originator, the amount of such Indebtedness must be at
least $250,000), or of any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, breach or default continues beyond
any applicable grace period, if the effect of such failure, default or breach
(x) is to cause the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders) to cause that Indebtedness to become or be
declared due prior to its stated maturity or (y) would permit the holder of such
Indebtedness to accelerate the maturity of such Indebtedness;

     (q) (i) One or more judgments for the payment of money shall be rendered
against the Issuer or (ii) one or more judgments for the payment of money in an
aggregate amount in excess of $100,000 shall be rendered against the
Administrator, CFS, the Master Servicer, any Affiliated Servicer, or any
Affiliated Originator and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed or a satisfactory bond against such judgment shall not have been posted,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Issuer, the Administrator, CFS, the Master Servicer, any
Affiliated Servicer or any Affiliated Originator to enforce any such judgment;

     (r) A Material Adverse Change has occurred and is continuing in the
condition of the Issuer, the Administrator, CFS, any Affiliated Originator, the
Master Servicer, any Affiliated Servicer or the Eligible Lender Trustee;

52



--------------------------------------------------------------------------------



 



     (s) An Eligible Lender Trustee Event of Default shall have occurred or any
Eligible Lender Trust Agreement shall not be in full force and effect for any
reason;

     (t) Either of the Demand Note or the Residual Payments Account Control
Agreement shall for any reason cease to be a legal, valid and binding obligation
of CFS enforceable in accordance with its terms; or the Residual Payments
Account shall cease to exist; or any breach or default shall occur under the
Demand Note or the Residual Payments Account Control Agreement; or CFS or any
Affiliate thereof (including any trustee in bankruptcy) shall exercise any right
of set-off against the indebtedness evidenced by the Demand Note or any other
Demand Note Collateral, shall assert the invalidity or unenforceability of the
Demand Note or any other Demand Note Collateral or shall assert the invalidity
or unenforceability of the pledge to the Indenture Trustee for the benefit of
the Secured Parties hereunder of any Demand Note Collateral; or the Issuer shall
fail to have a perfected security interest in the Demand Note Collateral,
subject only to the Intercreditor Agreement; and

     (u) The Net Consolidation Ratio for any monthly period is greater than 1.1,
the average Net Consolidation Ratio for any consecutive three month period is
greater than 1.09, or the average Net Consolidation Ratio for any consecutive
six month period is greater than 1.0.

     SECTION 8.02. Remedies.

     (a) Optional Acceleration. Upon the occurrence of an Event of Termination
(other than an Event of Termination described in subsection (d) of
Section 8.01), the Administrative Agent may, or at the request of Required
Lenders or any Funding Agent shall, declare that the Facility Termination Date
has occurred and the unpaid principal amount of the Notes to be due and payable
immediately, by a notice in writing to Issuer, and upon any such declaration,
the Facility Termination Date shall occur and such principal amount shall be
immediately due and payable, together with all accrued and unpaid interest
thereon (to the extent not previously capitalized), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Issuer.

     (b) Automatic Acceleration. Upon the occurrence of an Event of Termination
described in subsection (d) of Section 8.01, with respect to the Issuer the
Facility Termination Date shall occur automatically and the unpaid principal
amount of the Notes shall automatically become due and payable, together with
all accrued and unpaid interest thereon (to the extent not previously
capitalized), without presentment, demand, protest or notice of any kind, all of
which are hereby waived by Issuer.

     (c) Master Servicer Replacement. Upon the occurrence of an Event of
Termination, the Administrative Agent may, or at the request of Required Lenders
or any Funding Agent, shall replace the Master Servicer.

     (d) Additional Remedies. Upon any acceleration of the Notes pursuant to
this Section 8.02, no Borrowings thereafter will be made, and the Administrative
Agent, the Funding Agents, the Lenders, and the Indenture Trustee shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of each applicable jurisdiction
and other applicable laws to a secured party, which rights

53



--------------------------------------------------------------------------------



 



shall be cumulative, including, without limitation, the right to foreclose upon
the Collateral and sell all or any portion thereof at public or private sale
(and Issuer agrees that, to the extent that notice of such sale is required,
notice ten (10) days prior to such sale shall be adequate and reasonable notice
for all purposes); provided however that if the acceleration of the Notes
results solely from the failure of one or more Committed Lenders to extend the
Facility Termination Date pursuant to Section 1.07 and no additional Event of
Termination has occurred and is continuing, the Administrative Agent shall
refrain from selling all or any portion of the Collateral or replacing the
Master Servicer until on or after the date which is 90 days after the Facility
Termination Date. The Issuer has provided the Administrative Agent with a power
of attorney authorizing the Administrative Agent to endorse the Pledged Student
Loans which the Administrative Agent agrees to exercise only upon the occurrence
of and during the continuation of an Event of Termination.

     (e) Portfolio Valuation. Upon the occurrence of any Event of Termination,
or at any time after five (5) Business Days prior notice to the Issuer, the
Valuation Agent may at its discretion (and shall at the request of the Required
Lenders or any Funding Agent) perform a Portfolio Valuation in accordance with
the terms of the Valuation Agent Agreement on some or all of the Student Loans
constituting a portion of the Collateral.

     (f) Setoff; Sharing of Payments. Regardless of the other means of obtaining
payment of any of the obligations of the Issuer or the Master Servicer hereunder
or under any other Transaction Document, each of the Administrative Agent, the
Funding Agents, the Indenture Trustee, the Lenders and any Program Support
Provider is hereby authorized at any time and from time to time, without notice
to the Issuer or the Master Servicer (any such notice being expressly waived by
the Issuer and the Master Servicer) and to the fullest extent permitted by law,
to set off and apply such deposits and other sums against the obligations of the
Issuer or the Master Servicer, as applicable, under this Agreement and the other
Transaction Documents, whether or not the Administrative Agent, the Funding
Agents, the Indenture Trustee, the Lenders or Program Support Provider shall
have made any demand under this Agreement or the other Transaction Documents and
although such obligations may be contingent or unmatured. Except as may be
otherwise provided herein, the Lenders, the Administrative Agent, the Funding
Agents and the Program Support Providers agree that all setoffs and other
recoveries from the Issuer or the Master Servicer shall be shared amongst the
Lenders, the Administrative Agent, the Funding Agents and the Program Support
Providers in accordance with the terms of Section 3.03(b).

     (g) Demand Note; Residual Payments Account. The Administrative Agent and
the Indenture Trustee agree that they shall only exercise their right to demand
payment under the Demand Note or their right to deliver a Notice of Exclusive
Control under the Residual Payments Account Control Agreement on or after the
occurrence of and during the continuance of an Event of Termination and subject
to the Intercreditor Agreement. Subject to the Intercreditor Agreement, upon the
occurrence of and during the continuance of an Event of Termination, the
Administrative Agent may, and at the request of the Required Lenders or any
Funding Agent shall, (i) direct the Indenture Trustee to demand payment under
the Demand Note in accordance with the terms of the Demand Note and the Residual
Payments Account Control Agreement, (ii) exercise remedies available under the
Demand Note and (iii) take exclusive control over the Residual Payments Account
pursuant to the Residual Payments Account Control Agreement and terminate or
suspend the ability of the Issuer or CFS to make withdrawals

54



--------------------------------------------------------------------------------



 



therefrom. All rights of the Indenture Trustee and the Administrative Agent in
the Demand Note and the Residual Payments Account Control Agreement shall
terminate upon the payment in full of all of Issuer’s obligations hereunder and
under the other Transaction Documents and the reasonable determination by
Administrative Agent that no further amounts with respect to Covered Claims
against the Issuer, the Master Servicer, the Administrator, any Affiliated
Servicer or any other Affiliate of Issuer pursuant to this Agreement, any
Sub-Servicing Agreement or any other Transaction Document could be required.

ARTICLE IX

THE ADMINISTRATIVE AGENT; THE FUNDING AGENTS; INDENTURE TRUSTEE

     SECTION 9.01. Authorization and Action. The Lenders have appointed and
authorized the Administrative Agent (or its designees) to take such action as
agent on their behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. Each Lender has appointed and
authorized the Funding Agent (or its designees) in such Lender’s Lender Group to
take such action as agent on their behalf and to exercise such powers under this
Agreement as are delegated to a Funding Agent by the terms hereof, together with
such powers as are reasonably incidental thereto. Each Lender hereby appoints
the Funding Agent in such Lender’s Lender Group to enter into the Valuation
Agent Agreement on behalf of such Lender. The provisions of this Article IX are
solely for the benefit of the Administrative Agent, the Funding Agents and the
Lenders. The Issuer shall not have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof. No Funding Agent shall have any
responsibility hereunder to any Lender other than the Lenders in its Lender
Group.

     SECTION 9.02. Administrative Agent’s and Funding Agents’ Reliance,
Indemnification, Etc. (a) The Administrative Agent and the Funding Agents and
their respective directors, officers, agents or employees shall not be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Transaction Documents except for its or their own gross negligence, bad
faith or willful misconduct. Without limiting the generality of the foregoing,
the Administrative Agent and each Funding Agent: (a) may consult with legal
counsel (including counsel for Issuer or any Affiliate of Issuer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to the Lenders or any other holder of any interest in
the Collateral and shall not be responsible to the Lenders or any such other
holder for any statements, warranties or representations made or deemed made in
or in connection with any Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Transaction Document on the part of Issuer or the
Master Servicer or to inspect the property (including the books and records) of
Issuer or the Master Servicer; (d) shall not be responsible to the Lenders or
any other holder of any interest in the Collateral for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Transaction Document; and (e) shall incur no liability under or in respect of
this Agreement by acting upon any notice (including

55



--------------------------------------------------------------------------------



 



notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile or telex) believed by it to be genuine and signed or sent by
the proper party or parties.

     (b) Each Lender agrees to reimburse and indemnify the Administrative Agent
and the Funding Agent in its Lender Group and their respective officers,
directors, employees, representatives, counsel and agents (to the extent the
Administrative Agent or such Funding Agent is not paid or reimbursed by the
Issuer and the Master Servicer), ratably according to the respective principal
amounts of the Total Outstanding Advances then held by each of them (or if the
Total Outstanding Advances are equal to zero are such time, ratably in
accordance with such Lender’s Pro Rata Share), (i) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent or such
Funding Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any action taken or omitted by the Administrative
Agent or such Funding Agent under this Agreement or any the Transaction
Document, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent and the Funding Agent in its
Lender Group promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Administrative
Agent or such Funding Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other
Transaction Document, to the extent that the Administrative Agent or such
Funding Agent is not reimbursed for such expenses by the Issuer and the Master
Servicer.

     SECTION 9.03. Administrative Agent, Funding Agents and Affiliates. With
respect to any Advance made by the Administrative Agent or any Funding Agent,
the Administrative Agent or such Funding Agent shall have the same rights and
powers under this Agreement as would a Lender if it had made such Advance (or
portion thereof) and may exercise the same as though such Person were not the
Administrative Agent or Funding Agent hereunder. The Administrative Agent, the
Funding Agents and any of their respective Affiliates may generally engage in
any kind of business with Issuer, the Master Servicer, any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of Issuer, the Master Servicer, any Obligor or any of their respective
Affiliates, all as if Administrative Agent or any such Funding Agent were not
serving in such capacity and without any duty to account therefor to the Lenders
or any other holder of an interest in the Collateral.

     SECTION 9.04. Lender’s Purchase Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any
Funding Agent, any Affiliate of the Administrative Agent or any Funding Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and, if it so determines, to make Advances hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Funding Agent, any Affiliate of the Administrative
Agent or any Funding Agent or any other Lender, and based on such documents and
information as it shall

56



--------------------------------------------------------------------------------



 



deem appropriate at the time, continue to make its own decisions in taking or
not taking action under this Agreement.

     SECTION 9.05. Delegation of Duties. The Administrative Agent and the
Funding Agents may delegate each or any of their respective duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent and the Funding Agents shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

     SECTION 9.06. Successor Administrative Agent and Funding Agents. (a) The
Administrative Agent may, upon thirty (30) days’ notice to Issuer, each Funding
Agent, each Lender and each other party hereto, resign as Administrative Agent.
If the Administrative Agent shall resign, then, the Lenders during such
thirty-day period shall appoint a successor administrative agent, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and references herein to the Administrative Agent shall
mean such successor administrative agent, effective upon its appointment; and
such former Administrative Agent’s rights, powers and duties in such capacity
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement. If no
such successor administrative agent is appointed within such thirty-day period,
the Administrative Agent may petition a court of competent jurisdiction to
appoint a successor Administrative Agent. After any retiring Administrative
Agent’s resignation hereunder as such agent, the provisions of this Article IX,
Article XI and Section 13.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

     (b) The “Administrative Agent” shall include any successors to the
Administrative Agent as a result of a merger, consolidation, combination,
conversion, reorganization or any other transaction (or series of related
transactions) in which shares of the Administrative Agent’s capital stock are
sold or exchanged for or converted or otherwise changed into other stock or
securities, cash and/or any other property, or the sale, lease, assignment,
transfer or other conveyance of a majority of the assets of the Administrative
Agent in any transaction (or series of related transactions). Notwithstanding
anything to the contrary in Section 9.06(a) and Section 10.01(c), no consent of
the Lenders shall be required in connection with the succession of the
Administrative Agent as a result of any of the foregoing transactions.

     (c) Any Funding Agent may, upon thirty (30) days’ notice to Issuer, each
Lender in its Lender Group and the Administrative Agent, resign as the Funding
Agent. If any Funding Agent shall resign, then, Lenders in such resigning
Funding Agent’s Lender Group shall appoint, during such thirty (30) day period,
a successor agent, whereupon such successor funding agent shall succeed to the
rights, powers and duties of such Funding Agent and references herein to such
Funding Agent shall mean such successor agent, effective upon its appointment;
and such former Funding Agent’s rights, powers and duties in such capacity shall
be terminated, without any other or further act or deed on the part of such
former Funding Agent or any of the parties to this Agreement. If no such
successor funding agent is appointed within such thirty (30) day period, the
Funding Agent may petition a court of competent jurisdiction to appoint a
successor funding agent. After any retiring Funding Agent’s resignation
hereunder as such Funding Agent,

57



--------------------------------------------------------------------------------



 



the provisions of this Article IX, Article XI and Section 13.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Funding Agent under this Agreement.

     (d) Any “Funding Agent” shall include any successors to such Funding Agent
as a result of a merger, consolidation, combination, conversion, reorganization
or any other transaction (or series of related transactions) in which shares of
such Funding Agent’s capital stock are sold or exchanged for or converted or
otherwise changed into other stock or securities, cash and/or any other
property, or the sale, lease, assignment, transfer or other conveyance of a
majority of the assets of such Funding Agent in any transaction (or series of
related transactions). Notwithstanding anything to the contrary in
Section 9.06(a) and Section 10.01(c), no consent of the Lenders shall be
required in connection with the succession of any Funding Agent as a result of
any of the foregoing transactions.

     SECTION 9.07. Acceptance of the Trusts. Each Lender hereby appoints The
Bank of New York, as Indenture Trustee hereunder. The Indenture Trustee accepts
and agrees to execute the trusts granted to it by this Agreement, but only upon
the terms and conditions set forth herein. The Indenture Trustee, prior to the
occurrence of an Event of Termination and after the curing of all Events of
Termination which may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Agreement and no implied
covenants or obligations shall be read into this Agreement against the Indenture
Trustee. The Indenture Trustee shall not be liable for any of its actions or
inactions hereunder except to the extent that such actions constitute negligence
or willful misconduct by the Indenture Trustee.

     In case an Event of Termination has occurred of which the Indenture Trustee
has, or is deemed to have, notice in accordance with this Agreement and has not
been cured, the Indenture Trustee agrees to act in accordance with the
instructions and orders of the Administrative Agent, but in any such event, only
upon and subject to the following expressed terms and conditions:

     (a) The Indenture Trustee may execute any of the trusts or powers hereof
and perform any of its duties by or through attorneys, agents, receivers,
employees or co-trustees but shall be responsible for the conduct of the same in
accordance with the standard specified above, except as otherwise provided
herein and except for the acts and omissions of agents of Persons other than the
Indenture Trustee chosen by Issuer and approved by the Administrative Agent and
the Funding Agents and shall be entitled to advice of counsel concerning all
matters of trusts hereof and the duties hereunder, and may in all cases pay such
reasonable compensation to all such attorneys, agents, receivers, and employees
as may reasonably be employed in connection with the trusts hereof. The
Indenture Trustee may act upon the opinion or advice of an attorney or
accountant selected by it in the exercise of reasonable care. The Indenture
Trustee shall not be responsible for any loss or damage resulting from any
action or nonaction of such Person which is in good faith and in reliance upon
such opinion or advice. The Indenture Trustee shall not be responsible for any
action or inaction of the Master Servicer, any Sub-Servicer or any party hereto
except as provided herein or under applicable laws, rules and regulations.

     (b) The Indenture Trustee shall not be responsible for any recital herein,
or in the Notes, or for the validity of the execution by Issuer of this
Agreement, or of any supplemental indentures or instruments of further
assurance, or for the sufficiency of the security for the Notes

58



--------------------------------------------------------------------------------



 



issued hereunder or intended to be secured hereby, or for the value or title of
the property herein conveyed or otherwise as to the maintenance of the security
hereof.

     (c) The Indenture Trustee shall not be accountable for the use or
application by Issuer of the Notes or the proceeds thereof or for the use or
application of any money paid over by the Indenture Trustee in accordance with
the provisions of this Agreement or for the use and application of other money
received by the Indenture Trustee.

     (d) The Indenture Trustee shall be protected in acting upon any notice,
requisition, request, consent, certificate, order, opinion, affidavit, letter,
telegram or other paper or document reasonably believed to be genuine and
correct and to have been signed or sent by the proper Person or Persons. Any
action taken by the Indenture Trustee pursuant to this Agreement upon the
request or authority or consent of any Person who at the time of making such
request or giving such authority or consent is the owner of the Notes shall be
conclusive and binding upon all future owners of the Notes and upon any Notes
issued in exchange therefor or in place thereof.

     (e) Except as otherwise expressly provided in this Agreement, as to the
existence or nonexistence of any fact or as to the sufficiency or validity of
any instrument, paper or proceeding, the Indenture Trustee shall be entitled to
conclusively rely upon a certificate of the Administrative Agent as sufficient
evidence of facts therein contained, and prior to the occurrence of a default of
which the Indenture Trustee has been notified as provided in subsection (g) of
this Section, or of which by said subsection it is deemed to have notice, shall
also be at liberty to accept a dealing, transaction or action as necessary or
expedient, but may at its discretion secure such further evidence deemed
necessary or advisable, but shall in no case be bound to secure the same.

     (f) The permissive right of the Indenture Trustee to do things enumerated
in this Agreement shall not be construed as a duty. The Indenture Trustee shall
not be answerable for other than its negligence or willful misconduct; provided,
however, that the Indenture Trustee shall not be liable for any error of
judgment made in good faith, unless it shall be proved that such Person was
negligent in ascertaining the pertinent facts.

     (g) The Indenture Trustee shall not be required to take notice or be deemed
to have notice of any Event of Termination or other default hereunder except
failure by Issuer to cause to be made any of the payments to the Indenture
Trustee for the account of the Lenders required to be made by Article III, or
Events of Termination under clause (a) of Section 8.01, unless the Indenture
Trustee shall be specifically notified in writing of such default by Issuer, the
Lenders, any Funding Agent or the Administrative Agent.

     (h) The Indenture Trustee shall not be required to give any bond or surety
in respect of the execution of the said trusts and powers or otherwise in
respect of the premises.

     (i) No provision of this Agreement shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for

59



--------------------------------------------------------------------------------



 



believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

     (j) If any Event of Termination under this Agreement shall have occurred
and be continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Agreement, and shall use the same degree of care as
a prudent person would exercise or use in the circumstances in the conduct of
his or her own affairs.

     (k) All moneys received by the Indenture Trustee shall, until used or
applied or invested as herein provided, be held in trust for the purposes for
which they were received in the Collection Account.

     (l) The Indenture Trustee shall file Uniform Commercial Code continuation
statements to the Uniform Commercial Code financing statements in favor of the
Indenture Trustee originally filed at the delivery of this Agreement prior to
every fifth year.

     (m) Whether or not herein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 9.07.

     SECTION 9.08. Fees, Charges and Expenses of Indenture Trustee. The
Indenture Trustee shall be entitled to payment of the Indenture Trustee’s Fees
for its services rendered hereunder and to payment of, or reimbursement for, all
advances, reasonable counsel fees and expenses and other out-of-pocket expenses
reasonably and necessarily made or incurred by the Indenture Trustee, in
connection with such services and waives any lien on the Collateral with respect
to accrued and unpaid fees and reasonable expenses, including any
indemnification pursuant to Section 9.18, other than any such lien arising
pursuant to the Transaction Documents.

     SECTION 9.09. Notice to Lenders if Event of Termination Occurs. If an Event
of Termination occurs of which the Indenture Trustee is by Section 9.07(g)
required to take notice or if notice of default be given as provided in said
Section 9.07(g), then the Indenture Trustee shall give written notice thereof by
registered or certified mail to Issuer, the Lenders, the Funding Agents and the
Administrative Agent.

     SECTION 9.10. Intervention by Indenture Trustee. To the extent permitted by
applicable law, in any judicial proceeding to which Issuer is a party, the
Indenture Trustee shall intervene if directed to do so in writing by the
Administrative Agent.

     SECTION 9.11. Successors. Any corporation or association into which the
Indenture Trustee may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer its corporate trust business
and assets as a whole or substantially as a whole, or any corporation or
association resulting from any such conversion, sale, merger, consolidation or
transfer to which it is a party, ipso facto, shall be and become successor
Indenture Trustee hereunder and vested with all of the title to the whole
property or trust estate and all the trusts, powers, discretions, immunities,
privileges and all other matters as was its predecessor, without the execution
or filing of any instrument or any further act, deed or conveyance on the part
of any of the parties hereto, anything herein to the contrary notwithstanding.

60



--------------------------------------------------------------------------------



 



     SECTION 9.12. Resignation. The Indenture Trustee may at any time resign
from the trusts hereby created by giving ninety (90) days’ written notice to
Issuer, the Funding Agents and the Administrative Agent, and such resignation
shall take effect at the end of such ninety (90) days, or upon the earlier
appointment and acceptance of a successor Indenture Trustee, as provided in
Section 9.14, hereof, or removal as provided in Section 9.13 hereof.
Notwithstanding the foregoing, resignation of the Indenture Trustee shall not be
effective until a successor or temporary Indenture Trustee is appointed and has
accepted such appointment; provided, however, if an instrument of acceptance
shall not have been delivered within one hundred twenty (120) days after giving
such notice of resignation, the resigning Indenture Trustee may petition a court
of competent jurisdiction for the appointment of a successor, and any attorneys’
fees and expenses incurred in connection with such petition shall be payable by
Issuer, unless such failure is due to the gross negligence, bad faith or willful
misconduct of the Administrative Agent or any Funding Agent in not exercising
its rights under Section 9.14, in which event such fees and expenses shall be
paid by the Administrative Agent or any such Funding Agent, as applicable.

     SECTION 9.13. Removal. The Indenture Trustee may be removed by the
Administrative Agent or any Funding Agent at any time, by an instrument in
writing delivered to the Indenture Trustee, with, prior to the occurrence of an
Event of Termination, the written consent of the Issuer which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, removal of the
Indenture Trustee shall not be effective until a successor is appointed and has
accepted such appointment.

     SECTION 9.14. Appointment of Successor. In case the Indenture Trustee shall
resign or be removed, or be dissolved, or shall be in course of dissolution or
liquidation, or otherwise become incapable of acting hereunder, or in case it
shall be taken under the control of any public officer or officers, or of a
receiver appointed by a court, a successor may be appointed by the
Administrative Agent and the Funding Agents with the consent (which consent
shall not be unreasonably withheld) of Issuer by an instrument in writing signed
by the Administrative Agent and the Funding Agents. If in a proper case no
appointment of a successor Indenture Trustee shall be made pursuant to the
foregoing provisions of this Section 9.14 within fifteen (15) days after the
Indenture Trustee shall have given written notice as provided in Section 9.12
hereof, the Indenture Trustee, Issuer, the Administrative Agent, the Funding
Agents or the Lenders may apply to a court of jurisdiction to appoint a
successor Indenture Trustee. Said court may thereupon, after such notice, if
any, as such court may deem proper and prescribe, appoint a successor Indenture
Trustee. Each such successor Indenture Trustee must be an eligible lender under
the Higher Education Act and shall agree in writing to be bound by the
provisions of Section 13.06.

     SECTION 9.15. Concerning Any Successor. Every successor Indenture Trustee
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and also to Issuer the Administrative Agent and the Funding Agents an instrument
in writing accepting such appointment hereunder, and thereupon such successor,
without any further act, deed or conveyance, shall become fully vested with all
the estates, properties, rights, powers, trusts, duties and obligations of its
predecessor; but such predecessor shall, nevertheless, upon receipt of a request
from the Administrative Agent or any Funding Agent, execute and deliver an
instrument transferring to such successor all the estates, properties, rights,
powers and trusts of

61



--------------------------------------------------------------------------------



 



such predecessor hereunder; and every predecessor shall deliver all securities
and moneys held by it as Indenture Trustee hereunder to its successor.

     SECTION 9.16. Appointment of Co-Trustee. It is the purpose of this
Agreement that there shall be no violation of any law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as the Indenture Trustee in such jurisdiction. It is
recognized that in case of litigation under this Agreement or any other
Transaction Document or any Student Loan or related agreement, and in particular
in case of the enforcement thereof on default, or in case of a conflict of
interest, or in case the Indenture Trustee deems that by reason of any present
or future law of any jurisdiction it may not exercise any of the powers, rights
or remedies herein granted to the Indenture Trustee or hold title to the
properties, in trust, as herein granted, or take any other action which may be
desirable or necessary in connection therewith, it may be necessary that the
Indenture Trustee appoint an additional institution, which must be a commercial
bank with trust powers, as a separate or co-trustee. The following provisions of
this Section 9.16 are intended to accomplish these ends. In the event that the
Indenture Trustee appoints an additional individual or institution as a separate
or co-trustee, each and every remedy, power, right, claim, demand, cause of
action, immunity, estate, title, interest and lien expressed or intended by this
Agreement to be exercised by or vested in or conveyed to the Indenture Trustee
with respect thereto shall be exercisable by and vest in such separate or
co-trustee but only to the extent necessary to enable such separate or
co-trustee to exercise such powers, rights and remedies, and every covenant and
obligation necessary to the exercise thereof by such separate or co-trustee
shall run to and be enforceable by either of them.

     Should any instrument in writing from Issuer be required by the separate or
co-trustee so appointed by the Indenture Trustee for more fully and certainly
vesting in and confirming to him, her or it such properties, rights, powers,
trusts, duties and obligations, any and all such instruments in writing shall,
on request, be executed, acknowledged and delivered by Issuer. In case any
separate or co-trustee, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
trusts, duties and obligations of such separate or co-trustee, so far as
permitted by law, shall vest in and be exercised by the Indenture Trustee until
the appointment of a new Indenture Trustee or a successor to such separate or
co-trustee.

     SECTION 9.17. Successor Indenture Trustee as Trustee of Funds. In the event
of a change of the Indenture Trustee the predecessor which has resigned or been
removed shall cease to be trustee of any funds then held by it hereunder and the
successor Indenture Trustee shall become such trustee.

     SECTION 9.18. Indemnification.

     (a) The Indenture Trustee shall not be under any obligation or duty to
perform any act at the request of the Administrative Agent, any Funding Agent or
Issuer or to institute or defend any suit in respect hereof or to exercise any
remedy hereunder unless properly indemnified to its satisfaction subject to
Section 9.07(i) hereof. The Indenture Trustee shall not be required to take
notice, or be deemed to have knowledge, of any default of Issuer, except as
provided in Section 9.07(g).

62



--------------------------------------------------------------------------------



 



     (b) Issuer agrees to indemnify the Indenture Trustee for, and to hold it
harmless against, any loss, liability or expense, including attorneys’ fees,
incurred without gross negligence, bad faith or willful misconduct on the
Indenture Trustee’s part, arising out of or in connection with the acceptance or
administration of the trust or trusts hereunder, including the costs and
expenses (including reasonable counsel fees) of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder except as a result of gross negligence, bad faith or
willful misconduct on its part and except any liability to the Department on
account of the Indenture Trustee’s status as such.

     SECTION 9.19. Amendments; Waivers. Neither the Eligible Lender Trustee nor
the Indenture Trustee shall extend, terminate, waive, amend or otherwise modify
the terms of any Pledged Student Loan, except pursuant to Section 7.03(a), or,
without the prior written consent of the Administrative Agent and each Funding
Agent, extend, terminate, waive, amend or otherwise modify the terms of any
other Transaction Document.

ARTICLE X

ASSIGNMENT OF LENDER’S INTEREST

     SECTION 10.01. Restrictions on Assignments.

     (a) This Agreement and each Lender’s rights and obligations herein
(including ownership of the Notes) shall be assignable, in whole or in part, by
such Lender and its successors and assigns with the prior written consent of the
Administrative Agent, the Funding Agent for the applicable Lender Group and the
Issuer; provided, however, that the consent of the Issuer and the Administrative
Agent shall not be unreasonably withheld and the consent of the Issuer shall not
be required if an Event of Termination shall have occurred and be continuing;
and provided, further, that no consent of the Issuer shall be required if the
assignment is made (a) by any Committed Lender to CNAI, JPMC, any other
Committed Lender, any Affiliate of CNAI or JPMC or any Committed Lender (other
than a director or officer of CNAI, JPMC or such Committed Lender), to any
Program Support Provider or any Person which (i) is in the business of issuing
commercial paper notes and (ii) is associated with or administered by CNAI or
JPMC or any Affiliate of CNAI or JPMC or (b) by any Conduit Lender to any
Program Support Provider or any Person which (i) is in the business of issuing
commercial paper notes and (ii) is associated with or administered by CNAI, JPMC
or any Affiliate of CNAI or JPMC. Each assignor may, in connection with the
assignment, disclose to the applicable assignee any information relating to
Issuer or the Collateral furnished to such assignor by or on behalf of the
Lenders, Issuer, the Funding Agents or the Administrative Agent.

     (b) Each Lender may at any time grant to any Program Support Provider
participating interests in the Advances. In the event of any such grant by such
Lender of a participating interest to a Program Support Provider, except as set
forth in paragraph (f) below, such Lender shall remain solely responsible for
the performance of its obligations hereunder. Issuer agrees that each Program
Support Provider shall be entitled to the benefits of Sections 4.02 and 4.03.

63



--------------------------------------------------------------------------------



 



     (c) This Agreement and the rights and obligations of the Administrative
Agent hereunder shall be assignable, in whole or in part, by the Administrative
Agent and its successors and assigns with the consent of Issuer and the Funding
Agents, which consent shall not be unreasonably withheld; provided that, if
(i) such assignment is to an Affiliate of CNAI, (ii) it becomes unlawful for
CNAI to serve as the Administrative Agent or (iii) an Event of Termination
exists, no such consent of Issuer shall be necessary. This Agreement and the
rights and obligations of each Funding Agent hereunder shall be assignable, in
whole or in part, by any such Funding Agent and its successors and assigns with
the consent of Issuer and the Administrative Agent, which consent shall not be
unreasonably withheld; provided that, if (i) such assignment is to an Affiliate
of such Funding Agent, (ii) it becomes unlawful for such Funding Agent to serve
as a Funding Agent or (iii) an Event of Termination exists, no such consent of
Issuer shall be necessary.

     (d) Issuer may not assign its rights or delegate its obligations hereunder
or any interest herein without the prior written consent of the Administrative
Agent, the Funding Agents and the Lenders.

     (e) Without limiting any other rights that may be available under
applicable law, the rights of the Lenders may be enforced through them or by
their agents.

     (f) In the event that the Advances have been assigned in their entirety
pursuant to one or more Program Support Agreements, and the Administrative Agent
or any Funding Agent requests that Issuer acknowledge the assignment of the
Advances to the Program Support Providers parties to such Program Support
Agreements (or an agent on their behalf). Issuer agrees (i) to enter into such
amendments to this Agreement and the other Transaction Documents as the
Administrative Agent, the Funding Agents or the Lenders may reasonably request
in order to reflect the substitution of such Program Support Providers, or an
agent therefor, as the Lenders and the release of the Lenders of all further
obligations hereunder, (ii) to authorize and deliver Uniform Commercial Code
financing statements, or amendments thereto or assignments thereof, to reflect
such assignment and substitution and (iii) to take such other actions as the
Administrative Agent, the Funding Agents or the Lenders shall reasonably request
in connection with such assignment, release and substitution.

     (g) Any Lender may, without consent of the Issuer, sell participations to
one or more banks or other entities (each, a “Participant”) in all or a portion
of its rights and obligations hereunder (including the outstanding Advances);
provided that following the sale of a participation under this Agreement (i) the
obligations of such Lender shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Issuer, the Funding Agents, the Administrative Agent,
the other Lenders and the Master Servicer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
such Lender sells such a participation shall provide that the Participant shall
not have any right to direct the enforcement of this Agreement or the other
Transaction Documents or to approve any amendment, modification or waiver of any
provision of this Agreement or the other Transaction Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(i) reduces the amount of principal or interest that is

64



--------------------------------------------------------------------------------



 



payable on account of any Advance or delays any scheduled date for payment
thereof or (ii) reduces any fees payable by the Issuer to the Administrative
Agent or any Funding Agent (to the extent relating to payments to the
Participant) or delays any scheduled date for payment of such fees. The Issuer
acknowledges and agrees that the Lenders’ sources of funds may derive in part
from their Participants. Accordingly, references in Sections 4.01, 4.02, 4.03,
13.05 and the other terms and provisions of this Agreement and the other
Transaction Documents to determinations, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to the Lenders shall be deemed also to include those of their
Participants.

     (h) Notwithstanding any other provision of this Section 10.01, any Lender
may at any time pledge or grant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of interest and
repayment of Advances) under this Agreement to secure obligations of such Lender
to a Federal Reserve Bank, without notice to or consent of the Issuer, any
Funding Agent or the Administrative Agent; provided, that no such pledge or
grant of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.

     SECTION 10.02. Rights of Assignee. Upon the assignment by a Lender in
accordance with this Article X, the assignee receiving such assignment shall
have all of the rights of such Lender with respect to the Transaction Documents
and the Collateral (or such portion thereof as has been assigned).

     SECTION 10.03. Evidence of Assignment. Any assignment of a Lender’s rights
and obligations hereunder, the Commitment and the Notes (or any portion thereof)
to any Person may be evidenced by an Assignment and Assumption Agreement or such
other instrument(s) or document(s) as may be satisfactory to the assigning
Lender, the Funding Agent for to the assignor Lender’s Lender Group, the
Administrative Agent and the assignee.

ARTICLE XI

INDEMNIFICATION

     SECTION 11.01. Indemnities.

     (a) General Indemnity. Without limiting any other rights that any such
Person may have hereunder or under applicable law (including, without
limitation, the right to recover damages for breach of contract), Issuer hereby
agrees to indemnify each of the Administrative Agent, the Funding Agents, the
Lenders, the Valuation Agent, the Program Support Providers, the Indenture
Trustee, the Eligible Lender Trustee, the Master Servicer (if not an Affiliated
Originator or an Affiliate of the Affiliated Originator), each of their
respective Affiliates, and all successors, transferees, participants and assigns
and all officers, directors, employees and agents of any of the foregoing (each
an “Indemnified Party”), from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to the Transaction Documents or the funding of the Advances or in
respect of any Pledged Student Loan, excluding,

65



--------------------------------------------------------------------------------



 



however, (a) Indemnified Amounts to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party or (b) recourse for Defaulted
Pledged Student Loans (except as specifically provided herein). Without limiting
the foregoing, Issuer shall indemnify each Indemnified Party for Indemnified
Amounts arising out of or relating to:

          (i) the adjustment or any non-cash reduction in the outstanding
Principal Balance of any Pledged Student Loan other than as expressly permitted
hereunder;

          (ii) the transfer by Issuer of any interest in the Collateral other
than the grant of a security interest granted to the Indenture Trustee, for the
benefit of the Secured Parties, pursuant to Section 1.03;

          (iii) any representation or warranty made or deemed made by Issuer (or
any of its officers or Affiliates) under or in connection with any Transaction
Document or any other information or report delivered by or on behalf of Issuer
pursuant hereto, which shall have been false, incorrect or misleading in any
respect when made or deemed made;

          (iv) the failure by Issuer to comply with any applicable law, rule or
regulation with respect to any Pledged Student Loan, including, with respect to
any FFELP that is a Pledged Student Loan, the Higher Education Act or the
nonconformity of any Pledged Student Loan with any such applicable law, rule or
regulation, including, with respect to any FFELP Loan that is a Pledged Student
Loan, the Higher Education Act;

          (v) the failure to vest and maintain vested in the Indenture Trustee,
for the benefit of the Secured Parties, a first priority perfected security
interest, in the Collateral, free and clear of any Lien, other than a Lien
arising solely as a result of an act of the Lenders, the Funding Agents or the
Administrative Agent, whether existing at the time of any Borrowing or at any
time thereafter;

          (vi) the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any item of the Collateral, whether at the time of any Borrowing or
at any time thereafter;

          (vii) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Student Loan or Guarantee
Agreement in, or purporting to be in, the Collateral (including, without
limitation, a defense based on such Student Loan or Guarantee Agreement not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms);

          (viii) any Regulatory Change after the date of this Agreement that
results in any Non-Excluded Tax, all interest and penalties thereon or with
respect thereto, and all out-of-pocket costs and expenses, including the
reasonable fees and expenses of counsel in defending against the same, which may
arise by reason of the Advances, or any interest in the item of the Collateral;

66



--------------------------------------------------------------------------------



 



     (ix) the failure by the Issuer to comply with any term, provision or
covenant contained in any Transaction Document to which it is party;

     (x) any Lien (other than the Lien granted to the Indenture Trustee under
this Agreement) attaching to any Student Loan or any Related Security or
Collections with respect thereto, whether existing at the time that such Student
Loan initially arose or at any time thereafter;

     (xi) any claim or action of whatever sort arising out of or in connection
with the origination or servicing of any Student Loan or any other services
which gave rise to any Student Loan to the extent such origination, servicing or
services were provided by the Issuer or an Affiliate of the Issuer or, if such
origination, servicing or services were provided by a Person not the Issuer or
an Affiliate of the Issuer, to the extent the Issuer is entitled to recover such
Indemnified Amounts from such non-Affiliate or another Person;

     (xii) the failure to pay when due any taxes and fees payable by the Issuer
or any Originator in connection with the Collateral or the execution, delivery,
filing and recording of this Agreement or the other agreements and documents to
be delivered hereunder (including any UCC financing statements);

     (xiii) the payment by such Indemnified Party of taxes, including, without
limitation, any taxes imposed by any jurisdiction on amounts payable and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, to the extent caused by the Issuer’s actions or failure to act
in breach of this Agreement;

     (xiv) the commingling of Collections with any other funds of the Issuer or
any Affiliate of the Issuer;

     (xv) any failure by the Issuer to give reasonably equivalent value to any
Originator in consideration for the transfer by such Originator to the Issuer of
any Student Loans, or any attempt by any Person to void any such transfer under
any statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

     (xvi) the failure of the Master Servicer or any Sub-Servicer perform its
servicing and other obligations under the Transaction Documents or to remit any
Collections pursuant to the instructions of the Administrative Agent, the
Funding Agents or the Indenture Trustee given in accordance with this Agreement,
whether by reason of the exercise of setoff rights or otherwise;

     (xvii) any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of purchases made pursuant to this Agreement or
any other Transaction Document delivered hereunder or in respect of any of the
Student Loans related hereto;

     (xviii) any claim brought by any Person arising from any activity by the
Issuer or an Affiliate of the Issuer in servicing, administering or collecting
any Student Loan; or

67



--------------------------------------------------------------------------------



 



     (xix) the sale or pledge by the Issuer or any Originator of any Student
Loan in violation of any applicable law, rule or regulation.

The exclusion in clause (b) of the first sentence of this Section 11.01 shall
not apply to any Indemnified Amounts described in clauses (i) through
(xix) above. Any amounts subject to the indemnification provisions of this
Section 11.01 shall be paid by the Issuer to the related Indemnified Party
within five Business Days following demand therefor accompanied by reasonable
supporting documentation with respect to such amounts; provided, however, that
no amounts payable hereunder shall be paid to the Master Servicer if the Master
Servicer is an Affiliated Originator or an Affiliate of the Affiliated
Originator or of the Issuer until all amounts payable hereunder are made to the
other Indemnified Parties.

     (b) Contest of Tax Claim; After-Tax Basis. If any Indemnified Party shall
have notice of any attempt to impose or collect any tax or governmental fee or
charge for which indemnification will be sought from Issuer under
Section 11.01(a)(viii), such Indemnified Party shall give prompt and timely
notice of such attempt to Issuer. Indemnification hereunder shall be in an
amount necessary to make the Indemnified Party whole after taking into account
any tax consequences to the Indemnified Party of the payment of any of the
aforesaid taxes and the receipt of the indemnity provided hereunder or of any
refund of any such tax previously indemnified hereunder, including the effect of
such tax or refund on the amount of tax measured by net income or profits which
is or was payable by the Indemnified Party.

ARTICLE XII

SERVICING OF PLEDGED STUDENT LOANS AND ADMINISTRATION OF ISSUER

     SECTION 12.01. Duties of Master Servicer. The Master Servicer, for the
benefit of Issuer and the Lenders (to the extent provided herein), shall appoint
one or more Sub-Servicers approved by the Administrative Agent, the Funding
Agents and the Required Lenders to manage, service, administer and make
collections on the Pledged Student Loans. The Master Servicer shall (and shall
cause each Sub-Servicer to) exercise reasonable care, using that degree of skill
and attention that the Master Servicer (or such Sub-Servicer) exercises with
respect to all comparable student loans that it services but in any event, in
accordance with customary and usual standards of practice of prudent lenders and
loan servicers administering similar student loans. Without limiting the
generality of the foregoing or of any other provision set forth in this
Agreement and notwithstanding any other provision to the contrary set forth
herein, the Master Servicer shall and shall cause the applicable Sub-Servicer to
manage, service, administer and make collections with respect to the Pledged
Student Loans (other than collection of any Interest Subsidy Payments and
Special Allowance Payments which collections will be received by the Eligible
Lender Trustee) in accordance with, and otherwise comply with, all applicable
federal and state laws, including all applicable standards, guidelines and
requirements of the Higher Education Act and any Guarantee Agreement, the
failure to comply with which would adversely affect the eligibility of one or
more of the Pledged Student Loans that are FFELP Loans for federal reinsurance
or Interest Subsidy Payments or Special Allowance Payments or one or more of the
Pledged Student Loans for receipt of Guarantee Payments or would have an adverse
effect on the Lenders or any other Secured Party.

68



--------------------------------------------------------------------------------



 



     The Master Servicer’s duties (and the duties of the applicable
Sub-Servicers on behalf of the Master Servicer) shall include collection and
posting of all payments, responding to inquiries of borrowers on such Pledged
Student Loans, monitoring borrowers’ status, making required disclosures to
borrowers, investigating delinquencies, sending payment coupons or billing
notices to borrowers and otherwise establishing repayment terms, reporting tax
information to borrowers, if applicable, accounting for collections and
furnishing monthly and quarterly statements with respect thereto to the
Administrative Agent and the Funding Agents. Unless otherwise expressly provided
herein, the Master Servicer shall and shall cause the applicable Sub-Servicer to
follow its customary standards, policies and procedures in performing its duties
as servicer. Without limiting the generality of the foregoing, the Master
Servicer is authorized and empowered to execute and deliver (and may cause the
applicable Sub-Servicer to execute and deliver), on behalf of itself, Issuer,
the Eligible Lender Trustee, the Indenture Trustee, the Lenders or any of them,
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to such Pledged
Student Loans; provided, however, that the Master Servicer agrees that it will
not (nor will it permit a Sub-Servicer to) (a) permit any rescission or
cancellation of a Pledged Student Loan except as ordered by a court of competent
jurisdiction or governmental authority or as otherwise consented to in writing
by the Eligible Lender Trustee, the Administrative Agent, each Funding Agent and
the Indenture Trustee or (b) reschedule, revise, defer or otherwise compromise
with respect to payments due on any Pledged Student Loan except pursuant to any
applicable deferral or forbearance periods or otherwise in accordance with all
applicable standards, guidelines and requirements of the Higher Education Act or
any Guarantee Agreement; provided further, however, that the Master Servicer
shall not agree (nor shall it permit any Sub-Servicer to agree) to any decrease
of the interest rate on, or the principal amount payable with respect to, any
Pledged Student Loan except in accordance with the applicable standards,
guidelines and requirements of the Higher Education Act or any Guarantee
Agreement or a Reduced Rate Program.

     The Eligible Lender Trustee on behalf of Issuer hereby grants a power of
attorney and all necessary authorization to the Master Servicer to (or to cause
the applicable Sub-Servicer to) maintain any and all collection procedures with
respect to the Pledged Student Loans it services (or sub-services), including
filing, pursuing and recovering claims against the Guarantors for Guarantee
Payments and taking any steps to enforce such Pledged Student Loan such as
commencing a legal proceeding to enforce a Pledged Student Loan in the name of
Issuer, the Eligible Lender Trustee, the Indenture Trustee, the Lenders and the
Secured Parties. The Eligible Lender Trustee or the Indenture Trustee shall upon
the written request of the Master Servicer or the Administrative Agent furnish
the Master Servicer or the Administrative Agent (or at written the direction of
the Master Servicer or the Administrative Agent, the related Sub-Servicer) with
any other powers of attorney and other documents reasonably necessary or
appropriate to enable the Master Servicer or the Administrative Agent (or
related Sub-Servicer) to carry out their servicing and administrative duties
hereunder (or under the related Sub-Servicing Agreement).

     The Master Servicer or the Administrator may hold the original Student Loan
Notes representing Pledged Student Loans for not later than five days after the
date of any Borrowing prior to forwarding those Student Loan Notes to
Sub-Servicers. Each of the Master Servicer and the Administrator acknowledges
and agrees that it will hold each such Student Loan Note as

69



--------------------------------------------------------------------------------



 



bailee pursuant to Section 9-313 of the UCC for the Indenture Trustee for the
benefit of the Secured Parties.

     To the extent that any provisions of this Agreement conflict with any
provisions of any other servicing or administration agreement between the Issuer
and Master Servicer, the terms of this Agreement shall govern.

     SECTION 12.02. Collection of Pledged Student Loan Payments.

     (a) The Master Servicer shall (and shall cause the applicable Sub-Servicers
to) make reasonable efforts (including all efforts that may be specified under
the Higher Education Act or any Guarantee Agreement) to collect all payments
called for under the terms and provisions of the Pledged Student Loans as and
when the same shall become due and shall follow such collection procedures as it
follows with respect to all comparable student loans that it services. With the
written consent of the Administrative Agent and the Funding Agents, the Master
Servicer (or at the direction of the Master Servicer, the related Sub-Servicer)
may in its discretion waive any charge or any other fee that may be collected in
the ordinary course of servicing a Pledged Student Loan. The Master Servicer
shall (and shall cause the applicable Sub-Servicers to) remit all collections
relating to the Pledged Student Loans to the Collection Account no later than
the close of business on the second Business Day after receipt thereof;
provided, however, that any Third Party Servicer may remit such collections to
the Collection Account, as applicable, less frequently (but no less frequently
than three times per month and at least once every fifteen days). The Master
Servicer shall not (and shall not allow any Affiliated Originator to) deposit
any amounts other than Collections (and other amounts required by the terms of
this Agreement to be deposited into the Collection Account) into the Collection
Account.

     (b) The Master Servicer shall (and shall cause the applicable Sub-Servicer
to) make reasonable efforts to claim, pursue and collect all Guarantee Payments
from the Guarantors pursuant to the Guarantee Agreements with respect to any of
the Pledged Student Loans as and when the same shall become due and payable,
shall comply with all applicable laws and agreements with respect to claiming,
pursuing and collecting such payments and shall follow such practices and
procedures as it follows with respect to all comparable guarantee agreements and
student loans that it services. In connection therewith, the Master Servicer is
hereby authorized and empowered (or at the direction of the Master Servicer, the
related Sub-Servicer is authorized and empowered) to convey to any Guarantor the
Student Loan Note and the related loan documents representing any Pledged
Student Loan in connection with submitting a claim to such Guarantor for a
Guarantee Payment in accordance with the terms of the applicable Guarantee
Agreement.

     (c) The Master Servicer shall cause the applicable Sub-Servicer to manage,
service, administer and make collections with respect to the Pledged Student
Loans in accordance with, and otherwise comply with, all applicable federal and
state laws, including all applicable standards, guidelines and requirements of
the Higher Education Act and any applicable Guarantee Agreement.

70



--------------------------------------------------------------------------------



 



     SECTION 12.03. Realization upon Pledged Student Loans. For the benefit of
Issuer, the Lenders and the Secured Parties, the Master Servicer shall (and
shall cause the applicable Sub-Servicer to) use reasonable efforts consistent
with its customary servicing practices and procedures and including all efforts
that may be specified under the Higher Education Act or any applicable Guarantee
Agreement in its servicing (or sub-servicing) of any delinquent Pledged Student
Loans.

     SECTION 12.04. No Impairment or Amendment. The Master Servicer shall not
(nor shall it permit the applicable Sub-Servicer to) impair the rights of
Issuer, the Eligible Lender Trustee, the Indenture Trustee, the Lenders or any
Secured Party in such Pledged Student Loans. The Master Servicer shall not
extend, terminate, waive, amend or otherwise modify the terms of any Pledged
Student Loan, except pursuant to Section 7.03(a), or, without the prior written
consent of the Administrative Agent and the Funding Agents, extend, terminate,
waive, amend or otherwise modify the terms of any other Transaction Document.

     SECTION 12.05. Purchase of Pledged Student Loans. The Master Servicer shall
inform the Administrative Agent, the Funding Agents and the Indenture Trustee
promptly, in writing, upon the discovery of any breach pursuant to
Section 12.01, 12.02, 12.03 or 12.04. Unless any such breach shall have been
cured within sixty (60) days following such discovery (or, at the Master
Servicer’s election, the last day of the first month following such discovery),
the Master Servicer shall purchase any Pledged Student Loan in which the
interests of the Lenders or the other Secured Parties are materially and
adversely affected as determined by the Administrative Agent, the Funding Agents
or the Lenders by such breach as of the first day succeeding the end of such
sixty (60) day period that is the last day of a Settlement Period for an amount
equal to the outstanding Principal Balance of such Student Loan, plus accrued
and unpaid interest thereon (to the extent not previously capitalized), plus any
Unamortized Premium thereon plus any unreimbursed Monthly Advance with respect
thereto (the “Servicer Repurchase Amount"’). Such Servicer Repurchase Amount
shall be deposited by the Master Servicer into the Collection Account on such
date and applied as a repayment of the Total Outstanding Advances on such date
in accordance with Section 2.03(c). If the Master Servicer takes any action or
fails to take any action (including, without limitation, all actions taken or
not taken by a Sub-Servicer on its behalf) during any Settlement Period pursuant
to the sections referred to above that materially impairs the rights of Issuer,
the Indenture Trustee, the Eligible Lender Trustee, the Administrative Agent,
the Funding Agents or the Lenders in any Pledged Student Loan or otherwise than
as provided in such sections, the Master Servicer shall purchase such Pledged
Student Loan as of the last day of such Settlement Period for an amount equal to
Servicer Repurchase Amount (and such Servicer Repurchase Amount shall be
deposited by the Master Servicer into the Collection Account on such date and
applied as a repayment of the Total Outstanding Advances on such date in
accordance with Section 2.03(c)). Notwithstanding the foregoing, the Master
Servicer, at its option, may permit or cause a Sub-Servicer to purchase a
Pledged Student Loan in its stead, in the manner and for the reasons set forth
above.

     SECTION 12.06. Reporting. (a) On or before the 20th day of each month (or,
if any such day is not a Business Day, on the next succeeding Business Day), the
Master Servicer shall (or shall cause each Sub-Servicer to) deliver to the
Administrative Agent and the Funding Agents a Monthly Report (which may be the
same Monthly Report referred to in Section 7.02(c) hereof) with respect to the
preceding calendar month.

71



--------------------------------------------------------------------------------



 



     (b) Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of CFS, copies of the financial statements of CFS, that are in conformity
with generally accepted accounting principles, along with a certificate by an
authorized officer of CFS certifying that such copies are the true and complete
copies of the financial statements and that such financial statements fairly
present in all material respects the financial condition of CFS as of the date
delivered; and

     (c) Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of CFS,
copies of the financial statements of CFS prepared and duly certified by any
nationally recognized public accounting firm approved by the Administrative
Agent, in conformity with generally accepted accounting principles, along with a
certificate by an authorized officer of CFS certifying that such copies are the
true and complete copies of the financial statements and that such financial
statements fairly present in all material respects the financial condition of
CFS as of the date delivered.

     SECTION 12.07. Annual Statement as to Compliance; Notice of Default; SAS 70
Reports.

     (a) The Master Servicer shall (and the Master Servicer shall cause each
Sub-Servicer to) deliver to the Indenture Trustee and the Administrative Agent,
on or before July 30 of each year beginning July 30, 2005, an officers’
certificate of the Master Servicer (and each Sub-Servicer) as the case may be,
dated as of December 31 of the preceding year, stating that (i) a review (the
scope of which shall be satisfactory to the Administrative Agent and the Funding
Agents) of the activities of the Master Servicer (and each Sub-Servicer on its
behalf), during the preceding 12-month period has been made under such officers’
supervision and (ii) to the best of such officers’ knowledge, based on such
review, the Master Servicer (or such Sub-Servicer), as the case may be, has
fulfilled all its obligations under this Agreement (or the related Sub-Servicing
Agreement), as applicable, throughout such year or, if there has been a default
in the fulfillment of any such obligation, specifying each such default known to
such officers and the nature and status thereof.

     (b) The Master Servicer shall deliver to the Indenture Trustee, the Funding
Agents and the Administrative Agent promptly after having obtained knowledge
thereof, but in no event later than five Business Days thereafter, written
notice in an officers’ certificate of the Master Servicer of any event which
with the giving of notice or lapse of time, or both, would constitute an Event
of Termination or a Servicer Event of Default.

     (c) The Master Servicer shall deliver to the Administrative Agent and each
Funding Agent on an annual basis within ten (10) days after receipt thereof
copies of SAS 70 reports for each Sub-Servicer, or if not available the annual
compliance audit for each Sub-Servicer required by Section 428(b)(l)(4) of the
Higher Education Act, as amended.

     SECTION 12.08. Access to Certain Documentation and Information Regarding
Pledged Student Loans; Audits. (a) Upon reasonable prior notice, the Master
Servicer shall (and shall cause the Sub-Servicers to) provide to the Indenture
Trustee, each Funding Agent and the Administrative Agent access to the all files
and documents in its possession relating to the Pledged Student Loans. Access
shall be afforded without charge, but only upon reasonable

72



--------------------------------------------------------------------------------



 



request and during the normal business hours at the respective offices of the
Master Servicer (or the applicable Sub-Servicer). Nothing in this Section 12.08
shall affect the obligation of the Master Servicer (or the applicable
Sub-Servicer on its behalf) to observe any applicable law prohibiting disclosure
of information regarding the Obligors and the failure of the Master Servicer (or
the applicable Sub-Servicer) to provide access to information as a result of
such obligation shall not constitute a breach of this Section 12.08.

     (b) The Master Servicer shall cooperate fully with the Administrative
Agent, the Funding Agents and the Lenders or any auditor or representative
appointed by the Administrative Agent and the Lenders in an agreed upon
procedures audit with respect to all Pledged Student Loans covering each of the
items and procedures listed on Appendix F hereto (which shall include inspection
of the legend on each Student Loan Note that is not a master promissory note);
provided, however, that except after the occurrence and during the continuation
of an Event of Termination, the Administrative Agent, the Funding Agents and the
Lenders shall not request more than one such audit with respect to the Master
Servicer and each Affiliated Servicer in any calendar year. In addition to the
foregoing, and, subject to the terms of the applicable Sub-Servicing Agreements,
the Master Servicer shall cause each Third Party Servicer to cooperate fully
with the Administrative Agent, the Funding Agents and the Lenders or any auditor
or representative appointed by the Administrative Agent, the Funding Agents and
the Lenders in an agreed upon procedures audit with respect to all Pledged
Student Loans (which shall include inspection of the legend on each Student Loan
Note that is not a master promissory note); provided, however, that except after
the occurrence and during the continuation of an Event of Termination, the
Administrative Agent, the Funding Agents and the Lenders shall not request more
than one such audit with respect to each Third Party Servicer in any calendar
year.

     SECTION 12.09. Servicer Expenses. The Master Servicer shall be required to
pay or cause to be paid all expenses incurred by it (or its agents acting on its
behalf) in connection with its activities hereunder, including fees and
disbursements of independent accountants, taxes imposed on the Master Servicer
and expenses incurred in connection with distributions and reports to be
delivered by it hereunder, enforcement of Defaulted Pledged Student Loans and
the costs of all agreed upon procedures audits described in Section 12.08.

     SECTION 12.10. Appointment of Sub-Servicers. The Master Servicer shall
appoint one or more Sub-Servicers to perform all of its obligations as Master
Servicer hereunder, and without notice or consent, delegate specific duties to
sub-contractors who are in the business of performing such duties; provided,
however, that the Master Servicer shall remain obligated and be liable to
Issuer, the Administrative Agent, the Funding Agents, the Lenders and the other
Secured Parties for the servicing and administering of the Pledged Student
Loans, in accordance with the provisions hereof without diminution of such
obligation and liability by virtue of the appointment of such Sub-Servicers or
other delegation of such duties and to the same extent and under the same terms
and conditions as if the Master Servicer alone were servicing and administering
the Pledged Student Loans. The fees and expenses of each Sub-Servicer (and any
such sub-contractors) shall be as agreed between the Master Servicer and the
applicable Sub-Servicer or a sub-contractor from time to time and none of
Issuer, Lenders, the Funding Agents, the Administrative Agent, Indenture
Trustee, Eligible Lender Trustee or any Secured Party shall have any
responsibility therefor.

73



--------------------------------------------------------------------------------



 



     SECTION 12.11. Maintenance of Fidelity Bond and Errors and Omission Policy.
The Master Servicer shall maintain such policy or policies of insurance covering
errors and omissions and a fidelity bond in respect of its officers, employees
and agents with a policy limit of not less than $10,000,000 and with no
deductible and a general liability policy covering the Master Servicer and its
subsidiaries with a policy limit of not less than $150,000,000 with no
deductible. The Master Servicer shall cause each Sub-Servicer to maintain in
full force and effect, such policy or policies of insurance covering errors and
omissions and a fidelity bond in respect of its officers, employees and agents
in accordance with the applicable Sub-Servicing Agreement and as approved by the
Administrative Agent and the Funding Agents.

     SECTION 12.12. Representations of Master Servicer. The Master Servicer
makes the following representations on which Issuer, the Funding Agents, the
Lenders and each Secured Party is deemed to have relied in entering into this
Agreement and appointing the Master Servicer, as Master Servicer hereunder.

     (a) Organization and Good Standing. The Master Servicer is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Virginia, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, the power, authority and legal right to master service the Pledged Student
Loans.

     (b) Due Qualification. The Master Servicer is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of property or the conduct of its business
(including the master servicing of the Pledged Student Loans as required by this
Agreement) shall require such qualifications.

     (c) Power and Authority of the Master Servicer. The Master Servicer has the
corporate power and authority to execute and deliver this Agreement and each of
the other Transaction Documents to which it is a party and to carry out their
respective terms; and the execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which it is a party have been
duly authorized by the Master Servicer by all necessary corporate action.

     (d) Binding Obligation. This Agreement and each of the other Transaction
Documents to which it is a party constitutes a legal, valid and binding
obligation of the Master Servicer enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization
and similar laws relating to creditors’ rights generally, and subject to general
principles of equity.

     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time or both) a default under the certificate of
formation or operating agreement of the Master Servicer, or any indenture,
agreement or other instrument to which the Master Servicer is a party or by
which it shall be bound nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Agreement); which breach or
default could reasonably be expected to have a Material and

74



--------------------------------------------------------------------------------



 



Adverse Effect on the condition of the Master Servicer, financial or otherwise,
or adversely affect the transactions contemplated by this Agreement; nor violate
any law or, to the knowledge of the Master Servicer, any order, rule or
regulation applicable to the Master Servicer of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Master Servicer or its properties.

     (f) No Proceedings. There are no proceedings, or, to the Master Servicer’s
best knowledge, investigations pending, or, to the Master Servicer’s best
knowledge, threatened against the Master Servicer, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Master Servicer or its properties: (i) asserting the
invalidity of this Agreement or any other Transaction Document to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, and the other Transaction Documents, or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material and Adverse Effect on the performance by the Master Servicer of
its obligations under, or the validity or enforceability of, this Agreement or
any other Transaction Document to which it is a party.

     (g) No Amendment or Waiver. No provision of a Pledged Student Loan has been
waived, altered or modified in any respect, except pursuant to a document,
instrument or writing included in the files relating to such Pledged Student
Loan.

     (h) Collection Practices. The servicing and collection practices used by
the Master Servicer (or each Sub-Servicer on its behalf) with respect to the
Pledged Student Loans have been in all respects in compliance with Accepted
Servicing Procedures, and all applicable laws and regulations.

     (i) Location of Files Relating to Pledged Student Loans. The files and
records relating to each Pledged Student Loan are kept in the offices of the
applicable Sub-Servicer on behalf of the Master Servicer identified to the
Administrative Agent in writing prior to the date hereof, or at such other
office identified to the Administrative Agent in writing, and all such files
have been delivered to and are in the possession of the applicable Sub-Servicer.

     (j) Not an Investment Company. The Master Servicer is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

     (k) Accuracy of Information. All information supplied by, or on behalf of,
the Master Servicer in writing to the Indenture Trustee, the Funding Agents or
the Administrative Agent in connection with this Agreement, any Transaction
Document or the transactions contemplated thereby is true and accurate in all
material respects. No information furnished by the Master Servicer to the
Indenture Trustee, any Funding Agent or the Administrative Agent in connection
with this Agreement, any Transaction Document or the transactions contemplated
thereby contained any untrue statement of material fact or omitted any material
fact necessary in order to prevent the statements contained therein in light of
the circumstances under which such statements were or are made from being
misleading in any material respect.

75



--------------------------------------------------------------------------------



 



     (l) Possession of Purchase and Sale Agreements. The Master Servicer has in
its possession an original of each Purchase and Sale Agreement described in
Section 5.02(m) hereof (including each Purchase and Sale Agreement described in
parentheticals to such Sections).

     SECTION 12.13. Sub-Servicing Limitations. The Master Servicer shall not
permit any Pledged Student Loans to be serviced by any Sub-Servicer (other than
the Sub-Servicers servicing the Pledged Student Loans on the date hereof)
without first obtaining the written consent of the Administrative Agent, the
Funding Agents and the Required Lenders and demonstrating to the satisfaction of
the Administrative Agent that all requirements and conditions required by the
Administrative Agent applicable to such new Sub-Servicer have been satisfied in
all material respects for such Sub-Servicer, which satisfaction shall be
evidenced by such written consent, and delivering to the Administrative Agent an
opinion of counsel addressed to the Lenders, the Funding Agents, Issuer, the
Indenture Trustee and the Administrative Agent in form and substance and written
by counsel acceptable to the Administrative Agent including, without limitation,
an opinion to the effect that each action necessary to perfect a first priority
security interest in each of the Pledged Student Loans being or to be serviced
by such Sub-Servicer has been accomplished and that the perfection and priority
of the Indenture Trustee’s security interest in the Collateral will not be
affected by the use of such Sub-Servicer, or if it will be affected, setting
forth the steps necessary to continue such perfection and priority, and
completing such steps to the satisfaction of the Administrative Agent at the
Master Servicer’s expense.

     SECTION 12.14. Indemnities of Master Servicer. The Master Servicer agrees
to indemnify each Indemnified Party for Indemnified Amounts arising out of or
resulting from any of the following:

     (i) reliance on any representation or warranty made or deemed made by the
Master Servicer or any Sub-Servicer under this Agreement or any other
Transaction Document to which it is a party, which shall have been false or
incorrect when made or deemed made;

     (ii) the failure by the Master Servicer or any Sub-Servicer to comply with
any term, provision or covenant contained in any Transaction Document to which
it is party or with any applicable law, rule or regulation with respect to any
Pledged Student Loan or the Related Security;

     (iii) the commingling of Collections with any other funds; and

     (iv) any claim brought by any Person arising from any activity by the
Master Servicer or any Sub-Servicer in servicing, administering or collecting
any Student Loan; and

     (v) any action or omission by the Master Servicer or any Sub-Servicer that
reduces or impairs the rights of the Administrative Agent, any Funding Agent or
any Lender with respect to any Collateral or the value of any such Collateral.

Any amounts subject to the indemnification provisions of this Section 12.12
shall be paid by the Master Servicer to the related Indemnified Party within
five (5) Business Days following

76



--------------------------------------------------------------------------------



 



demand therefor accompanied by reasonable supporting documentation with respect
to such amounts.

     SECTION 12.15. Collegiate Funding Master Servicing, L.L.C. Not To Resign as
Master Servicer. Without the prior written consent of the Administrative Agent,
the Funding Agents and the Required Lenders, Collegiate Funding Master
Servicing, L.L.C. shall not resign from the obligations and duties hereby
imposed on it as Master Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such determination permitting
the resignation of Collegiate Funding Master Servicing, L.L.C. as Master
Servicer shall be communicated to the Eligible Lender Trustee, the
Administrative Agent and the Indenture Trustee at the earliest practicable time
(and, if such communication is not in writing, shall be confirmed in writing at
the earliest practicable time) and any such determination shall be evidenced by
an opinion of counsel (in form and substance reasonable acceptable to the
Administrative Agent) to such effect delivered concurrently with or promptly
after such notice. No such resignation shall become effective until the
Indenture Trustee, the Eligible Lender Trustee, the Administrative Agent or a
successor Master Servicer reasonably acceptable to the Administrative Agent, the
Funding Agents and the Required Lenders shall have assumed the responsibilities
and obligations of Collegiate Funding Master Servicing, L.L.C., as Master
Servicer hereunder.

     SECTION 12.16. Servicer Default. If any Servicer Event of Default with
respect to the Master Servicer shall occur and be continuing then, and in each
and every case, so long as the Servicer Event of Default shall not have been
remedied, the Administrative Agent at the request of the Lenders or any Funding
Agent, by notice then given in writing to the Master Servicer may terminate all
the rights and obligations of the Master Servicer in such capacity under this
Agreement and each of the other Transaction Documents to which it is a party, as
Master Servicer. On or after the receipt by the Master Servicer of such written
notice, all authority and power of the Master Servicer under this Agreement,
whether with respect to the Student Loan Notes or the Pledged Student Loans or
otherwise, shall, without further action, pass to and be vested in the
Administrative Agent or such successor Master Servicer as may be appointed by
the Administrative Agent at the request of the Lenders or any Funding Agent;
and, without limitation, the Administrative Agent and the Eligible Lender
Trustee are hereby authorized and empowered to execute and deliver, for the
benefit of the predecessor Master Servicer, as attorney-in-fact or otherwise,
any and all documents and other instruments, and to do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Pledged
Student Loans and related documents, or otherwise. The predecessor Master
Servicer shall cooperate with the successor Master Servicer in effecting the
termination of the responsibilities and rights of the predecessor Master
Servicer under this Agreement and all agreements with the Sub-Servicers,
including the transfer to the successor Master Servicer of its rights under all
existing Sub-Servicing Agreements and for administration by it of all cash
amounts that shall at the time be held by the predecessor Master Servicer for
deposit, or shall thereafter be received by it with respect to a Pledged Student
Loan. All reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with transferring all files and other documents in
respect of each Pledged Student Loan to the successor Master Servicer and
amending this Agreement, the Sub-Servicing Agreements and any other Transaction
Documents to reflect such succession

77



--------------------------------------------------------------------------------



 



as Master Servicer pursuant to this Section 12.15 shall be paid by the
predecessor Master Servicer upon presentation of reasonable documentation of
such costs and expenses.

     SECTION 12.17. Appointment of Successor. Upon receipt by the Master
Servicer of notice of termination pursuant to Section 12.15, or the resignation
by the Master Servicer in accordance with the terms of this Agreement, the
predecessor Master Servicer shall continue to perform its functions as Master
Servicer under this Agreement in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the later of (x) the date one hundred twenty (120) days from
the delivery to the Administrative Agent and each Funding Agent of written
notice of such resignation (or written confirmation of such notice) in
accordance with the terms of this Agreement and (y) the date upon which the
predecessor Master Servicer shall become unable to act as Master Servicer as
specified in the notice of resignation and accompanying opinion of counsel. In
the event of the termination hereunder of a Master Servicer, the Administrative
Agent, the Funding Agents and the Required Lenders shall appoint a successor
Master Servicer and the successor Master Servicer shall accept its appointment
by a written assumption in form acceptable to the Administrative Agent and each
Funding Agent. In the event that a successor Master Servicer has not been
appointed at the time when the predecessor Master Servicer has ceased to act as
Master Servicer hereunder, the Administrative Agent without further action shall
automatically be appointed the successor Master Servicer.

     SECTION 12.18. Master Servicer Fee. For servicing the Pledged Student Loans
under the Agreement, the Master Servicer shall be paid an amount equal to
(i) the Master Servicer’s Fee less (ii) the amount of fees paid directly to the
Sub-Servicers pursuant to clause third of Section 3.03(b), for each calendar
month payable on each Settlement Date pursuant to clause third of
Section 3.03(b).

     SECTION 12.19. Representations of Administrator. The Administrator makes
the following representations on which Issuer and each Secured Party is deemed
to have relied in entering into this Agreement and appointing the Administrator,
as Administrator hereunder.

     (a) Organization and Good Standing. The Administrator is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Virginia, with the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and has, the power,
authority and legal right to administer the Issuer and the Pledged Student
Loans.

     (b) Due Qualification. The Administrator is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of property or the conduct of its business shall
require such qualifications.

     (c) Power and Authority of the Administrator. The Administrator has the
corporate power and authority to execute and deliver this Agreement and each of
the other Transaction Documents to which it is a party and to carry out their
respective terms; and the execution, delivery and performance of this Agreement
and each of the other Transaction Documents to

78



--------------------------------------------------------------------------------



 



which it is a party have been duly authorized by the Administrator by all
necessary corporate action.

     (d) Binding Obligation. This Agreement and each of the other Transaction
Documents to which it is a party constitutes a legal, valid and binding
obligation of the Administrator enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization and similar
laws relating to creditors’ rights generally, and subject to general principles
of equity.

     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time or both) a default under the certificate of
formation or operating agreement of the Administrator, or any indenture,
agreement or other instrument to which the Administrator is a party or by which
it shall be bound nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Agreement); which breach or default could
reasonably be expected to have a Material and Adverse Effect on the condition of
the Administrator, financial or otherwise, or adversely affect the transactions
contemplated by this Agreement; nor violate any law or, to the knowledge of the
Administrator, any order, rule or regulation applicable to the Administrator of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Administrator or
its properties.

     (f) No Proceedings. There are no proceedings, or, to the Administrator’s
best knowledge, investigations pending, or, to the Administrator’s best
knowledge, threatened against the Administrator, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Administrator or its properties: (i) asserting the
invalidity of this Agreement or any other Transaction Document to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, and the other Transaction Documents, or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material and Adverse Effect on the performance by the Administrator of
its obligations under, or the validity or enforceability of, this Agreement or
any other Transaction Document to which it is a party.

     (g) Not an Investment Company. The Administrator is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

     (h) Accuracy of Information. All information supplied by, or on behalf of,
the Administrator in writing to the Indenture Trustee, the Administrative Agent
or any Funding Agent in connection with this Agreement, any Transaction Document
or the transactions contemplated thereby is true and accurate in all material
respects. No information furnished by the Administrator to the Indenture
Trustee, the Administrative Agent or any Funding Agent in connection with this
Agreement, any Transaction Document or the transactions contemplated thereby
contained any material misstatement.

79



--------------------------------------------------------------------------------



 



     SECTION 12.20. Indemnities of Administrator. The Administrator agrees to
indemnify each Indemnified Party for Indemnified Amounts arising out of or
resulting from any of the following:

     (i) reliance on any representation or warranty made or deemed made by the
Administrator under this Agreement or any other Transaction Document to which it
is a party, which shall have been false or incorrect when made or deemed made;

     (ii) the failure by the Administrator to comply with any term, provision or
covenant contained in any Transaction Document to which it is party or with any
applicable law, rule or regulation with respect to any Pledged Student Loan or
the Related Security;

(iii) the commingling of Collections by the Administrator with any other funds;
and

     (iv) any claim brought by any Person arising from any activity by the
Administrator in servicing, administering or collecting any Student Loan or in
administering the Issuer; and

     (v) any action or omission by the Administrator that reduces or impairs the
rights of the Administrative Agent, any the Funding Agent or any Lender with
respect to any Collateral or the value of any such Collateral.

Any amounts subject to the indemnification provisions of this Section 12.20
shall be paid by the Administrator to the related Indemnified Party within five
(5) Business Days following demand therefor accompanied by reasonable supporting
documentation with respect to such amounts.

     SECTION 12.21. Administrator’s Fee. For acting as Administrator pursuant to
this Agreement, the Administrator shall be paid an amount equal to the
Administrator’s Fee for each calendar month payable on each Settlement Date
pursuant to clause fourteenth of Section 3.03(b).

ARTICLE XIII

MISCELLANEOUS

     SECTION 13.01. Amendments, Etc. No amendment to or waiver of any provision
of this Agreement nor consent to any departure by Issuer or Master Servicer
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Issuer, the Master Servicer, the Administrative Agent, the
Indenture Trustee, each Funding Agent and the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall, without the consent of each affected Committed Lender,
(a) amend the definitions of Eligible Student Loan, Defaulted Student Loan or
Required Lenders contained in this Agreement or modify the then existing Excess
Concentration Amounts; (b) amend, modify or waive any provision of this
Agreement in any way which would (i) reduce the amount of principal or interest
that is payable on account of any Advance or delay any scheduled date for
payment thereof; (ii) reduce fees payable by the Issuer to the Administrative
Agent, the Funding

80



--------------------------------------------------------------------------------



 



Agents or the Conduit Lenders which relate to payments to Committed Lenders or
delay the dates on which such fees are payable; or (iii) modify any provisions
relating to reserves so as to reduce such reserves; (c) agree to the payment of
a different rate of interest on the Advances pursuant to Section 2.02(a)(ii) of
this Agreement; (d) amend or waive the Event of Termination relating to the
bankruptcy of the Issuer or any Affiliated Originator in Section 8.01 of this
Agreement; (e) amend this Section 13.01 in any way other than expanding the list
of amendments, waivers or consents that require the consent of each Committed
Lender; and provided further, that the consent of a Committed Lender shall be
required to (a) increase the amount of its Commitment and (b) extend the
termination date of its Commitment. Any such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. To the extent the consent of any of the parties hereto (other than
the Issuer and the Master Servicer) is required under any of the Transaction
Documents, the determination as to whether to grant or withhold such consent
shall be made by such party in its sole discretion without any implied duty
toward any other Person, expect as otherwise expressly provided herein or
therein. The parties acknowledge that, before entering into such an amendment or
granting such a waiver or consent, Lenders may also be required to obtain the
approval of some or all of the Program Support Providers or to obtain
confirmation from certain Rating Agencies that such amendment, waiver or consent
will not result in a withdrawal or reduction of the ratings of the Promissory
Notes.

     SECTION 13.02. Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, postage prepaid, or by facsimile, to the
intended party at the address or facsimile number of such party set forth on
Exhibit 13.02 of this Agreement or at such other address or facsimile number as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

     SECTION 13.03. No Waiver; Remedies. No failure on the part of Issuer, the
Administrative Agent, any Funding Agent, any Affected Party, any Indemnified
Party, the Indenture Trustee, the Eligible Lender Trustee or any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof (unless waived in writing); nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

     SECTION 13.04. Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of Issuer, the Administrative Agent, the Indenture
Trustee, the Eligible Lender Trustee, the Master Servicer, the Funding Agents,
the Lenders, and their respective successors and assigns, and the provisions of
Section 4.02 and Article XI shall inure to the benefit of the Affected Parties
and the Indemnified Parties, respectively, and their respective successors and
assigns; provided, however, nothing in the foregoing shall be deemed to
authorize any assignment not permitted by Section 10.01. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Final Payout Date. The rights and remedies with respect to any breach

81



--------------------------------------------------------------------------------



 



of any representation and warranty made or deemed made by Issuer pursuant to
Article VI and the indemnification and payment provisions of Articles IX and XI
and Sections 2.06, 4.02, 13.05, 13.06 and 13.12 shall be continuing and shall
survive any termination of this Agreement.

     SECTION 13.05. Costs, Expenses and Taxes. In addition to its obligations
under Article XI, Issuer agrees to pay within three Business Days of demand:

     (a) all reasonable costs and expenses incurred by the Administrative Agent,
any Program Support Provider, the Indenture Trustee, the Eligible Lender
Trustee, the Funding Agents and the Lenders and their respective Affiliates in
connection with due diligence, negotiation, preparation, execution and delivery,
the administration (including periodic auditing) the amendment to, or waiver of,
or the enforcement of, or any actual or claimed breach of, this Agreement and
the other Transaction Documents, including, without limitation (i) the
reasonable fees and expenses of counsel to any of such Persons incurred in
connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under any of the Transaction Documents, and (ii)
all reasonable out-of-pocket expenses (including reasonable fees and expenses of
independent accountants), incurred in connection with any review of Issuer’s or
the Master Servicer’s books and records either prior to the execution and
delivery hereof or pursuant to Section 7.01(c) or any Sub-Servicing Agreement;
and

     (b) all stamp and other taxes and fees payable or determined to be payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents, and agrees to indemnify each
Indemnified Party against any liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.

     SECTION 13.06. No Proceedings. Issuer, the Indenture Trustee, the Funding
Agents, and the Administrative Agent each hereby agrees that it will not
institute against any Conduit Lender, or join any other Person in instituting
against any Conduit Lender, any insolvency proceeding (namely, any proceeding of
the type referred to in the definition of Event of Bankruptcy) so long as any
Promissory Notes issued by such Conduit Lender shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such Promissory Notes shall have been outstanding. The foregoing shall not limit
Issuer’s right to file any claim in or otherwise take any action with respect to
any insolvency proceeding that was instituted by any Person other than Issuer.
The provisions of this Section 13.06 shall survive the termination of this
Agreement.

     SECTION 13.07. Captions and Cross References. The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Appendix, Schedule or Exhibit are
to such Section of or Appendix, Schedule or Exhibit to this Agreement, as the
case may be, and references in any Section, subsection, or clause to any
subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.

     SECTION 13.08. Integration. This Agreement and the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the

82



--------------------------------------------------------------------------------



 



parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

     SECTION 13.09. Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES), EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE INTERESTS OF
INDENTURE TRUSTEE AND THE SECURED PARTIES IN THE COLLATERAL IS GOVERNED BY THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

     SECTION 13.10. Waiver Of Jury Trial; Submission to Jurisdiction. EACH OF
THE ISSUER, THE MASTER SERVICER AND THE ADMINISTRATOR HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY BE IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY TRIAL. EACH OF THE ISSUER, THE ADMINISTRATOR AND THE MASTER
SERVICER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE COURTS OF THE UNITED STATES LOCATED IN THE STATE OF
NEW YORK FOR THE PURPOSE OF ADJUDICATING ANY CLAIM OR CONTROVERSY ARISING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND, FOR SUCH PURPOSE, HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
THEREIN OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS
SECTION 13.10 SHALL AFFECT THE RIGHT OF ANY LENDER, ANY FUNDING AGENT, THE
ADMINISTRATIVE AGENT OR THE INDENTURE TRUSTEE TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY PARTY HERETO OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

     SECTION 13.11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

     SECTION 13.12. No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of the Issuer, the Master Servicer, the
Funding Agents, the

83



--------------------------------------------------------------------------------



 



Lenders, the Administrative Agent, the Program Support Providers, the Indenture
Trustee or the Eligible Lender Trustee contained in this Agreement shall be had
against any stockholder, member, employee, officer, director, or incorporator of
any such Person; provided, however, that nothing in this Section 13.12 shall
relieve any of the foregoing Persons from any liability which such Person may
otherwise have for his/her or its gross negligence or willful misconduct.

     SECTION 13.13. Confidentiality.

     (a) Notwithstanding any other provision herein, each of the parties hereto
(and each employee, representative or other agent of each such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transaction (the “Transaction”)
contemplated by this Agreement and the Transaction Documents and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

     (b) Subject to the provisions of the foregoing paragraph (a), each of the
Issuer, the Administrator and the Master Servicer agrees that it shall not (and
shall not allow any of its Affiliates to) disclose to any Person or entity the
existence of this Agreement, the other Transaction Documents or the terms hereof
(including, without limitation, any specific pricing information provided by the
Administrative Agent, the Funding Agents and Affiliates of the Administrative
Agent and any Funding Agent or the amount or terms of any fees payable to the
Administrative Agent, any Funding Agent and Affiliates of the Administrative
Agent and any Funding Agent in connection with the Transaction) or the structure
of the Transaction, any related structures developed by the Administrative
Agent, any Funding Agent and Affiliates of the Administrative Agent or any
Funding Agent for the Issuer or the Master Servicer, any related analyses,
computer models, information or documents, any written or oral reports from the
Administrative Agent, the Funding Agents and Affiliates of the Administrative
Agent and any Funding Agent to the Issuer or the Master Servicer or any related
written information, to the extent that such items do not constitute Structure
and Tax Aspects under Internal Revenue Code Sections 6011, 6111 and 6112 or the
regulations promulgated thereunder, or the existence and status of any ongoing
negotiations between the Issuer and its Affiliates and the Administrative Agent,
the Funding Agents and Affiliates of the Administrative Agent and the Funding
Agents concerning the Transaction (collectively, the “Product Information”),
except to its and its Affiliates’ employees, officers, directors, advisors,
representatives, accountants, legal counsel and agents (collectively, the
“Company Representatives”) who have a need to know the Product Information for
the purpose of assisting in the negotiation and completion of the Transaction
and who agree to be bound by the provisions of this Section 13.13 and to use
such Product Information only in connection with the Transaction and not for any
other purpose. The Issuer will be responsible for any failure of any Company
Representative to comply with the provisions of this Section 13.13. “Product
Information” shall not include, however, information that is a matter of general
public knowledge or has heretofore been or is hereafter published in any source
generally available to the public other than as a result of a disclosure by any
person required to keep such information confidential as provided in this
section. The Issuer and the Master Servicer may disclose Product Information to
the extent required by applicable law, regulation, subpoena or other legal
process.

84



--------------------------------------------------------------------------------



 



     (c) Each of the Secured Parties agrees (i) to keep all non-public
information with respect to the Issuer and the Master Servicer and their
respective Affiliates which such Secured Party receives pursuant to the
Transaction Documents (collectively, the “Issuer Information”) confidential and
to disclose Issuer Information only to those of its officers, employees,
advisors, representatives, agents, accountants, legal counsel and other
representatives of the Secured Parties (collectively, the “Secured Party
Representatives”), to the rating agencies or to their Program Support Providers
which, in each case, may have a need to know or review such Issuer Information
for the purpose of assisting in the negotiation, completion, administration and
evaluation of the Facility (ii) to use the Issuer Information only in connection
with the Facility and not for any other purpose; and (iii) to cause its related
Secured Party Representatives to comply with the provisions of this
Section 13.13(c).

     (d) Notwithstanding anything in this Agreement or in any other Transaction
Document, the Issuer Information may be disclosed by any Secured Party (i) to
permitted assignees and participants and potential assignees and participants in
the Facility to the extent such disclosure is made pursuant to a written
agreement of confidentiality similar to this Section 13.13, (ii) to the Rating
Agencies, (iii) to any actual or potential subordinated investor in any Conduit
Lender or liquidity provider if such investor or liquidity provider, as the case
may be, has signed a confidentiality agreement substantially on the terms of
this Section 13.13, (iv) to dealers and investors in respect of promissory notes
of any Conduit Lender and credit enhancers in accordance with the customary
practices of such Conduit Lender for disclosures to dealers, investors or credit
enhancers, as the case may be, it being understood that any such disclosure to
dealers or investors will not identify the Issuer or any of its affiliates by
name and (v) to any other person or entity with the Issuer’s prior written
consent.

     (e) Notwithstanding anything in this Agreement or in any other Transaction
Document, the Issuer Information may be disclosed by any Secured Party (i) to
permitted assignees and participants and potential assignees and participants in
the Facility to the extent such disclosure is made pursuant to a written
agreement of confidentiality similar to this Section 13.13, (ii) to the Rating
Agencies, (iii) to any actual or potential subordinated investor in any Conduit
Lender or liquidity provider if such investor or liquidity provider, as the case
may be, has signed a confidentiality agreement substantially on the terms of
this Section 13.13, (iv) to dealers and investors in respect of promissory notes
of any Conduit Lender and credit enhancers in accordance with the customary
practices of such Conduit Lender for disclosures to dealers, investors or credit
enhancers, as the case may be, it being understood that any such disclosure to
dealers or investors will not identify the Issuer or any of its affiliates by
name and (v) to any other person or entity with the Issuer’s prior written
consent.

     (f) The provisions of this Section 13.13 shall survive the termination of
this Agreement.

     SECTION 13.14. Limitation of Liability. No claim may be made by the Issuer,
Master Servicer, any of their Affiliates, or any other Person against the
Lenders, the Funding Agents, any Program Support Provider, the Administrative
Agent, the Indenture Trustee or the Eligible Lender Trustee or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated

85



--------------------------------------------------------------------------------



 



by this Agreement, or any act, omission or event occurring in connection
therewith; and each of the Issuer and the Master Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

     SECTION 13.15. Amendment and Restatement. Effective as of the date hereof,
(a) this Agreement shall amend and restate in its entirety the Original
Indenture but shall not constitute a novation thereof, and (b) each reference to
the Original Indenture in any of the Transaction Documents, or any other
document, instrument or agreement delivered in connection therewith shall mean
and be a reference to this Agreement.

     SECTION 13.16. Sale and Assignment.

     (a) In consideration of the payment of $158,900,000 at or before 11:00 a.m.
(New York time) on the date hereof and concurrently with the effectiveness
hereof, (i) CAFCO, LLC hereby sells and assigns to Jupiter Securitization
Corporation, and Jupiter Securitization Corporation hereby purchases and assumes
from CAFCO, LLC, a 100% interest in (1) the outstanding Advances held by CAFCO,
LLC before giving effect to this Section 13.16, and (2) CAFCO, LLC’s rights and
obligations as a Conduit Lender under this Agreement.

     (b) In consideration of the payment of $5,800,000 at or before 11:00 a.m.
(New York time) on the date hereof and concurrently with the effectiveness
hereof, (i) CRC Funding, LLC hereby sells and assigns to Jupiter Securitization
Corporation, and Jupiter Securitization Corporation hereby purchases and assumes
from CRC Funding, LLC, a 1.160232046% interest in (1) the outstanding Advances
held by CRC Funding, LLC before giving effect to this Section 13.16, and (2) CRC
Funding, LLC’s rights and obligations as a Conduit Lender under this Agreement.

     (c) In consideration of the payment of $164,700,000 at or before 11:00 a.m.
(New York time) on the date hereof and concurrently with the effectiveness
hereof, (i) CRC Funding LLC hereby sells and assigns to Falcon Asset
Securitization Corporation, and Falcon Asset Securitization Corporation hereby
purchases and assumes from CRC Funding LLC, a 32.946589318% interest in (1) the
outstanding Advances held by CRC Funding LLC before giving effect to this
Section 13.16, and (2) CRC Funding LLC’s rights and obligations as a Conduit
Lender under this Agreement.

     (d) Citibank hereby sells and assigns to JPMC, and JPMC hereby purchases
and assumes from Citibank, a 50.0% interest in and to Citibank’s rights and
obligations as a Committed Lender under this Agreement; provided, however, that
neither JPMC nor Citibank shall have rights or obligations with respect to any
Lender Group except that in which it is a member.

     (e) Each of CRC Funding, LLC, CAFCO, LLC and Citibank (a) represents and
warrants that to each of JPMC, Jupiter Securitization Corporation and Falcon
Asset Securitization Corporation (i) it is the legal and beneficial owner of the
interests assigned under this Section 13.16; (ii) the assigned interests are
free and clear of any lien, encumbrance or other adverse claim; (iii) it has
full power and authority, and has taken all action necessary, to execute

86



--------------------------------------------------------------------------------



 



and deliver this Agreement and to consummate the transactions contemplated
hereby; (iv) it is not aware of the existence of any Event of Termination, or
any event which with the giving of notice or passage of time would be an Event
of Termination, as of the Closing Date, nor is it aware of any waiver of any
material provision of the Transaction Documents having been given; and (v) the
Transaction Documents provided to each of JPMC, Jupiter Securitization
Corporation and Falcon Asset Securitization Corporation are the current versions
of such documents and the financial statements provided to each of JPMC, Jupiter
Securitization Corporation and Falcon Asset Securitization Corporation are those
referred to in the Indenture; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
this Agreement or any other Transaction Document (other than those made in
clause (a) above), (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Transaction Documents or any collateral
thereunder, (iii) the financial condition of the Issuer, any Guarantor, the
Master Servicer, the Administrator or any Sub-Servicer, the Eligible Lender
Trustee, the Indenture Trustee or any Originator or any other Person obligated
in respect of any Transaction Document or (iv) the performance or observance by
Master Servicer, Issuer, Administrator or any of their Affiliates or any other
Person of any of their respective obligations under any Transaction Document.

     (f) Each of JPMC, Jupiter Securitization Corporation and Falcon Asset
Securitization Corporation (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated by this
Section 13.16 and to become a Lender under this Agreement, (ii) from and after
the Closing Date, it shall be bound by the provisions of this Agreement as a
Lender and, to the extent of the interests assigned to it hereunder, shall have
the obligations of a Lender hereunder and (iii) it has received a copy of the
Transaction Documents, together with copies of the financial statements
delivered to it, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to purchase the interests hereunder on the basis of
which it has made such analysis and decision independently and without reliance
on CNAI, Citibank, CRC Funding, LLC, CAFCO, LLC or any other Lender and
(b) agrees that (i) it will, independently and without reliance on CNAI,
Citibank, CRC Funding, LLC, CAFCO, LLC or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Transaction Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Transaction Documents are
required to be performed by it as a Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

87



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

     

  COLLEGIATE FUNDING SERVICES RESOURCES I, LLC, as Issuer
 
   

  By: /s/ Kevin Landgraver

  Name: Kevin Landgraver

  Title: Treasurer

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



     

  CRC FUNDING, LLC, as a Conduit Lender
 
   

  By: CITICORP NORTH AMERICA, INC., as its attorney-in-fact
 
   

  By: /s/ Roger W. Saylor

  Name: Roger W. Saylor

  Title: Director and Vice President
 
   

  CAFCO, LLC, as a Conduit Lender
 
   

  By: CITICORP NORTH AMERICA, INC., as its attorney-in-fact
 
   

  By: /s/ Roger W. Saylor

  Name: Roger W. Saylor

  Title: Director and Vice President

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



     

  FALCON ASSET SECURITIZATION CORPORATION, as a
Conduit Lender

  By: /s/ Jeffrey Goldberg

  Name: Jeffrey Goldberg

  Title: Authorized Signatory
 
   

  JUPITER SECURITIZATION CORPORATION, as a Conduit
Lender
 
   

  By: /s/ Jeffrey Goldberg

  Name: Jeffrey Goldberg

  Title: Authorized Signatory

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



         
Commitment:
        $0   CITIBANK, N.A., as Committed Lender with respect to CAFCO, LLC
 
       

  By:   /s/ Roger W. Saylor

            Name: Roger W. Saylor     Title: Director and Vice President
 
       
Commitment:
        $500,000,000   CITIBANK, N.A., as Committed Lender with respect to CRC
Funding, LLC
 
       

  By:   /s/ Roger W. Saylor

            Name:Roger W. Saylor     Title:Director and Vice President
 
       
Commitment:
        $250,000,000   JPMORGAN CHASE BANK, as Committed Lender with respect to
Jupiter Securitization Corporation
 
       

  By:   /s/ Jeffery Goldberg

            Name:Jeffery Goldberg     Title:Authorized Signatory
 
       
Commitment:
        $250,000,000   JPMORGAN CHASE BANK, as Committed Lender with respect to
Falcon Asset Securitization Corporation
 
       

  By:   /s/ Jeffery Goldberg

            Name: Jeffery Goldberg     Title: Authorized Signatory

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC., as Administrative Agent and as a
Funding Agent
 
       

  By:   /s/ Roger W. Saylor

            Name: Roger W. Saylor     Title: Director and Vice President
 
            JPMORGAN CHASE BANK, as a Funding Agent
 
       

  By:   /s/ Jeffery Goldberg

       
 
            Name: Jeffrey Goldberg     Title: Authorized Signatory
 
            THE BANK OF NEW YORK, as Eligible Lender Trustee, as Indenture
Trustee and as Securities Intermediary
 
       

  By:   /s/ Tricia Heintz

            Name: Tricia Heintz     Title: Agent

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



                COLLEGIATE FUNDING PORTFOLIO ADMINISTRATION, L.L.C., as
Administrator
 
       

  By:   /s/ Kevin Landgraver     Name: Kevin Landgraver     Title: Treasurer
 
            COLLEGIATE FUNDING MASTER SERVICING, L.L.C., as Master Servicer
 
       

  By:   /s/ Kevin Landgraver     Name: Kevin Landgraver     Title: Treasurer

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



APPENDIX A

DEFINITIONS

     This is Appendix A to the Amended and Restated Indenture, dated as of
November 4, 2004 among Collegiate Funding Services Resources I, LLC, as Issuer,
CRC Funding, LLC, CAFCO, LLC, Falcon Asset Securitization Corporation and
Jupiter Securitization Corporation, as Conduit Lenders, the other financial
institutions from time to time party thereto, as Conduit Lenders, the financial
institutions from time to time party thereto, as Committed Lenders, JPMorgan
Chase Bank and Citicorp North America, Inc., as Funding Agents, Citicorp North
America, Inc., as Administrative Agent, The Bank of New York, as Indenture
Trustee and as Eligible Lender Trustee, Collegiate Funding Portfolio
Administration, L.L.C., as Administrator, and Collegiate Funding Master
Servicing, L.L.C. as Master Servicer (as amended, supplemented or otherwise
modified from time to time, this “Agreement”). Each reference in this Appendix A
to any Section, the Preamble, Appendix or Exhibit refers to such Section of or
Appendix, Preamble or Exhibit to this Agreement.

     A. Defined Terms. As used in this Agreement, unless the context requires a
different meaning, the following terms have the meanings indicated below (such
definitions to be applicable to both the singular and plural forms of such
terms):

     “Accepted Servicing Procedures” means that the Master Servicer shall (or
shall cause the applicable Sub-Servicer to) manage, service, administer and make
collections on the Pledged Student Loans with reasonable care, using that degree
of skill and attention that the Master Servicer (or such Sub-Servicer) exercises
with respect to all comparable student loans that it services but, in any event,
in accordance with customary and usual standards of practice of prudent lenders
and loan servicers administering similar student loans. The Master Servicer
shall (or shall cause the applicable Sub-Servicer to) manage, service,
administer and make collections with respect to the Pledged Student Loans in
accordance with, and otherwise comply with, all applicable federal and state
laws, including all applicable standards, guidelines and requirements of the
Higher Education Act and any applicable Guarantee Agreement. These procedures
shall include collection and posting of all payments, responding to inquiries of
borrowers on such Pledged Student Loans, monitoring borrowers’ status, making
required disclosures to borrowers, investigating delinquencies, sending billing
statements or payment coupons to borrowers and otherwise establishing repayment
terms, reporting tax information to borrowers, if applicable, accounting for
collections and furnishing monthly and quarterly statements with respect thereto
to the Administrative Agent and the Funding Agents. The Master Servicer shall
(or shall cause the applicable Sub-Servicer to) follow its customary standards,
policies and procedures in performing its duties as Master Servicer (or
Sub-Servicer, as the case may be).

     “Account Control Agreement” means each Account Control Agreement among the
Issuer, the Indenture Trustee and the Securities Intermediary with respect to an
Account, in the form and substance attached as Exhibit A.

     “Accounts” means the Disbursement Account, the Collection Account, the
Reserve Account and the Residual Payments Account.

 



--------------------------------------------------------------------------------



 



     “Add-on Loan” means a Federal Consolidation Loan made by the Issuer to a
student within 180 days after such student has consolidated other Student Loans.

     “Administrative Expenses” means the administrative and operating expenses
of the Issuer, excluding the Master Servicer’s Fee and the Administrator’s Fee.

     “Administrator” has the meaning set forth in the preamble.

     “Administrator’s Fee” means an aggregate amount equal to (i) for each
Settlement Period other than the initial Settlement Period, the product of
(a) the outstanding weighted average Principal Balance of all Pledged Student
Loans during such Settlement Period multiplied by (b) 0.0083% and (ii) for the
initial Settlement Period, the product of (a) the outstanding weighted average
Principal Balance of all Pledged Student Loans during such Settlement Period
multiplied by (b) 0.0083% multiplied by (c) a fraction equal to the number of
days in the initial Settlement Period divided by 30; in each case, payable to
the Master Servicer and/or the Sub-Servicers pursuant to Section 3.03(b) and the
provisions of Section 12.21 of the Agreement.

     “Advance” has the meaning set forth in Section 1.01.

     “Affected Party” means each of the Lenders, each Program Support Provider,
the Eligible Lender Trustee and any assignee or participant of any Lender or any
Program Support Provider.

     “Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by, or under common control with, such Person.

     “Affiliated Originators” means those Affiliates of the Issuer set forth on
Appendix B and such other affiliated originators as may be approved by the
Administrative Agent, the Funding Agents and the Required Lenders from time to
time in writing, in each case that are party to a Purchase and Sale Agreement.

     “Affiliated Servicer” means each of CFS-SunTech Servicing LLC, and each
other Sub-Servicer that is an Affiliate of the Issuer.

     “Administrative Agent” has the meaning set forth in the preamble.

     “Agreement” has the meaning set forth in the first paragraph of this
Appendix A.

     “Alternate Base Rate” means, on any date, a fluctuating rate of interest
per annum equal to the highest of:

     (a) with respect to the calculation of “Alternate Base Rate” (i) for any
Lender in a Lender Group of which CNAI is the Funding Agent, the rate of
interest announced publicly by Citibank in New York, New York, from time to time
as Citibank’s base rate and (ii) for any Lender in a Lender Group of which JPMC
is the Funding Agent, the rate of interest announced publicly by JPMC in New
York, New York, from time to time as JPMC’s base rate;

     (b) the Federal Funds Rate (as defined below) most recently determined by
the applicable Reference Bank plus 0.50%; and

        2 Appendix A     to Amended and Restated Indenture    

 



--------------------------------------------------------------------------------



 



     (c) 1/2 of one percent per annum above the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if any
such day is not a Business Day on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank on the basis of such
rates reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank from
three New York certificate of deposit dealers of recognized standing selected by
Citibank, in either case, adjusted to the nearest 1/4 of one percent or, if
there is no nearest 1/4 of one percent, to the next higher 1/4 of one percent.

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Reference Bank in connection with extensions of
credit.

     “Approvals” has the meaning set forth in Section 6.01(d).

     “Approved Origination Agreement” means (i) the Loan Origination and
Servicing Agreement entered into as of July 23, 2003 by and between CFS-SunTech
Servicing LLC and CFO; (ii) the Sub-Servicing & Student Loan Origination and
Servicing Agreement dated on or about July 23, 2003 among Great Lakes
Educational Loan Services, Inc., the Master Servicer and CFO; and (iii) the
Student Loan Origination and Servicing Agreement dated on or about July 23, 2003
among LoanStar Systems, Inc., CFO, the Issuer and the Master Servicer, (iv) the
Origination, Disbursement, Interim Sub Servicing and Purchasing Master Agreement
dated February 19, 2004 among Higher Education Loan Authority of the State of
Missouri, CFO, the Issuer, the Eligible Lender Trustee and the Master Servicer,
(v) the Lender Participation Agreement and Contract of Insurance dated
September 23, 2003 among Kentucky Higher Education Assistance Authority, CFO and
the Issuer, (vi) Lender Agreement for Full Service Package dated July 30, 2003
among Massachusetts Higher Education Assistance Corporation, the Eligible Lender
Trustee and CFO, (vii) Lender Agreement for Full Service Package dated March 18,
2004 among Massachusetts Higher Education Assistance Corporation, the Eligible
Lender Trustee and CFO and (viii) each other Origination Agreement in such form
which is approved by the Administrative Agent, the Funding Agents and the
Required Lenders in writing prior to the execution thereof.

     “Asset Coverage Ratio” for any Calculation Date means the ratio of
(i) Collateral Value to (ii) the sum of the Total Outstanding Advances, accrued
and unpaid interest (to the extent not previously capitalized), Fees and Master
Servicer’s Fees as of such Calculation Date.

     “Assignment and Acceptance” means an Assignment and Acceptance Agreement in
substantially the form and substance of Exhibit 10.01(a) attached hereto and
delivered to the Administrative Agent, the Funding Agent for the assignor Lender
and the Funding Agent for the assignee Lender in connection with an assignment
of a Lender’s obligations hereunder in accordance with Section 10.01(a).

     “Available Funds” means (i) all Collections, (ii) all Reassignment Amounts,
(ii) all Monthly Advances and (iv) all Investment Earnings.

        3 Appendix A     to Amended and Restated Indenture    

 



--------------------------------------------------------------------------------



 



     “Borrowing” means the aggregate Advances made on a Borrowing Date.

     “Borrowing Date” means each date on which a Borrowing is consummated, which
date shall be a Business Day.

     “Borrowing Deficit” has the meaning set forth in Section 1.02(c).

     “Borrowing Notice” has the meaning set forth in Section 1.02(a).

     “Business Day” means a day on which the commercial banks in New York City
are not authorized or required to be closed for business.

     “Calculation Date” means (a) the last date of each Settlement Period
utilized in providing the Monthly Report and in determining the Asset Coverage
Ratio or (b) if different, (i) with respect to the determination of Asset
Coverage Ratio in connection with the release of Released Student Loans pursuant
to Section 1.04, the last date of the Settlement Period immediately preceding
such release or such other date as determined by the Administrative Agent,
(ii) with respect to the determination of Asset Coverage Ratio in connection
with a Borrowing pursuant to Section 5.02(d), the last date of the Settlement
Period immediately preceding such Borrowing after giving effect to such
Borrowing, (iii) with respect to the determination of Asset Coverage Ratio in
connection with the occurrence of a Material Adverse Change in the condition of
any Private Loan Guarantor or Sub-Servicer, the last date of the Settlement
Period immediately preceding such release or such other date as determined by
the Administrative Agent, (iv) any other date as may be mutually agreed upon by
the Administrative Agent and the Master Servicer or (v) any date upon which the
Valuation Agent conducts a Portfolio Valuation pursuant to Section 8.02(e).

     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under U.S. generally accepted
accounting principles, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with United States generally
accepted accounting principles.

     “Career School/Non Degree Granting Institution Loan” means except as
otherwise approved as such in writing by the Administrative Agent, the Funding
Agents and the Required Lenders, a FFELP Loan, the borrower of which is
attending an accredited institution, which is a career school or is not a degree
granting institution; provided, however, that Student Loans to students
attending DeVry Institute and The University of Phoenix shall not constitute
Career School/Non Degree Granting Institution Loans.

     “CFO” Collegiate Funding Originations, LLC, a Delaware limited liability
company.

     “CFO Purchase and Sale Agreement” means the Purchase and Sale Agreement
dated as of July 23, 2003 among CFO, the Issuer, and the Eligible Lender
Trustee.

     “CFS” means Collegiate Funding Services, L.L.C., a Delaware limited
liability company.

            4     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Citibank” means Citibank, N.A.

     “Closing Date” means November 4, 2004.

     “CNAI” has the meaning set forth in the preamble.

     “CNAI Fee Letter” has the meaning set forth in Section 4.01.

     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations, rulings and proclamations promulgated thereunder.

     “Collateral” means all of Issuer’s (and the Eligible Lender Trustee’s)
right, title and interest in, to and under the following: (i) the Financed
Student Loans and any additional Student Loans which are not Financed Student
Loans but which have been purchased, originated, funded or otherwise acquired
with funds on deposit in the Collection Account pursuant to the provisions of
Section 3.03(e) and each other Student Loan that is otherwise financed pursuant
to this Agreement (collectively, the “Pledged Student Loans”); (ii) the Related
Security, (iii) all right, title and interest with respect to the Pledged
Student Loans under the Guarantee Agreements; (iv) all Interest Subsidy Payments
and Special Allowance Payments with respect to any Pledged Student Loan that is
an FFELP Loan; (v) all borrower interest with respect to Pledged Student Loans;
(vi) the Accounts and any other account established by Issuer pursuant to the
Agreement in the name of the Indenture Trustee for the benefit of the Secured
Parties, and all investments therein; (vii) all funds on deposit in the accounts
described in clause (vi), together with all certificates and instruments, if
any, from time to time evidencing such accounts, and funds on deposit and all
investments made with such funds, all claims thereunder or in connection
therewith, and interest, dividends, moneys, instruments, securities and other
property from time to time received, receivable or otherwise distributed in
respect of any or all of the foregoing; (viii) all right, title and interest
under each Purchase and Sale Agreement, each Sub-Servicing Agreement, each
purchase agreement, the other Transaction Documents and each other document,
instrument, certificate and agreement relating to the collecting, servicing and
administration of any Pledged Student Loan, the Issuer or the transactions
contemplated by the Transaction Documents (other than such right, title and
interest as it relates solely to Student Loans which no longer constitute part
of the Collateral); (ix) the Demand Note, all additional indebtedness from time
to time owed to the Issuer by CFS and related to the Demand Note, and the
instruments evidencing such indebtedness, the Residual Payments Account, the
Residual Payments Account Control Agreement, and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for the foregoing, and all of Issuer’s
rights as secured party with respect to the foregoing and the collateral pledged
thereunder; (x) all books and records (including computer tapes and disks)
related to the foregoing; (xi) all other personal and fixture property of every
kind and nature including without limitation all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, letter-of-credit rights, commercial tort claims, securities and all
other investment property, supporting obligations, any other contract rights or
rights to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles) and (xii) all Collections and
other proceeds of any and all of the foregoing.

            5     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Collateral Value” means (i) the lesser of (a) the Net Pool Balance less
any discount paid by Issuer on Private Loans which do not have the benefit of a
Private Loan Guarantee Agreement less (without duplication) any discount
reflected in the Advances made in connection with Borrowings to finance any
Private Loans and (b) if the Valuation Agent has performed a Portfolio Valuation
with respect to all of the Pledged Student Loans as of the last Calculation
Date, the result of the Portfolio Valuation that causes it to be consistent with
a program rated the equivalent of “A2” by Moody’s as reasonably determined by
the Valuation Agent using the ratings methodology the Valuation Agent employs
for rating the Notes, plus (ii) Collections in bank accounts maintained in the
name of the Indenture Trustee in which no funds other than Collections are
deposited and the balances of which are swept into the Collection Account within
15 days pursuant to the applicable Sub-Servicing Agreements, plus (iii) without
duplication, funds (including Eligible Investments) held in the Collection
Account, Reserve Account (excluding all upfront and origination fees on deposit
therein in connection with Private Loans that do not have the benefit of a
Private Loan Guarantee Agreement) and Disbursement Account (other than Monthly
Rebate Fees).

     “Collection Account” means the account established at a Qualified
Institution, in the name of the Indenture Trustee, for the benefit of the
Secured Parties, which account has been designated as the Collection Account,
and any other account designated as the Collection Account by the Indenture
Trustee or the Administrative Agent.

     “Collections” means (i) all funds which are received by Issuer, the Master
Servicer, any Sub-Servicer or the Indenture Trustee or any other Person on
behalf of Issuer from or on behalf of the related Obligors in payment of any
amounts owed (including, without limitation, all Interest Subsidy Payments,
Special Allowance Payments, Guarantee Payments, Reimbursement Payments, finance
charges, interest and all other charges) in respect of the Pledged Student
Loans, or applied to such amounts owed by such Obligors, (ii) all funds received
pursuant to the Sub-Servicing Agreements, including all payments representing
the purchase price of any repurchased Pledged Student Loan, (iii) all funds
drawn on the Premium Letter of Credit (provided that such funds shall only be
applied in favor of CAFCO, LLC and CRC Funding, LLC), (iv) all funds received by
Issuer, the Indenture Trustee or the Master Servicer pursuant to the Purchase
and Sale Agreements or from any other source in respect of the Pledged Student
Loans and (v) all proceeds of the Demand Note.

     “Committed Lender” has the meaning set forth in the preamble.

     “Committed Lender Termination Date” has the meaning set forth in
Section 1.07.

     “Commitment” means the obligation of a Committed Lender to make Advances
pursuant to this Agreement in an amount not to exceed, in aggregate, the amount
set forth opposite such Committed Lender’s name on the signature pages to this
Agreement, as such amount may be modified from time to time in accordance with
the terms of the Agreement.

     “Company Representatives” has the meaning set forth in Section 13.13(b).

     “Conduit Lender” has the meaning set forth in the preamble.

            6     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Covered Claim” means (a) any and all damages, losses, claims, liabilities
and related costs and expenses, including reasonable attorneys’ fees and
disbursements arising out of or related to the Transaction Documents or the
funding of the Advances or in respect of any Pledged Student Loan, including
without any limitation Indemnified Amounts payable under Section 11.01 of this
Agreement, but excluding recourse for any Defaulted Student Loan which is a
Defaulted Student Loan solely due to the default of the Obligor on the Student
Loan and (b) any indemnity claim and any claim arising from (i) the failure to
comply with any Transaction Document, (ii) from the inaccuracy of any
representation or warranty, or (iii) from any action, event, circumstances or
condition that would give rise to an indemnity claim or repurchase obligation.

     “Coverage Condition” means the requirement that for any Calculation Date
the Asset Coverage Ratio is greater than or equal to 100.1%.

     “Coverage Condition Certificate” means a certificate certifying as to the
Coverage Condition substantially in the form of Exhibit 5.02(d) to the
Agreement.

     “Credit and Collection Policy” means the policies and procedures attached
hereto as Appendix E with respect to the origination and collection of Private
Loans as such policies and procedures may be amended from time to time with the
written consent of the Administrative Agent and each Funding Agent.

     “Custody Agreement” means a custody agreement made by a Sub-Servicer in
favor of the Indenture Trustee with respect to the Pledged Student Loans.

     “Default Ratio” means the Federal Default Ratio and/or the Private Loan
Default Ratio, as applicable.

     “Defaulted Amount” means, as of any date, with respect to any Private Loan
that is a Defaulted Pledged Student Loan and (x) that does not have the benefit
of a Private Loan Guarantee Agreement or (y) that does have the benefit of a
Private Loan Guarantee Agreement but the related Private Loan Guarantor has
failed to make when due the appropriate Guarantee Payment with respect thereto
or with respect to which payment shall not have been made within 120 days of
request therefor, the aggregate outstanding Principal Balance plus accrued
interest of such Private Loan.

     “Defaulted Pledged Student Loan” means any Pledged Student Loan that is a
Defaulted Student Loan.

     “Defaulted Student Loan” means any Student Loan (i) that is defaulted with
respect to any applicable servicing requirements; (ii) (A) with respect to any
FFELP Loan, as to which any payment, or portion thereof, is defaulted under the
terms of the FFELP Program unless such Student Loan is in Deferment or (B) with
respect to any Private Loan, is more than 120 days past due from the original
due date therefor; or (iii) the Obligor of which is the subject of an Event of
Bankruptcy or is deceased or disabled.

     “Defaulting Committed Lender” has the meaning set forth in Section 1.02(c).

            7     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Deferment” means (i) with respect to Federal Loans, the period permitted
by the Higher Education Act and the policies of the applicable FFELP Guarantor
as being a period during which a borrower under a Federal Loan may postpone
making payments of principal or interest and (ii) with respect to Private Loans,
the period specified in the Credit and Collection Policies governing such
Private Loan.

     “Demand Note” means that certain Amended and Restated Non-Recourse Demand
Note made by CFS to the order of the Issuer dated November 4, 2004 in the
original principal amount of $20,000,000 which evidences indebtedness of CFS to
the Issuer payable on demand pursuant to the terms of the Demand Note, the
Residual Payments Account Control Agreement and this Agreement, and which note
was provided to the Issuer as part of the initial capitalization of the Issuer,
and which is secured by the Demand Note Collateral, as the same may from time to
time be amended, restated, supplemented or otherwise modified, and any
instrument given substitution or as a replacement therefor at any time.

     “Demand Note Collateral” means the collateral described in the Demand Note.

     “Department” means the United States Department of Education, or any
successor thereto or to the functions thereof.

     “Disbursement Account” means the account established at a Qualified
Institution, in the name of the Indenture Trustee, for the benefit of the
Secured Parties, which account has been designated as the Disbursement Account,
and any other account designated as the Disbursement Account by the
Administrative Agent or by the Indenture Trustee with the written consent of the
Administrative Agent.

     “Dollars” means dollars in lawful money of the United States of America.

     “Due Diligence Error Rate” means, with respect to the Master Servicer or
any Sub-Servicer, the error rate of such servicer in complying with the Due
Diligence Requirements as such error rate is determined by the annual compliance
audit of the Master Servicer’s or such Sub-Servicer’s FFELP Program loan
portfolio conducted by a qualified certified independent accountant pursuant to
the Higher Education Act.

     “Due Diligence Requirements” means the due diligence requirements
established from time to time pursuant to the Higher Education Act and any
regulations promulgated by the Secretary of Education thereunder from time to
time regarding the activities required to be performed by or on behalf of a
lender with respect to delinquent or defaulted loans, including the requirements
set forth in 34 C.F.R. § 682.411.

     “Eligible Borrower” means, (i) with respect to any FFELP Loan, an Obligor
who is eligible under the Higher Education Act to be the obligor of a Student
Loan for financing a program of education at an Eligible Institution or for
consolidating two or more such Student Loans, including an Obligor who is
eligible under the Higher Education Act to be an obligor of a loan made pursuant
to Section 428A, 428B, 428C or 428H of the Higher Education Act (20 U.S.C.
§§1078-1. 1078-2, 1078-3, or 1078-8) and (ii) with respect to any Private Loan,
is a matriculated student at an Eligible Institution.

            8     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Eligible Pledged Student Loan” means a Pledged Student Loan that is an
Eligible Student Loan as of the date it became a Pledged Student Loan.

     “Eligible Institution” means an institution that is (i) an accredited
institution of higher education, (ii) a vocational school or (iii) any other
institution that, in all of the above cases, is an “eligible institution” as
defined in the Higher Education Act.

     “Eligible Investments” means cash or any one or more of the following
obligations or securities:

     (a) marketable direct obligations issued or unconditionally guaranteed by
the United States government and backed by the full faith and credit of the
United States government;

     (b) domestic and Eurodollar certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A–1 (or better) by S&P (or its successors) or P-1 (or
better) by Moody’s (or its successors);

     (c) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P (or its successors) or P-1 (or better) by
Moody’s (or its successors);

     (d) marketable direct obligations of any state of the United States of
America or any political subdivision of any such state given on the date of such
investment the highest credit rating by Moody’s (or its successors) and S&P (or
its successors); and

     (e) shares in mutual funds rated “Aa2” or higher by Moody’s or rated “AA”
or higher by S&P (in any amount) issued by a bank, trust company or insurance
company with its principal place of business in the United States of America
which has a combined capital, surplus and undivided profits of at least
$100 million;

     provided, that all such Eligible Investments in clauses (a) through
(e) above shall mature in accordance with the provisions specified in
Section 3.01(f) of the Agreement and provided further that the Issuer and the
Indenture Trustee have not been notified in writing by the Administrative Agent
that such investment is “ineligible”.

     “Eligible Lender Trust Agreement” means each eligible lender trust
agreement between the Eligible Lender Trustee and the Issuer.

     “Eligible Lender Trustee” has the meaning set forth in the preamble.

     “Eligible Lender Trustee Event of Default” means (i) the Eligible Lender
Trustee shall fail in any material respect to perform or observe any term,
covenant or agreement that is an obligation of the Eligible Lender Trustee under
this Agreement, an Eligible Lender Trust Agreement or any Transaction Document
and such failure continues unremedied for thirty days

            9     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



after (a) written notice thereof shall have been given by the Administrative
Agent to the Issuer or the Eligible Lender Trustee or (b) the Eligible Lender
Trustee or the Issuer has actual knowledge thereof or (ii) any representation or
warranty made or deemed to be made by the Eligible Lender Trustee (or any of its
officers) under or in connection with an Eligible Lender Trust Agreement or any
Transaction Document shall prove to have been false or incorrect in any material
respect when made and, if such condition is capable of being remedied, such
condition shall remain unremedied for 30 days after (a) written notice thereof
shall have been given by the Administrative Agent to the Issuer or the Eligible
Lender Trustee or (b) the Eligible Lender Trustee or the Issuer has actual
knowledge thereof.

     “Eligible Lender Trustee Fee Letter” has the meaning set forth in Section
4.01.

     “Eligible Student Loan” means a Student Loan, on any date of determination:

     (a) which was generated in the United States, its territories, its
possessions or other areas subject to its jurisdiction on behalf of the Issuer
or CFO (or any other Affiliated Originator) either directly or indirectly
through the Eligible Lender Trustee pursuant to an Approved Origination
Agreement and transferred to the Issuer pursuant to the CFO Purchase and Sale
Agreement (or such other Purchase and Sale Agreement entered into between the
Issuer and the applicable Affiliated Originator), or in the ordinary course of
its business purchased by CFO (or any other Affiliated Originator) from a Third
Party Originator pursuant to a Purchase and Sale Agreement and sold to the
Issuer, either directly or through the Eligible Lender Trustee, pursuant to the
terms of the CFO Purchase and Sale Agreement (or such other Purchase and Sale
Agreement entered into between the Issuer and the applicable Affiliated
Originator)(it being understood that if such Student Loan is acquired by the
Issuer pursuant to a Purchase and Sale Agreement (other than the Purchase and
Sale Agreements defined in clause (i) of the definition thereof), the
Administrative Agent, the Funding Agents and the Lenders shall, if so requested,
have received prior to such acquisition a favorable opinion or opinions of
counsel to the applicable Originator(s) thereunder in form and substance
reasonably satisfactory to the Administrative Agent, the Funding Agents and the
Lenders) or which is an Add-on Loan related to a Federal Consolidation Loan that
is an Eligible Student Loan;

     (b) that constitutes an instrument, account or a general intangible as
defined in the Uniform Commercial Code as in effect in the jurisdiction that
governs the perfection of the interests of Issuer therein and the perfection of
the Indenture Trustee’s interest therein;

     (c) the borrower thereof is an Eligible Borrower;

     (d) the borrower thereof is a United States citizen or United States
national;

     (e) (i) if such Student Loan is an FFELP Loan that is a subsidized Stafford
Loan, such Student Loan qualifies the Lenders to receive Interest Subsidy
Payments and Special Allowance Payments from the Department; (ii) if such
Student Loan is an FFELP Loan that is a Federal Consolidation Loan, such Student
Loan qualifies the holder thereof to receive Interest Subsidy Payments and
Special Allowance Payments from the Department and (iii) if such Student Loan is
an FFELP Loan that is a PLUS Loan, a SLS Loan or an Unsubsidized Loan,

            10     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



such Student Loan qualifies the holder thereof to receive Special Allowance
Payments from the Department;

     (f) is not a Defaulted Student Loan;

     (g) that provides or, when the payment schedule with respect thereto is
determined, will provide for payments on a periodic basis that fully amortize
the Principal Balance thereof by its maturity, as such maturity may be modified
in accordance with any applicable deferral or forbearance periods granted in
accordance with applicable laws, including, (i) with respect to any FFELP Loan,
those of the Higher Education Act or any applicable Guarantee Agreement, as
applicable and (ii) with respect to any Private Loan, those of any applicable
Guarantee Agreement and the Credit and Collection Policy;

     (h) with regard to which the warranty of Issuer in Section 6.01(g) is true
and correct;

     (i) the sale or assignment of which to Issuer pursuant to a Purchase and
Sale Agreement and the granting of a security interest to the Indenture Trustee
pursuant to the Agreement does not contravene or conflict with any law or
regulation, or require the consent or approval of, or notice to, any Person;

     (j) that is denominated and payable only in Dollars in the United States;

     (k) that together with the related Student Loan Note therefor represents
the genuine, legal, valid and binding payment obligation of the related
borrower, enforceable by or on behalf of the holder thereof against such
borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance and similar laws relating to
creditors’ rights generally and subject to general principles of equity; and
that has not been satisfied, subordinated or rescinded and no right of
rescission, setoff, counterclaim or defense has been asserted or, to Issuer’s
knowledge, overtly threatened in writing with respect to such Student Loan;

     (l) that complied at the time it was originated or made, and on the date
that such Student Loan becomes a Pledged Student Loan complies, and Issuer and
its agents, with respect to such Student Loan, have at all times complied, in
all material respects with all requirements of applicable federal, state and
local laws and regulations thereunder, including, without limitation, (i) with
respect to any FFELP Loan, the Higher Education Act and the Equal Credit
Opportunity Act, the Federal Reserve Board’s Regulation B and other applicable
consumer credit laws and equal credit opportunity laws, as applicable to such
FFELP Loan, (ii) with respect to any FFELP Loan, all applicable FFELP Guarantee
Agreements and (iii) with respect to any Private Loan complies with all
applicable Private Loan Guarantee Agreements and all regulations;

     (m) with respect to any FFELP Loan, it is the subject of a valid FFELP
Guarantee Agreement with an eligible FFELP Guarantor under the Higher Education
Act (A) as to which a Guarantor Event of Default has not occurred and (B) which
(i) qualifies the holder thereof to receive Guarantee Payments equal to at least
98.00% of principal and interest from the Guarantor and qualifies the Guarantor
to receive Reimbursement Payments thereon from the Department, (ii) with respect
to which neither the Issuer nor the Eligible Lender Trustee is in default in any

            11     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



material respect the performance of any of its covenants and agreements made in
the applicable Guarantee Agreement, (iii) with respect to which all amounts due
and payable to the Department or a Guarantor, as the case may be, have been paid
in full, and (iv) with respect to which no Unanticipated Change has occurred
affecting such FFELP Loan which has not been approved by the Administrative
Agent and the Funding Agents;

     (n) with respect to any FFELP Loan, the payment terms of which have not
been altered or amended other than in accordance with the Higher Education Act
and in accordance with a Reduced Rate Program and the interest rate of which is
the highest rate allowed by the Higher Education Act;

     (o) that is the subject of a valid Sub-Servicing Agreement and as to which
a Servicer Event of Default has not occurred;

     (p) if such Student Loan is not an FFELP Loan, it is a Private Loan that
(i) was initially originated by a national banking association and (ii) complies
in all material respects with the applicable Credit and Collection Policy and
all other requirements of the related Private Loan Guarantor and such other
requirements have been approved by the Administrative Agent and each Funding
Agent;

     (q) if such Student Loan is a Private Loan that does not have the benefit
of a Private Loan Guarantee Agreement, such Student Loan is part of a Student
Loan program which has been underwritten and approved by the Administrative
Agent and the Funding Agents and all origination fees with respect to such
Private Loan have been deposited into the Reserve Account;

     (r) if such Student Loan is a Private Loan, all of the conditions set forth
in Section 5.02(j) for a Borrowing with respect to such Student Loan and for its
inclusion in the Coverage Condition shall have been satisfied;

     (s) that with respect to any Private Loan that has the benefit of a Private
Loan Guarantee Agreement (i) is the subject of a valid Private Loan Guarantee
Agreement with a Private Guarantor and as to which neither a Guarantor Event of
Default nor a Material Adverse Change with respect to the applicable Guarantor
has occurred, (ii) qualifies the Lenders to receive Guarantee Payments equal to
at least 100% of principal and interest from the Guarantor, (iii) with respect
to which Issuer is not in default in any material respect the performance of any
of its covenants and agreements made in the applicable Guarantee, and (iv) with
respect to which all amounts due and payable to a Guarantor, as the case may be,
have been paid in full;

     (t) if such Student Loan is a Private Loan, the interest rate payable on
such Private Loan is not less than or equal to an interest rate equal to the
prime rate minus 0.50% per annum;

     (u) the inclusion of such Student Loan as an Eligible Student Loan shall
not result in an Event of Termination;

     (v) with respect to which there has been no amendment to the Higher
Education Act or any other federal law since the Closing Date, which would
(i) reduce the rate of return on such Student Loan, (ii) reduce the guaranteed
value of such Student Loan, (iii) impose any additional

            12     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



requirements on servicers of such Student Loan or (iv) otherwise adversely
affect in any manner the interests of the Administrative Agent, the Funding
Agents or the Lenders in such Student Loan unless, in each case, the Issuer, the
Administrative Agent, the Funding Agents and the Lenders have all agreed in
writing on an appropriate valuation for such Student Loan;

     (w) with respect to which the associated Student Loan Note is either (i) in
the possession of a Third Party Servicer or (ii) in the possession of an
Affiliated Servicer and, with respect to Student Loan Notes that is not
represented by a master promissory note, marked with the legend set forth in
Section 7.01(q); and

     (x) with respect to which the Student Loan Note, if in electronic form or
including an electronic signature, complies with all regulations, standards and
other requirements provided by the applicable Guarantor or the Department
relating to the validity and enforceability of such Student Loan Note, including
without limitation the U.S. Department of Education Standards for Electronic
Signatures in Electronic Student Loan Transactions, as revised or supplemented
from time to time, and the electronic record of such Student Loan Note, or if
applicable, such electronic signature, is maintained in a location, and using a
method consented to in writing by the Administrative Agent, the Funding Agents
and the Required Lenders and is subject to any bailment or custody arrangements
required by the Administrative Agent, the Funding Agents and the Required
Lenders.

     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as Issuer, (ii) partnership or other trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with Issuer, or (iii) member of the same affiliated service group (within
the meaning of Section 414(m) of the Code) as Issuer, any corporation described
in clause (i) above or any partnership or trade or business described in clause
(ii) above.

     “Eurodollar Rate” means, for any Settlement Period, an interest rate per
annum (rounded upward to the nearest 1/16th of 1.00%) determined pursuant to the
following formula:

             

  Eurodollar Rate   =   LIBOR

           

          1.00 - Eurodollar Reserve Percentage

     Where,

     “Eurodollar Reserve Percentage” means, for any Settlement Period, the
maximum reserve percentage (expressed as a decimal, rounded upward to the
nearest 1/100th of 1.00%) in effect on the date LIBOR for such Settlement Period
is determined under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to
“Eurocurrency” funding (currently referred to as “Eurocurrency liabilities”)
having a term comparable to such Settlement Period.

            13     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Event of Bankruptcy” shall be deemed to have occurred with respect to a
Person if either:

               (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

               (b) such Person shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for, such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors, or shall fail to, or
admit in writing its inability to, pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

     “Event of Termination” has the meaning set forth in Section 8.01.

     “Excess Concentration Amount” means the sum of (i) the Private Loan Excess
Amount; (ii) the Unguaranteed Private Loan Excess Amount; (iii) the Career
School/Non Degree Granting Institution Loan Excess Amount; (iv) the Reduced Rate
Program Excess Amount; and (v) the Rehab Loan Excess Amount where:

          “Private Loan Excess Amount” means the outstanding Principal Balance
(including accrued but unpaid interest to the extent not previously capitalized)
of Eligible Student Loans which are Private Loans which exceed 15% of the Net
Pool Balance;

          “Unguaranteed Private Loan Excess Amount” means the outstanding
Principal Balance (including accrued but unpaid interest to the extent not
previously capitalized) of Eligible Student Loans which are Private Loans but
which do not have the benefit of a Private Loan Guarantee Agreement;

          “Career School/Non Degree Granting Institution Loan Excess Amount”
means the outstanding Principal Balance of Eligible Student Loans which are
FFELP Loans which are Career School/Non Degree Granting Institution Loans which
exceed 5% of the outstanding Principal Balance of Eligible Student Loans that
are FFELP Loans;

            14     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



          “Reduced Rate Program Excess Amount” means the outstanding Principal
Balance of Eligible Student Loans which are FFELP Loans which are subject to a
Reduced Rate Program of the type described in clause (a) of the definition of
“Reduced Rate Program” which exceed 20% of the outstanding Principal Balance of
all Eligible Student Loans that are FFELP Loans; and

          “Rehab Loan Excess Amount” means the outstanding Principal Balance of
Eligible Student Loans which are Rehab Loans.

     “Excess Spread” means, the annualized percentage, calculated on the last
day of each month, which is a fraction, the numerator of which is the positive
difference, if any, between (x) the Expected Interest Collections for such month
with respect to the Pledged Student Loans and (y) the sum of (i) all fees
payable to the Master Servicer or any Sub-Servicers for such month with respect
to the Pledged Student Loans, (ii) all other Fees payable hereunder for such
month, (iii) all Monthly Rebate Fees for such month, and (iv) all interest
payable to the Lenders in respect of the Advances for such month pursuant to
Section 2.02 and the denominator of which is the weighted average Principal
Balance of all Pledged Student Loans during such month.

     “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

     “Expected Interest Collections” means, for any calendar month, the sum of
(i) the amount of interest due or accrued with respect to the Pledged Student
Loans and payable by the related Obligors thereof during such calendar month
(whether or not such interest is actually paid), (ii) all Interest Subsidy
Payments and Special Allowance Payments estimated to have accrued with respect
to Pledged Student Loans during such calendar month whether or not actually
received and (iii) Investment Earnings for such calendar month.

     “Facility” means any contracted arrangement to which Falcon Asset
Securitization Corporation or Jupiter Securitization Corporation is a party
relating to the transfer, purchase or financing of financial assets.

     “Facility Termination Date” means the earliest to occur of (a) with respect
to the Committed Lenders’ Commitments hereunder, July 18, 2005 or, if the
Facility Termination Date has been extended pursuant to Section 1.07, such later
date, (b) with respect to the Conduit Lenders, the earlier of (i) the Maturity
Date unless such date is extended with the consent of the parties hereto and
(ii) the termination of the commitment of any Program Support Provider to the
related Conduit Lender with respect to this Agreement (unless such Program
Support Provider is replaced in accordance with the terms and conditions of the
related Program Support Agreement or, assuming that such Program Support
Provider is also a Committed Lender, the Program Limit is reduced in accordance
with Section 1.07(b), (c) the date determined pursuant to Section 8.02, (d) the
Premium Letter of Credit Expiration Date and (e) the date specified by the
Issuer upon at least sixty (60) Business Day’s prior written notice to the
Administrative Agent, each Funding Agent and each of the Lenders.

     “FDIC” means the Federal Deposit Insurance Corporation, or any agency
succeeding substantially to its responsibilities.

            15     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Federal Consolidation Loan” means a loan made to an Obligor pursuant to
which the Obligor consolidates two or more of its PLUS Loans, SLS Loans or
Stafford Loans in accordance with the Higher Education Act.

     “Federal Default Ratio” means the ratio, computed as of the last day of any
Settlement Period, expressed as a percentage, of (i) the Unguaranteed Amount of
the aggregate Principal Balance of all FFELP Loans which have become Defaulted
Pledged Student Loans during such Settlement Period, divided by (ii) the
weighted average aggregate Principal Balance of all FFELP Loans in Repayment
status during such Settlement Period.

     “Federal Funds Rate” means, for any period, the per annum rate set forth in
the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)”. If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate.” If on
any relevant day the appropriate rate for such previous day is not yet published
in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged prior to 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.

     “Fees” means (without duplication) all fees payable by Issuer pursuant to
the CNAI Fee Letter, the JPMC Fee Letter, the Indenture Trustee Fee Letter, the
Eligible Lender Trustee Fee Letter, the Letter of Credit Provider Fee Letter and
this Agreement.

     “FFELP Guarantee Agreement” means any of, and “FFELP Guarantee Agreements”
means all of, the agreements pursuant to which a FFELP Guarantor guarantees
Student Loans that are FFELP Loans included or to be included in the Pledged
Student Loans in effect on the Closing Date and any such agreements that
thereafter become effective that are approved in writing by the Administrative
Agent, the Funding Agents and the Required Lenders, in each case as the same may
be amended, supplemented or otherwise modified from time to time.

     “FFELP Guarantors” means the entities set forth on Appendix C attached
hereto and any other guaranty agency which is authorized to act as a guarantor
of FFELP Loans under the FFELP Program, which is in compliance with all
regulatory requirements and guidelines, and which has not been specifically
excluded by the Administrative Agent, any Funding Agent or the Lenders as a
FFELP Guarantor by written notice to Issuer from the Administrative Agent at the
time the Student Loan being guaranteed by such guarantor becomes a Pledged
Student Loan.

            16     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “FFELP Loan” means a Federal Consolidation Loan, a PLUS Loan, a SLS Loan or
a Stafford Loan.

     “FFELP Program” means the Federal Family Education Loan Program authorized
under the Higher Education Act, including Federal Stafford Loans authorized
under Sections 427 and 428 thereof, Federal Supplemental Loans for Students
authorized under Section 428A thereof, Federal PLUS Loans authorized under
Section 428B thereof, Federal Consolidation Loans authorized under Section 428C
thereof and Unsubsidized Loans authorized under Section 428H thereof.

     “Final Payout Date” means the date immediately following the later to occur
of (i) the Maturity Date and (ii) the date on which the principal and interest
of the Notes shall have been paid in full and all other amounts payable by
Issuer under the Transaction Documents shall have been paid in full.

     “Financed Premium Amount” means, at any time of determination in the case
of any Student Loan that is an Eligible Student Loan and that may be financed at
a premium, the lesser of (a) an amount equal to the product of (i) the Principal
Balance of such Student Loan times (ii) the rate set forth on Schedule of FFELP
Premium Base Amounts as the rate in connection with premiums available for
funding under the Agreement with respect to such Student Loan at such time and
(b) the highest Financed Premium Amount which shall cause the Weighted Average
Financed Premium for all FFELP Loans, or for any purchased portfolio of FFELP
Loans, to not exceed 2.50% of outstanding Principal Balance of such Student
Loans plus accrued but unpaid interest of such Student Loans (to the extent not
previously capitalized) unless the Valuation Agent or an Affiliate of the
Valuation Agent shall have conducted a Portfolio Valuation with respect to such
Student Loans and the Administrative Agent, the Funding Agents and the Required
Lenders determine based on the results of such Portfolio Valuation that the
Collateral Value of such Student Loans is sufficient to support such a higher
percentage.

     “Financed Student Loan” means each Student Loan acquired or funded, or
purported to be acquired or funded, with the proceeds of Advances.

     “Funding Agent” has the meaning set forth in the preamble.

     “Funding Agent’s Account” means, (i) with respect to CNAI, the special
account number 40517805 of the Indenture Trustee maintained at the office of
Citibank, N.A. at New York, New York, or such other account as may be so
designated in writing by CNAI to Issuer and the Indenture Trustee and (ii) with
respect to JPMC the special account number 752176830000 of the Indenture Trustee
maintained at the office of JPMC at New York, New York, or such other account as
may be so designated in writing by JPMC to Issuer and the Indenture Trustee.

     “Funding Agent’s Office” means (i) with respect to CNAI, the office of
Citicorp North America, Inc. at 450 Mamaroneck Avenue, Harrison, New York 10528,
or such other address as shall be designated by CNAI in writing to Issuer and
the Lenders in any Lender Group of which CNAI is the Funding Agent and (ii) with
respect to JPMC, the office of JPMC at 270 Park Avenue, 10th Floor, New York,
New York 10017, or such other address as shall be designated by

            17     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



JPMC in writing to Issuer and the Lenders in any Lender Group of which JPMC is
the Funding Agent.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions or pertaining to
government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

     “Group Limit” means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such indebtedness or
obligation.

     “Guarantee Agreement” means any of, and “Guarantee Agreements” means all
of, the FFELP Guarantee Agreements and the Private Loan Guarantee Agreements.

     “Guarantee Payment” means any payment by a Guarantor pursuant to a
Guarantee Agreement in respect of a Pledged Student Loan.

     “Guaranteed Amount” means with respect to a Student Loan, the amount of
such Student Loan guaranteed under a Private Loan Guarantee Agreement.

     “Guarantor” means a FFELP Guarantor and/or a Private Loan Guarantor, as
applicable.

     “Guarantor Event of Default” means (a) with respect to any FFELP Guarantor,
the Guarantor becomes ineligible to act as a guarantee agency under the Higher
Education Act; (b) with respect to any Private Loan Guarantor, the occurrence of
an Event of Bankruptcy with respect to such Guarantor; (c) with respect to any
Private Loan Guarantor, the rating by the Rating Agencies on the long-term
unsecured debt of such Guarantor shall fall below BBB- by S&P or below Baa3 by
Moody’s; and (d) with respect to any Guarantor, an event of default occurs under
its Guarantee Agreement.

     “Higher Education Act” means the Higher Education Act of 1965, as amended
or supplemented from time to time, or any successor federal act, together with
any rules (including,

            18     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



without limitation, the Common Manual), regulations and interpretations
promulgated thereunder.

     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
indebtedness of others secured by any mortgage, encumbrance, lien, pledge,
charge or security interest of any kind on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under letters of
credit and similar instruments, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances and (k) obligations of such
Person under any foreign exchange contract, currency swap agreement, interest
rate swap, cap or collar agreement or other similar agreement or arrangement
designed to alter the risks of that Person arising from fluctuations in currency
values or interest rates, in each case whether contingent or matured. The
Indebtedness of any Person shall include the indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such indebtedness provide that such Person is not liable therefor.

     “Indemnified Amounts” has the meaning set forth in Section 11.01.

     “Indemnified Party” has the meaning set forth in Section 11.01.

     “Indenture Trustee” has the meaning set forth in the preamble.

     “Indenture Trustee Fee Letter” has the meaning set forth in Section 4.01.

     “Indenture Trustee’s Fees” means the fees paid to the Indenture Trustee by
Issuer pursuant to the Indenture Trustee Fee Letter.

     “Intercreditor Agreement” means the Intercreditor Agreement dated as of
July 23, 2003 among the Issuer, CFS, Administrative Agent, the Indenture Trustee
and TCW/Crescent Mezzanine Management III, L.L.C. as supplemented by that
certain Assumption Agreement dated as of October 30, 2003 among the Issuer, the
Administrative Agent, the Indenture Trustee, CFS, Collegiate Funding of
Delaware, LLC and JPMorgan Chase Bank and as otherwise amended, restated,
supplemented or otherwise modified from time to time.

     “Interest Subsidy Payments” means payments, designated as such, consisting
of interest subsidies to Issuer by the Department in respect of Student Loans
that are FFELP Loans in accordance with the Higher Education Act.

            19     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Investment Earnings” means, with respect to each Settlement Date, all
investment earnings (net of losses and investment expenses) on investments or
other amounts which are on deposit in the Accounts.

     “Issuer” has the meaning set forth in the preamble.

     “Issuer Order” means a direction letter, in such form as the Indenture
Trustee and Issuer may agree to specifying the Eligible Investments that funds
in the Collection Account and the Reserve Account shall be invested in pursuant
to Section 3.01.

     “Joint Sharing Agreement” means each Joint Sharing Agreement entered into
from time to time among the Issuer, the Eligible Lender Trustee and such other
parties that share the benefit of the Eligible Lender Trustee’s eligible lender
identification number with Issuer, in the form and substance of Exhibit B to
this Agreement with such changes approved by the Issuer, the Administrative
Agent and each Funding Agent.

     “JPMC” has the meaning set forth in the preamble.

     “JPMC Fee Letter” has the meaning set forth in Section 4.01.

     “Lender” means either a Conduit Lender or a Committed Lender.

     “Lender Group” means, the Conduit Lenders, their related Committed Lenders,
the Funding Agent acting as agent for such Conduit Lenders and related Committed
Lenders and the Program Support Providers with respect to such Conduit Lender,
in each case as described on Schedule 1 hereto.

     “Lender Group Pro Rata Share” means, with respect to any Committed Lender,
a fraction (expressed as a percentage) computed by dividing such Committed
Lender’s Commitment by the aggregate Commitments of all Committed Lenders in
such Committed Lender’s Lender Group.

     “Lenders” has the meaning set forth in the preamble.

     “Letter of Credit Provider” means Citibank.

     “Letter of Credit Provider Fee Letter” has the meaning set forth in Section
4.01.

     “LIBOR” for any Settlement Period means the rate of interest per annum at
which deposits in U.S. Dollars are offered by the principal office of Citibank
in London, England to prime banks in the London interbank market at 11:00 a.m.
(London time) two Business Days before the first day of such Settlement Period
in an amount approximately equal or comparable to the then outstanding Advances
and for a period equal to such Settlement Period.

     “Lien” means any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the security interest lien arising from a mortgage, encumbrance, pledge,
assignment, conditional sale or trust receipt for a lease, consignment or
bailment for security purposes. The term “Lien” shall include reservations,

            20     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
property.

     “Liquidation Period” means the period commencing on the Facility
Termination Date and ending on the Final Payout Date.

     “Location” means, with respect to any Person, the location within the
meaning of Section 9-307 of the UCC as in effect in the State of New York from
time to time.

     “Master Servicer” has the meaning set forth in the preamble.

     “Master Servicer’s Fee” means an aggregate amount equal to (i) for each
Settlement Period other than the initial Settlement Period, the product of
(a) the outstanding weighted average Principal Balance of all Pledged Student
Loans during such Settlement Period multiplied by (b) 0.0333% and (ii) for the
initial Settlement Period, the product of (a) the outstanding weighted average
Principal Balance of all Pledged Student Loans during such Settlement Period
multiplied by (b) 0.0333% multiplied by (c) a fraction equal to the number of
days in the initial Settlement Period divided by 30; in each case, payable to
the Master Servicer and/or the Sub-Servicers pursuant to Section 3.03(b) and the
provisions of Section 12.18 of the Agreement.

     “Material Adverse Change” means the occurrence of an event or a change in
circumstances which has or could be reasonably be viewed as having a Material
Adverse Effect.

     “Material Adverse Effect” with respect to any event or circumstance and any
Person, means that such event or circumstance would cause the rating of the
Notes to fall below the equivalent of “A2” by Moody’s as reasonably determined
by the Valuation Agent using the ratings methodology the Valuation Agent employs
for rating the Notes or a material adverse effect on:

          (i) the business, assets, financial condition, prospects or operations
of such Person;

          (ii) the ability of such Person to perform its obligations under this
Agreement or any other Transaction Document;

          (iii) the validity, enforceability or collectibility of this
Agreement, any other Transaction Document to which such Person is a party, a
material amount of the Pledged Student Loans or the Student Loan Notes, any
Sub-Servicing Agreement or the Guarantee Agreements;

          (iv) the status, existence, perfection, priority or enforceability of
the Indenture Trustee’s security interest in the Collateral; or

          (v) a Guarantor’s obligation to guarantee payment of a Pledged Student
Loan.

     “Maturity Date” means July 18, 2006.

     “Monthly Advances” has the meaning set forth in Section 3.05(e).

            21     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Monthly Rebate Fee” means with respect to any Settlement Period, the sum
of the following product calculated for each day in such Settlement Period:
(a) the rate, expressed as a percentage, established under the FFELP Program
divided by 365 or 366, as applicable, times (b) the aggregate outstanding
Principal Balance (plus accrued interest) of all Pledged Student Loans that are
Federal Consolidation Loans on such day and require remittance of a monthly
rebate fee.

     “Monthly Report” means a report, in substantially the form of
Exhibit 7.02(c), furnished by Issuer (or the Master Servicer on its behalf) to
the Administrative Agent and the Funding Agents.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Net Consolidation Ratio” means, for any calendar month, the ratio of
(i) the Principal Balance of all FFELP Loans which are repaid or otherwise
removed from Net Pool Balance due to a loan consolidation to (ii) the Principal
Balance of Federal Consolidation Loans which became Pledged Student Loans and
were added to Net Pool Balance during the same period.

     “Net Pool Balance” means at any time of calculation hereunder, the
aggregate outstanding Principal Balance (as reported by Issuer on the last
Monthly Report delivered to the Administrative Agent and the Funding Agents) of
the Pledged Student Loans (plus accrued but unpaid interest to the extent not
previously capitalized and any unamortized Financed Premium Amounts) less the
sum of (without duplication), to the extent included in the Principal Balance:
(i) the Unguaranteed Amount of the Defaulted Student Loans that constitute part
of the Collateral, (ii) the outstanding Principal Balance (as reported by Issuer
on the last Monthly Report delivered to the Administrative Agent and the Funding
Agents) of the Pledged Student Loans (other than those referred to in clause
(i) of this definition) that constitute part of the Collateral but which are not
Eligible Student Loans (plus accrued but unpaid interest to the extent not
previously capitalized and any unamortized Financed Premium Amounts) as of the
date of such calculation and (iii) Excess Concentration Amounts.

     “Non-Defaulting Committed Lender” has the meaning set forth in
Section 1.02(c).

     “Non-Excluded Taxes” has the meaning set forth in Section 2.07(d).

     “Non-Renewing Committed Lender” has the meaning set forth in Section 1.07.

     “Note” has the meaning set forth in Section 2.01.

     “Notice of Release” has the meaning set forth in Section 1.04.

     “Obligor” means a Person obligated to make payments with respect to a
Student Loan, including the students, Guarantors and the Department.

     “Original Indenture” has the meaning set forth in the recitals.

     “Original Obligations” has the meaning set forth in the recitals.

            22     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Origination Agreement” means an agreement providing for the origination of
Pledged Student Loans by or on behalf of an Originator.

     “Originator” means each Affiliated Originator and each Third-Party
Originator.

     “Other Taxes” has the meaning assigned to it in Section 2.07(b).

     “Participant” has the meaning assigned to it in Section 10.01(g).

     “Permitted Payments” has the meaning assigned to it in Section 1.03(b).

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.

     “Pledged Student Loan” has the meaning assigned to it in the definition of
“Collateral”.

     “Plan” has the meaning assigned to it in Section 6.01(f).

     “PLUS Loan” means a parental loan for undergraduate students, made in
accordance with the Higher Education Act.

     “Portfolio Valuation” means a determination by the Valuation Agent, in
accordance with the terms of the Portfolio Agent Agreement, of the fair market
value of part or all of the actual Collateral as of any Calculation Date at the
equivalent of a program rated “A2” by Moody’s as reasonably determined by the
Valuation Agent using the ratings methodology the Valuation Agent employs for
rating the Notes.

     “Premium Amortization” means the Financed Premium Amount paid for a Pledged
Student Loan and amortized as an expense during the applicable time period in
accordance with generally accepted accounting principals.

     “Premium Base” means, at any time of determination, the aggregate, for all
Stafford Loans, PLUS Loans and Federal Consolidation Loans that are Pledged
Student Loans that are also Eligible Student Loans, of the Financed Premium
Amount with respect to such Student Loans.

     “Premium Letter of Credit” means the letter of credit issued by the Letter
of Credit Provider pursuant to Section 1.06, as amended, restated, supplemented
or otherwise modified from time to time.

     “Premium Letter of Credit Expiration Date” means July 18, 2005 as such date
may be extended from time to time in a writing signed by the Letter of Credit
Provider.

     “Principal Balance” with respect to any Student Loan means the original
principal amount of such Student Loan, plus capitalized interest thereon
pursuant to the Higher Education Act or any Private Loan program, if any, less
payments of principal made by or on behalf of the Obligor of such Student Loan.

            23     Appendix A         to Amended and Restated Indenture        

 



--------------------------------------------------------------------------------



 



     “Private Loan” means an education loan made to a student or parent of a
dependent student that is not granted under the FFELP Program.

     “Private Loan Default Ratio” means the ratio, computed as of the last day
of any Settlement Period, expressed as an annualized percentage, of (i) the
aggregate Principal Balance of all Private Loans that are Pledged Student Loans
which have become Defaulted Pledged Student Loans during such Settlement Period,
divided by (ii) the weighted average aggregate Principal Balance of all Private
Loans that are Pledged Student Loans in Repayment status for the full amount of
principal and accrued interest during such Settlement Period.

     “Private Loan Guarantee Agreement” means any of, and “Private Loan
Guarantee Agreements” means all of, the agreements pursuant to which a Private
Loan Guarantor guarantees (or insures) certain Student Loans that are Private
Loans included or to be included in the Pledged Student Loans in effect on the
Closing Date and any such agreements that thereafter become effective that are
approved in writing by the Administrative Agent, the Funding Agents and the
Required Lenders, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

     “Private Loan Guarantor” means TERI and such other third-party guarantors
(or insurers) which are approved by the Administrative Agent, the Funding Agents
and the Required Lenders in writing.

     “Pro Rata Share” means, (a) with respect to a Committed Lender, a fraction
(expressed as a percentage) computed by dividing such Committed Lender’s
Commitment by the aggregate Commitments of all Committed Lenders, as the same
may be amended by Assignment and Acceptances from time to time) and (b) with
respect to a Lender Group, a fraction (expressed as a percentage) computed by
dividing the aggregate Commitments of all Committed Lenders in such Lender Group
by the aggregate Commitments of all Committed Lenders.

     “Product Information” has the meaning set forth in Section 13.13(b).

     “Program Limit” means $1,000,000,000.”

     “Program Support Agreement” means and includes any agreement entered into
by any Program Support Provider providing for the issuance of one or more
letters of credit for the account of a Conduit Lender, the issuance of one or
more surety bonds for which a Conduit Lender is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by a
Conduit Lender to any Program Support Provider of Advances (or portions thereof)
and/or the making of loans and/or other extensions of credit to a Conduit Lender
in connection with such Conduit Lender’s securitization program, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrative
Agent or any Funding Agent).

     “Program Support Provider” means and includes any Person (other than any
customer of a Conduit Lender) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
a Conduit Lender or issuing a letter of credit,

            24     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



surety bond, guarantee or other instrument to support any obligations arising
under or in connection with the Conduit Lender’s securitization program.

     “Promissory Note Rate” means, for any Settlement Period:

     (a) for Advances held by any Conduit Lender in the Lender Group of which
CNAI is the Funding Agent, the per annum rate equal to the weighted average of
the per annum rates paid or payable by such Conduit Lender from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of the Promissory Notes that are allocated, in whole or in part, by the
Administrative Agent (on behalf of such Conduit Lender) to fund or maintain such
Conduit Lender’s Advances during such Settlement Period, as determined by the
Administrative Agent (on behalf of such Conduit Lender) and reported to the
Issuer and the Master Servicer, which rates shall reflect and give effect to the
commissions of placement agents and dealers in respect of Promissory Notes, to
the extent such commissions are allocated, in whole or in part, to such
Promissory Notes by the Administrative Agent (on behalf of such Conduit Lender);
provided, however, that if any component of such rate is a discount rate, in
calculating the “Promissory Note Rate” for such Settlement Period, the
Administrative Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that the Promissory Note Rate with respect to Advances funded
by Participants shall be the same rate as in effect from time to time on
Advances or portions thereof that are not funded by a Participant; provided,
further, that if all of the Advances maintained by such Conduit Lender are
funded by Participants, then the Promissory Note Rate shall be such Conduit
Lender’s pool funding rate in effect from time to time for its largest size pool
of transactions which settles with a frequency corresponding to the Settlement
Period, or

     (b) for Advances held by any Conduit Lender in the Lender Group of which
JPMC is the Funding Agent, for any Settlement Period, the per annum rate that
reflects the following for each day of such Settlement Period (i) the discount
accrued on the pooled Promissory Notes of such Conduit Lender for such day, plus
(ii) any and all accrued commissions in respect of placement agents and dealers
of Promissory Notes of such Conduit Lender, and issuing and paying agent fees
incurred, in respect of such pooled Promissory Notes for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all Facilities which are funded by pooled Promissory Notes for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all Facilities funded substantially
with pooled Promissory Notes, minus (v) any payment received on such day net of
expenses in respect of broken funding costs related to the prepayment of any
outstanding Promissory Notes to such Conduit Lender pursuant to the terms of any
Facilities funded substantially with pooled Promissory Notes.

     “Promissory Notes” means, collectively, (i) promissory notes issued by the
Conduit Lenders and (ii) participations sold by the Conduit Lenders pursuant to
Section 10.01(g); provided that the term “Promissory Notes” shall not include
the interests sold by the Conduit Lenders under a Program Support Agreement.

     “Purchase and Sale Agreement” means (i) the CFO Purchase and Sale
Agreement; (ii) each loan purchase agreement for the sale of Student Loans which
will become Pledged Student

            25     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



loans by a Third Party Originator to an Affiliated Originator in substantially
the form attached as Appendix D with only such substantive changes as have been
disclosed to the Administrative Agent and each Funding Agent in writing and
approved by the Administrative Agent and each Funding Agent in writing and with
respect to which counsel to the Issuer shall have delivered a true sale opinion
to the Administrative Agent, the Funding Agents and the Lenders, in form, scope
and substance acceptable to the Administrative Agent and the Funding Agents in
their sole discretion, with respect to the sales contemplated thereunder; and
(ii) each loan purchase agreement in such form which is approved by the
Administrative Agent, the Funding Agents and the Required Lenders in writing
prior to the execution thereof; in each case together with such opinions, UCC
financing statements and any other documents as the Administrative Agent, the
Funding Agents or the Lenders may require, and in each case as the same may be
amended, restated, supplemented, or otherwise modified from time to time with
the prior written consent of the Administrative Agent, the Funding Agents and
the Required Lenders.

     “Purchase Termination Event” with respect to an Originator means the
occurrence of any of the following events, to the extent that the Issuer has
actual knowledge or has been given written notice of such event: (a) a Material
Adverse Change in the condition of such Originator has occurred and is
continuing; (b) an Event of Bankruptcy has occurred with respect to such
Originator; (c) such Originator shall fail to pay, or shall default in the
payment of, any principal or premium or interest on any Indebtedness beyond any
applicable grace period, or such Originator shall breach or default with respect
to any other term of any evidence of any Indebtedness, or of any loan agreement,
mortgage, indenture or other agreement relating thereto, if such failure,
default or breach continues beyond any applicable grace period, if the effect of
such failure, default or breach (i) is to cause the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders) to cause that
Indebtedness to become or be declared due prior to its stated maturity or
(ii) would permit the holder of such Indebtedness to accelerate the maturity of
such Indebtedness and if the amount of the Indebtedness involved in all such
failures, defaults and breaches is greater than $100,000; (d) one or more
judgments for the payment of money in an aggregate amount in excess of $100,000
shall be rendered against such Originator and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed or a satisfactory bond against such judgment shall not have
been posted, or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of such Originator to enforce any such judgment
and a bond shall not have been posted or (e) a “Termination Date” shall occur
under any Purchase and Sale Agreement.

     “Qualified Institution” means Citibank, JPMC, the Indenture Trustee, and,
with respect to the Collection Account, the Disbursement Account and the Reserve
Account, the Indenture Trustee or any bank or trust company which has (a) a
long-term unsecured debt rating of at least “A2” by Moody’s and at least “A” by
S&P and (b) a short-term rating of at least “P-1” by Moody’s and at least “A-1”
by S&P.

     “Ratings Agencies” means Moody’s and S&P.

     “Reassignment” has the meaning set forth in Section 6.02.

     “Reassignment Amount” has the meaning set forth in Section 6.02.

            26     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



     “Reduced Rate Program” means a program that provides borrowers of FFELP
Loans (1) reduced interest rate benefits that are no greater than (a) 1.00% less
than the maximum interest rate specified under the Higher Education Act,
effective after twelve (12) consecutive on-time payments have been received and
posted by the applicable Sub-Servicer, (b) 0.25% less than the maximum interest
rate specified under the Higher Education Act upon agreement by the borrower to
have his or her payments automatically deducted from his or her checking account
and (c) an interest rate of 0.00% per annum during the first six months after
the origination of any FFELP Loan and (2) a reduction in the outstanding
principal balance of any FFELP Loan no greater than 1.00%, effective after
twelve (12) consecutive on-time monthly payments have been received and posted
by the applicable Sub-Servicer, together with any such other Reduced Rate
Program approved by the Administrative Agent and the Funding Agents in writing.

     “Reference Bank” means (i) for calculations of “Alternate Base Rate” with
respect to any Lender in a Lender Group of which CNAI is the Funding Agent,
Citibank and (ii) for calculations of “Alternate Base Rate” with respect to any
Lender in a Lender Group of which JPMC is the Funding Agent, JPMC.

     “Regulation D” means Regulation D of the Federal Reserve Board, or any
other regulation of the Federal Reserve Board that prescribes reserve
requirements applicable to nonpersonal time deposits or “Eurocurrency
Liabilities” as presently defined in Regulation D, as in effect from time to
time.

     “Regulatory Change” means, relative to any Affected Party:

     (a) any change after the date of this Agreement in (or the adoption
implementation, change in phase-in or commencement of effectiveness of) any

     (i) United States federal or state law or foreign law applicable to such
Affected Party;

     (ii) regulation, interpretation, directive, requirement or request (whether
or not having the force of law) applicable to such Affected Party of (A) any
court, government authority charged with the interpretation or administration of
any law referred to in clause (a)(i) or of (B) any fiscal, monetary or other
authority having jurisdiction over such Affected Party; or

     (iii) generally accepted accounting principles or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above; or

     (b) any change after the date of this Agreement in the application to such
Affected Party of any existing law, regulation, interpretation, directive,
requirement, request or accounting principles referred to in clause (a)(i),
(a)(ii), (a)(iii) or (b) above.

     “Rehab Loan” means a Federal Consolidation Loan that consolidates one or
more Defaulted Student Loans.

            27     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



     “Reimbursement Agreement” means the Letter of Credit Reimbursement
Agreement dated as of July 23, 2003, between the Issuer and the Letter of Credit
Provider, as amended, restated, supplemented or otherwise modified from time to
time.

     “Reimbursement Contract” means the agreements between the FFELP Guarantors
and the Department providing for the payment by the Secretary of amounts
authorized to be paid pursuant to the Higher Education Act, including, without
limitation, reimbursement of amounts paid or payable upon Defaulted Student
Loans that are FFELP Loans, Interest Subsidy Payments and Special Allowance
Payments to holders of Student Loans that are FFELP Loans.

     “Reimbursement Obligation” has the meaning set forth in Section 1.06(b).

     “Reimbursement Payment” means any payment by the Secretary pursuant to a
Reimbursement Contract in respect of a Student Loan that is an FFELP Loan.

     “Related Security” means, with respect to any Pledged Student Loan: (a) all
of Issuer’s and the Eligible Lender Trustee’s right, title and interest in and
to the Student Loan Note(s) and all other agreements that relate to such Pledged
Student Loan; (b) all of Issuer’s and the Eligible Lender Trustee’s right, title
and interest under any Guarantee Agreement related thereto; (c) all security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Pledged Student Loan, whether pursuant to the Student
Loan Note related to such Pledged Student Loan or otherwise; (d) all UCC
financing statements covering any collateral securing payment of such Pledged
Student Loan; (e) all other guarantees and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Pledged Student Loan; and (f) all rights of Issuer and the Eligible Lender
Trustee with respect to such Pledged Student Loan under the related
Sub-Servicing Agreement and the related Origination Agreement.

     “Released Student Loan” has the meaning assigned to it in Section 1.04.

     “Repayment” means the period of time during which a borrower under a
Student Loan is required to make installment payments to repay the aggregate
principal amount plus accrued interest of all amounts borrowed by virtue of the
Student Loan Note(s) executed by such borrower.

     “Required Lenders” means at any time (a) Committed Lenders whose
Commitments total at least 66 2/3% of the aggregate of all Commitments at such
time and (b) Conduit Lenders with then holding at least 66 2/3% of the Total
Outstanding Advances.

     “Reserve Account” means the account established at a Qualified Institution,
in the name of the Indenture Trustee, for the benefit of the Secured Parties,
which account has been designated as the Reserve Account, including any
subaccounts of such account, and any other account designated as the Reserve
Account by the Indenture Trustee or the Administrative Agent.

     “Reserve Account Minimum Balance” means at any time, an amount equal to the
sum of (i) an amount equal to 0.10% of the Program Limit plus (ii) all
origination and upfront fees with

            28     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



respect to Private Loans that do not have the benefit of a Private Loan
Guarantee Agreement and that have not been released from the Reserve Account in
accordance with the express terms of this Agreement.

     “Reserve Account Withdrawal Amount” has the meaning assigned to it in
Section 3.04(b).

     “Residual Payments Account” means the account maintained with the Indenture
Trustee and subject to the Residual Payments Account Control Agreement, subject
to the Intercreditor Agreement.

     “Residual Payments Account Control Agreement” means the account control
agreement providing that the Indenture Trustee (as assignee of the Issuer) may
exercise control over the Residual Payments Account after the occurrence and
during the continuance of an Event of Termination.

     “Revolving Period” means the period commencing on the date hereof and
ending on the Facility Termination Date.

     “Schedule of FFELP Premium Base Amounts” means the listing set forth on
that certain letter agreement of even date herewith among the Funding Agents and
the Administrative Agent and any other listing from time to time (a) approved by
the Administrative Agent, the Funding Agents and the Required Lenders in
writing, of the premiums with respect to FFELP Loans that Issuer is permitted to
finance under the Agreement and (b) provided by the Administrative Agent, the
Funding Agents and the Required Lenders to the Issuer.

     “Schedule of Pledged Student Loans” a listing of certain Student Loans of
Issuer delivered to and held by the Indenture Trustee (or set forth on the
Master Servicer’s or any applicable Sub-Servicer’s system) pursuant to
Section 5.03 (which Schedule may be in the form of microfiche or computer file
or other medium acceptable to the Indenture Trustee) which includes information
reasonably requested by the Administrative Agent and any Funding Agent, as such
listing may be amended, restated, supplemented or otherwise modified from time
to time.

     “Secretary” means the Secretary of the Department or an official or
employee of the Department acting for the Secretary under a delegation of
authority.

     “Secured Parties” means the Lenders, the Funding Agents, the Administrative
Agent, the Valuation Agent, the Letter of Credit Provider, the Indemnified
Parties and the Affected Parties, as their respective interests appear under the
Agreement.

     “Securities Intermediary” means The Bank of New York in its capacity as
securities intermediary with respect to the Accounts.

     “Servicer Event of Default” means, with respect to the Master Servicer or
any Sub-Servicer: (i) the Master Servicer or such Sub-Servicer shall fail in any
material respect to perform or observe any term, covenant or agreement that is
an obligation of the Master Servicer or such Sub-Servicer under any
Sub-Servicing Agreement or any Transaction Document (other

            29     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



than as referred to in clause (ii) below) and such failure continues unremedied
for the lesser of (x) thirty days after (a) written notice thereof shall have
been given by the Administrative Agent to Issuer or the Master Servicer or
(b) the Master Servicer or such Sub-Servicer has actual knowledge thereof or
(y) the grace period with respect to such provision as listed in the applicable
Transaction Document ; (ii) the Master Servicer or any such Affiliated Servicer
shall fail to make any payment or deposit required to be made by it under any
Transaction Document when due in any amount and such failure shall remain
unremedied for three Business Days; (iii) any such Third Party Servicer shall
fail to make any payment(s) or deposit(s) to be made by it under any
Sub-Servicing Agreement or any Transaction Document when due in an amount equal
to or greater than (A) $5,000 in connection with any one incident or (B) $25,000
in connection with all such incidents in any twelve calendar month period, and,
in any event, such failure shall remain unremedied for three Business Days;
(iv) any representation or warranty made or deemed to be made by the Master
Servicer or such Sub-Servicer (or any of its officers) under or in connection
with any Sub-Servicing Agreement or any Transaction Document or any information
or report delivered pursuant to any Sub-Servicing Agreement or any Transaction
Document shall prove to have been false or incorrect in any material respect
when made and such condition shall remain unremedied for 30 days after
(a) written notice thereof shall have been given by the Administrative Agent or
to the Master Servicer or (b) the Master Servicer or such Sub-Servicer has
actual knowledge thereof; (v) an Event of Bankruptcy shall have occurred with
respect to the Master Servicer or such Sub-Servicer; (vi) (a) any litigation
(including, without limitation, derivative actions), arbitration proceedings or
governmental proceedings not disclosed in writing by Issuer to the
Administrative Agent prior to the execution and delivery of the Indenture is
pending against the Master Servicer or such Sub-Servicer or any of its
Affiliates, or (b) any material development not so disclosed has occurred in any
such litigation or proceedings so disclosed, which in the case of clause (a) or
(b), in the opinion of the Administrative Agent or the Lenders, has a reasonable
likelihood of having a Servicer Material Adverse Effect with respect to the
Master Servicer or such Sub-Servicer; (vii) there shall exist any event or
occurrence that has had or has a reasonable likelihood of causing a Servicer
Material Adverse Effect; (viii) the net claims reject rate due to Sub-Servicer
error with respect to such Sub-Servicer for any quarterly period shall exceed an
annualized rate of 3.0%; (ix) the Master Servicer or such Sub-Servicer shall
fail to maintain policies of insurance or fidelity bonds in accordance with the
provisions of Section 12.11; or (x) the Master Servicer or such Sub-Servicer
shall fail to comply with all material requirements and regulations under the
Higher Education Act.

     “Servicer Material Adverse Effect” means with respect to the Master
Servicer or any Sub-Servicer and any event or circumstance, a material adverse
effect on:

     (i) the business, assets, financial condition, prospects or operations of
the Master Servicer or such Sub-Servicer;

     (ii) the ability of the Master Servicer or such Sub-Servicer to perform its
obligations under any Transaction Document to which it is a party;

     (iii) the collectibility or enforceability of a material amount of the
Pledged Student Loans, or any Guarantee Agreement or Reimbursement Contract with
respect to a material amount of the Pledged Student Loans; or

            30     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



     (iv) the status, existence, perfection, priority or enforceability of the
Indenture Trustee’s security interest in the Collateral.

     “Servicer Repurchase Amount” has the meaning set forth in Section 12.05 of
the Agreement.

     “Settlement Date” means the date which is the second Business Day after the
end of a Settlement Period or, with respect to Advances bearing interest with
reference to the Eurodollar Rate or the Alternate Base Rate, the last day of the
Settlement Period.

     “Settlement Period” means: (i) initially the period commencing on the date
hereof pursuant to Section 1.02 of the Agreement (or in the case of any fees
payable hereunder, commencing on the date hereof) and ending on the last day of
the same calendar month, and (ii) thereafter, each monthly period ending on the
last day of the calendar month; provided, however, that during the Liquidation
Period the Settlement Period shall be such period determined by the
Administrative Agent in its sole discretion (which may be a period as short as
one Business Day).

     “SLS Loan” means a loan made to an Obligor designated as such that is made
under the Supplemental Loans for Students Program in accordance with the Higher
Education Act.

     “Solvent” means, with respect to any Person at any time, a condition under
which:

     (i) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

     (ii) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts”,
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

     (iii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

     (iv) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

     For purposes of this definition:

     (A) the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

            31     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



     (B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

     (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and

     (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an arms
length transaction in an existing and not theoretical market.

     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

     “Special Allowance Payments” means payments, designated as such, consisting
of effective interest subsidies by the Department in respect of Student Loans
that are FFELP Loans to Issuer in accordance with the Higher Education Act.

     “Stafford Loan” means a loan made to an Obligor authorized under
Sections 427 and 428 of the Higher Education Act.

     “Structure and Tax Aspects” has the meaning set forth in Section 13.13(a).

     “Student Loan” means a FFELP Loan or a Private Loan which was (a) if a
FFELP Loan, originated by an Originator under an approved lender identification
number issued by the Department; (b) if a Private Loan, originated by a national
banking association approved in writing in advance by the Administrative Agent,
the Funding Agents and the Required Lenders in their sole discretion; or (c) if
consented to in writing in advance by the Administrative Agent, the Funding
Agents and the Required Lenders in their sole discretion, purchased by an
Originator under a purchase and sale agreement and transferred to the Issuer
under the Purchase and Sale Agreement.

     “Student Loan Notes” means the promissory notes or other writings or
records evidencing the Student Loans including, solely with respect to FFELP
Loans, any promissory note evidenced by an electronic promissory note or an
electronic record or with respect to which the signature of the obligor is an
electronic signature.

     “Sub-Servicer” means Great Lakes Educational Loan Services, Inc., LoanStar
Systems, Inc., CFS-SunTech Servicing LLC, Higher Education Loan Authority of the
State of Missouri and such other sub-servicers as are approved from time to time
in accordance with the terms of the Agreement.

     “Sub-Servicing Agreement” means each servicing agreement between the Master
Servicer and the applicable Sub-Servicer with respect to the servicing of the
Student Loans, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof and with the terms of the
Agreement.

            32     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



     “Take-Out Securitization” means an asset securitization, financing or
similar transaction pursuant to which all or substantially all of the Pledged
Student Loans are released from the lien of this Agreement pursuant to
Section 1.04.

     “TERI” means The Education Resources Institute, a private, non-profit
Massachusetts corporation.

     “Termination Fee” with respect to any Advance means the amount, if any, by
which (i) the additional interest that would have accrued on such Advance during
its current Settlement Period if the outstanding principal amount of such
Advance had not been repaid prior to the Settlement Date for such Settlement
Period exceeds (ii) the income, if any, that the applicable Lender will receive
by investing the proceeds for such principal repayment in investments that are
permissible for such Lender and that will mature on such Settlement Date.

     “Third Party Originators” means those Third-Party Originators set forth on
Appendix B hereto and such other originators as may be approved by the
Administrative Agent, the Funding Agents and the Required Lenders from time to
time in writing.

     “Third Party Servicer” a Sub-Servicer that is not an Affiliate of the
Issuer.

     “Total Outstanding Advances” at any time means the sum of (a) the aggregate
amount disbursed to the Issuer by the Lenders in connection with the funding of
any Advance (or portion thereof) pursuant to the Agreement, less (b) any
payments made by the Issuer and actually received by or on behalf of the Lenders
and applied to reduce the principal balance of any Advance pursuant to
Section 2.03 of the Agreement (which have not been rescinded or otherwise
returned for any reason), provided, however, that if the Total Outstanding
Advances shall have been reduced, pursuant to clause (b) above, by any
distribution, and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Total Outstanding Advances
shall be increased by the amount of such rescinded or returned distribution as
though it had not been made.

     “Transaction” has the meaning set forth in Section 13.13(a).

     “Transaction Documents” means this Agreement, the Original Indenture, the
Notes, the Reimbursement Agreement, the CNAI Fee Letter, the JPMC Fee Letter,
the Indenture Trustee Fee Letter, the Eligible Lender Trustee Fee Letter, the
Eligible Lender Trust Agreement, each Sub-Servicing Agreement, each Custody
Agreement, the Guarantee Agreements, the Reimbursement Contract, the Purchase
and Sale Agreements, each Origination Agreement, the Demand Note, the Residual
Payments Account Control Agreement, all Program Support Agreements, the Premium
Letter of Credit, each Joint Sharing Agreement, the Account Control Agreements,
the Intercreditor Agreement, the Valuation Agent Agreement and the other
documents, certificates, instruments, agreements and notices to be executed and
delivered in connection herewith.

     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.

            33     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



     “Valuation Agent” means CNAI.

     “Valuation Agent Agreement” means that certain Valuation Agent Agreement
dated as of the Closing Date among the Valuation Agent, the Issuer, the Funding
Agents and the Administrative Agent.

     “Unamortized Premium” means the remaining amount of the Financed Premium
Amount at any time pursuant to Premium Amortization.

     “Unanticipated Changes” with respect to the FFELP Program, means any
material change to the FFELP Program, as applicable.

     “Unguaranteed Amount” means, as of any date, (a) with respect to any FFELP
Loan, that portion, if any, of the Principal Balance of such Pledged Student
Loan that is not contractually guaranteed pursuant to the related Guarantee
Agreement as of the effective date of such Guarantee Agreement (or as of the
date of any subsequent amendments thereto), and (b) with respect to any Private
Loan, the Defaulted Amount.

     “Unmatured Event of Termination” means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Termination.

     “Unsubsidized Loans” means Stafford Loans that are not subsidized by the
Department as set forth in Section 428H of the Higher Education Act (20 U.S.C.
§1078-8).

     “Weighted Average Financed Premium” with respect to any group of Student
Loans means the weighted average of the Financed Premium Amounts for such
Student Loans.

     B. Other Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles. All
terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

     C. Computation of Time Periods. Unless otherwise stated in this Agreement,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”. All references to New York time shall
mean the time in New York, New York.

            34     Appendix A         to Amended and Restated indenture        

 



--------------------------------------------------------------------------------



 



APPENDIX B

AFFILIATED ORIGINATORS

Collegiate Funding Originations, LLC

THIRD-PARTY ORIGINATORS

None.

 



--------------------------------------------------------------------------------



 



APPENDIX C

GUARANTORS

Rhode Island Higher Education Assistance Authority
Northwest Education Loan Association
Tennessee Student Assistance Corporation
Pennsylvania Higher Education Assistance Agency
Georgia Higher Education Assistance Corporation
Education Assistance Corporation, a South Dakota Corporation
New York State Higher Education Service Corporation
Illinois Student Assistance Commission
Connecticut Student Loan Foundation
Colorado Student Loan Program
Michigan Higher Education Assistance Authority
Educational Credit Management Corporation
New Jersey Higher Education Student Assistance Authority
American Student Assistance
California Student Aid Commission
Great Lakes Higher Education Guaranty Corporation
Kentucky Higher Education Assistance Authority
Louisiana Student Financial Assistance Commission
Finance Authority of Maine
Nebraska Student Loan Program, Inc.
Oregon Student Assistance Commission
Oklahoma State Regents for Higher Education
Student Loan Guarantee Foundation of Arkansas, Inc.
Texas Guaranteed Student Loan Corporation
The Florida Department of Education
United Student Aid Funds, Inc.
Sallie Mae, Inc.

 



--------------------------------------------------------------------------------



 



APPENDIX D

Form of Purchase and Sale Agreement

(Attached)

 



--------------------------------------------------------------------------------



 



APPENDIX E

Credit and Collection Policy

To be delivered by the Issuer and maintained on file with the Administrative
Agent.

 



--------------------------------------------------------------------------------



 



APPENDIX F

Agreed-Upon Procedures with respect to the Issuer,
the Master Servicer and each Affiliated Servicer

 



--------------------------------------------------------------------------------



 



Schedule l

Lender Groups



              Funding Agent     Conduit Lenders     Committed Lender(s)        
      Citicorp North America, Inc.     CAFCO, LLC     Citibank, N.A.            
      CRC Funding, LLC                                   JPMorgan Chase Bank    
Jupiter Securitization     JPMorgan Chase Bank     Corporation                  
      Falcon Asset Securitization           Corporation      

 



--------------------------------------------------------------------------------



 



Schedule 6.0l(k)

List of Offices of Issuer where Records Are Kept

c/o CFS-SunTech Servicing LLC
6510 Old Canton Road
Ridgeland, Mississippi 39157

Changes in Chief Place of Business/Chief Executive Office

In September 2004, the Issuer changed its chief place of business/chief
executive office from the following address:

100 Riverside Parkway, Suite 125
Fredericksburg, Virginia 22406

to the following address:

10304 Spotsylvania Avenue, Suite 100
Fredericksburg, Virginia 22408

 



--------------------------------------------------------------------------------



 



Exhibit 1.02

Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



Exhibit 1.02

Form of Borrowing Notice

[DATE ]

Citicorp North America, Inc.,
  as Administrative Agent and as a Funding Agent
450 Mamaroneck Avenue
Harrison, NY 10528

JPMorgan Chase Bank,
  as a Funding Agent
270 Park Avenue, 10th Floor
New York, NY 10017

Attention: Global Securitization

Ladies and Gentlemen:

     All capitalized terms used but not otherwise defined herein are defined in
the Amended and Restated Indenture dated as of November 4, 2004 (as amended,
supplemented or modified from time to time, the “Indenture”) among Collegiate
Funding Services Resources I, LLC, (“Issuer”), CRC Funding, LLC, CAFCO, LLC,
Falcon Asset Securitization Corporation and Jupiter Securitization Corporation
(collectively, the “Conduit Lenders”), the financial institutions from time to
time party thereto (each, a “Committed Lender” and together with the Conduit
Lenders, the “Lenders”), JPMorgan Chase Bank and Citicorp North America, Inc.,
as Funding Agents (the “Funding Agents”), Citicorp North America, Inc., as agent
for Lenders (in such capacity, and together with any successor thereto in such
capacity, the “Administrative Agent”), The Bank of New York, as indenture
trustee thereunder (in such capacity, and together with any successor thereto in
such capacity, the “Indenture Trustee”), as eligible lender trustee (in such
capacity, and together with any successor thereto in such capacity, the
“Eligible Lender Trustee”) and as securities intermeidiary, Collegiate Funding
Portfolio Administration, L.L.C., as administrator, and Collegiate Funding
Master Servicing, L.L.C., as master servicer (in such capacity, the “Master
Servicer”), and have the same meanings when used herein.

     The undersigned refers to the Indenture and hereby gives you notice,
irrevocably, pursuant to Section 1.02 of the Indenture that the undersigned
hereby requests a Borrowing (the “Requested Borrowing”) under the Indenture, and
in connection therewith sets forth below the information relating to the
Requested Borrowing as required by Section 1.02(a) of the Indenture:



  (i)   The Borrowing Date of the Requested Borrowing is [ Date ];     (ii)  
The principal amount of the Requested Borrowing is [$ ]; and  

 



--------------------------------------------------------------------------------



 



 

(A) The principal amount of the Requested Borrowing to be provided by Lenders in
the Lender Group of which JPMC is the Funding Agent is [$ ]1

(B) The principal amount of the Requested Borrowing to be provided by Lenders in
the Lender Group of which CNAI is the Funding Agent is [$ ]



  (iii)   The Total Outstanding Advances after giving effect to such borrowing
shall be [$].

     The proceeds of the Requested Borrowing will be used to purchase or
otherwise fund Student Loans on the Borrowing Date. The undersigned hereby
certifies as of the date hereof, and as of the Borrowing Date of the Requested
Borrowing, as follows:



  (a)   the representations and warranties contained in Section 6.01 of the
Indenture are correct after giving effect to the Requested Borrowing and to the
application of the Proceeds therefrom, as through made on and as of such dates;
    (b)   no event has occurred and is continuing, or would result from such
Requested Borrowing or from the application of the proceeds therefrom, that
constitutes an Event of Termination or an Unmatured Event of Termination;    
(c)   the original Student Loan Notes, if any, that will be acquired or
otherwise financed with the proceeds of the Requested Borrowing have been
delivered to the Sub-Servicers of an approved bailee;     (d)   all conditions
precedent to the Requested Borrowing as set forth in Section 5.02 of the
Indenture have been met or will be met immediately after using the proceeds of
the Requested Borrowing for the purpose or purposes set forth therein; and    
(f)   all conditions precedent to the initial Borrowing under the Indenture, as
set forth in Section 5.01 and 5.04 of the Indenture, have been met, have been
waived by the Administrative Agent and each Funding Agent or will be met as of
the Borrowing Date of the Requested Borrowing unless waived by the
Administrative Agent and each Funding Agent.

[signature page follows]

 

 



--------------------------------------------------------------------------------

1   Allocation of Advances is based upon each Lender Group’s Pro Rata Share.

 



--------------------------------------------------------------------------------



 







 

IN WITNESS WHEREOF, we have caused this Borrowing Notice to be executed and
delivered by the undersigned on the date first written above.

Very truly yours,

COLLEGIATE FUNDING SERVICES RESOURCES I, LLC

By:                                                            

Name:
Title:

 

 



--------------------------------------------------------------------------------



 



 

Exhibit 1.04

Form of Notice of Release

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT 1.04

FORM OF REQUEST FOR RELEASE OF COLLATERAL

[Date]

The Bank of New York
as Indenture Trustee
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, FL 32256
Attn: Tricia Heintz, Agent

Citicorp North America, Inc.,
as Administrative Agent and as a Funding Agent
450 Mamaroneck Avenue
Harrison, NY 10528
Attention: Global Securitization

JPMorgan Chase Bank,
as a Funding Agent
270 Park Avenue, 10th Floor
New York, NY 10017
Attn:

Ladies and Gentlemen:

     Reference is hereby made to that certain Amended and Restated Indenture
dated as of November 4, 2004 (as amended, supplemented or modified from time to
time, the “Indenture”) among Collegiate Funding Services Resources I, LLC,
(“Issuer”), CRC Funding, LLC, CAFCO, LLC, Falcon Asset Securitization
Corporation and Jupiter Securitization Corporation (collectively, the “Conduit
Lenders”), the financial institutions from time to time party thereto (each, a
“Committed Lender” and together with the Conduit Lenders, the “Lenders”),
JPMorgan Chase Bank and Citicorp North America, Inc., as funding agents (the
“Funding Agents”), Citicorp North America, Inc., as agent for Lenders (in such
capacity, and together with any successor thereto in such capacity, the
“Administrative Agent”), The Bank of New York, as indenture trustee thereunder
(in such capacity, and together with any successor thereto in such capacity, the
“Indenture Trustee”), as eligible lender trustee (in such capacity, and together
with any successor thereto in such capacity, the “Eligible Lender Trustee”) and
as securities intermediary, Collegiate Funding Portfolio Administration, L.L.C.,
as administrator, and Collegiate Funding Master Servicing, L.L.C., as master
servicer (in such capacity, the “Master Servicer”). Capitalized terms used but
not otherwise defined herein, shall have the meaning assigned to such terms in
the Indenture.

     This letter constitutes a Notice of Release pursuant to Section 1.04 of the
Indenture. The Issuer desires to sell or otherwise dispose of the Pledged
Student Loans (the “Subject Pledged Student Loans”) identified on Exhibit A
attached hereto in connection with a

      

 



--------------------------------------------------------------------------------



 



 

[sale/securitization/other disposition] on [___] (the “Release Date”) and hereby
requests that the Indenture Trustee release its security interest in the Subject
Pledged Student Loans on the Release Date.

     The Issuer hereby represents and warrants as of the date hereof that before
and after giving effect to the release requested herein:



  (i)   there shall not exist any Event of Termination or Unmatured Event of
Termination;     (ii)   the Coverage Condition is met (as demonstrated in the
pro forma Coverage Condition Certificate attached hereto as Exhibit B);    
(iii)   no Lender is materially and adversely affected by the selection made by
Issuer of the Subject Pledged Student Loans in comparison to purchasers of
Pledged Student Loans from Issuer (through the Eligible Lender Trustee) in
connection with any asset securitization or sale by Issuer occurring during the
Revolving Period;     (iv)   the Issuer has been informed by the Administrative
Agent and the Funding Agents that the condition set forth in Section 1.04(i)(D)
of the Indenture will be satisfied after giving effect to the release of the
Subject Pledged Student Loans; and     (v)   all conditions to the release of
the Subject Pledged Student Loans set forth in the Indenture will be satisfied
in connection with such release.  

 



--------------------------------------------------------------------------------



 



      

     IN WITNESS WHEREOF, the undersigned has caused this Notice of Release to be
executed by its duly authorized officer as of the date first above written.

     
 
  COLLEGIATE FUNDING SERVICES RESOURCES I,

  LLC
 
   

  By:
                                                                              

  Name Printed:                                                             

  Title:
                                                                            
 
   

 



--------------------------------------------------------------------------------



 



 

Exhibit 2.01

Form of Note

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT 2.01

FORM OF NOTE

$[___]   November 4, 2004

     FOR VALUE RECEIVED, the undersigned, COLLEGIATE FUNDING SERVICES RESOURCES
I, LLC (the “Issuer”), hereby promises to pay to the order of [FUNDING AGENT]
(the “Funding Agent”), as agent for the Lenders in the Lender Groups to which it
is Lender Agent (as defined in the Indenture referred to below) or such other
date as may be specified in the Indenture referred to below, the principal
amount of [___] DOLLARS AND 00/100 ($[___]), or, if less, the aggregate unpaid
principal amount of all of the Advances (as defined in the Amended and Restated
Indenture, dated as of November 4, 2004, among the Issuer, the Lenders party
thereto, Citicorp North America, Inc., as Administrative Agent, The Bank of New
York, as Indenture Trustee, as Eligible Lender Trustee and as Securities
Intermediary, Collegiate Funding Portfolio Administration, L.L.C., as
administrator, and Collegiate Funding Master Servicing, L.L.C. as Master
Servicer (as the same may be amended, restated, modified or supplemented from
time to time, called the “Indenture”)) made by the Lenders to the Issuer
pursuant to the Indenture (as shown in the records of the Funding Agent or at
the Funding Agent’s option, on the schedule attached hereto and any continuation
thereof). Each Advance shall be payable from time to time in amounts as provided
in the Indenture, and in any event shall be payable on the Maturity Date or such
other date as specified in the Indenture. Unless otherwise defined, capitalized
terms used herein have the meanings provided in the Indenture.

     The undersigned also promises to pay interest on the unpaid principal
amount of each Advance evidenced by this Note from the date of such Advance
until such Advance is paid in full, at the rates and payable on the dates
specified in the Indenture.

     This Note evidences indebtedness incurred as Advances under, and is
entitled to the benefits of, the Indenture, to which Indenture reference is
hereby made for a statement of its terms and conditions, including those under
which the maturity of this Note may be accelerated. Upon the occurrence of an
Event of Termination as specified in the Indenture, the principal balance hereof
and the interest accrued hereon may be declared to be forthwith due and payable.

     This Note is secured by and entitled to the benefits specified in
Section 1.03 of the Indenture, and reference is hereby made to such Section 1.03
for a description of the nature and extent of the collateral and the rights of
the parties to and beneficiaries of the Indenture in respect of such collateral.

     In addition to and not in limitation of the foregoing and the provisions of
the Indenture, the undersigned further agrees, subject only to any limitation
imposed by applicable law, to pay on demand all expenses, including reasonable
attorneys’ fees and legal expenses, incurred by the holder of this Note in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.

      

 



--------------------------------------------------------------------------------



 



      

     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

(continued on following page)

 

 



--------------------------------------------------------------------------------



 



      

     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES).

     

  COLLEGIATE FUNDING SERVICES RESOURCES I, LLC
 
   

 
By:                                                                                                    

  Name:

  Title:
 
   

 



--------------------------------------------------------------------------------



 



 

Exhibit 3.01(g)

Perfection Provisions for Eligible Investments

          A. 1. With respect to any direct obligations of or obligations insured
or guaranteed by the United States of America (“Government Securities”), issued
in book-entry form through the facilities of the Federal Reserve Bank of
Cleveland (the “Federal Reserve”), registered in the name of Issuer, by (i) the
direction of Issuer to the Indenture Trustee to request the Federal Reserve to
list Issuer as the registered owner of the Government Securities and to register
the pledge of the Government Securities to the Indenture Trust, as a secured
party, and (ii) the making by the Federal Reserve of appropriate and accurate
entries in its records which reflect that such Government Securities are held
for the sole and exclusive account of the Indenture Trustee.

               2. With respect to any Government Securities which are held in
the “street name” of the Indenture Trustee, as financial intermediary for
Issuer, by the making by the Indenture Trustee of appropriate entries on its
books to indicate that such Government Securities are held by it solely in its
capacity as Indenture Trustee so long as the book entries referred to are
continuously maintained.

          B. 1. With respect to obligations issued or guaranteed by any
instrumentality or agency of the United States of America, whether now existing
or hereafter organized, which bear the full faith and credit of the United
States of America (“Government-Backed Securities”), issued in book-entry form
through the facilities of the Participants Trust Company (“PTC”), registered in
the name of Issuer, buy (i) the direction of Issuer to the Indenture Trustee to
request the PTC Custodian to list Issuer as the registered owner of the
Government-Backed Securities and to register the pledge of the Government-Backed
Securities to the Indenture Trustee, as a secured party, (ii) the making by the
PTC Custodian (the “PTC Custodian”) of appropriate and accurate entries on its
books to indicate that the Government-Backed Securities are held for the sole
and exclusive account of the Indenture Trustee and (iii) the sending by the PTC
Custodian to the Indenture Trustee of a confirmation of the transfer of such
Government-Backed Securities to the Indenture Trustee.

          2. With respect to any Government-Backed Securities which are held in
the “street name” of the Indenture Trustee, as financial intermediary for
Issuer, upon the making by the Indenture Trustee of appropriate entries on its
books to indicate that such Government-Backed Securities are held by it solely
in its capacity as Indenture Trustee, so long as the book entries referred to
are continuously maintained.

          C. With respect to certificates of deposit, as described in the
definition of Eligible Investments in the Indenture, by (i) the actual physical
delivery of the certificate of deposit to the Indenture Trustee, as secured
party and (ii) the continuous possession by the Indenture Trustee of such
certificate of deposit.

          D. With respect to any guaranteed investment contract, by the filing
of appropriate financing statements in the applicable filing offices.

           

 



--------------------------------------------------------------------------------



 



 

Exhibit 5.01(q)

Closing List

(Attached hereto)

 

 



--------------------------------------------------------------------------------



 



 

Exhibit 5.02(d)

Form of Coverage Condition Certificate

 

 



--------------------------------------------------------------------------------



 



Exhibit 7.02(c)

Form of Monthly Report

 



--------------------------------------------------------------------------------



 



Exhibit 7.02(c)

FORM OF MONTHLY REPORT

[______________, _____]

Citicorp North America, Inc.,
as Administrative Agent and as a Funding Agent
450 Mamaroneck Avenue
Harrison, NY 10528
Attention: Global Securitization

JPMorgan Chase Bank,
as a Funding Agent
270 Park Avenue, 10th Floor
New York, NY 10017
Attn:

Ladies and Gentlemen;

     All capitalized terms used but not otherwise defined herein are defined in
Amended and Restated Indenture dated as of November 4, 2004 (as amended,
supplemented or modified from time to time, the “Indenture”) among Collegiate
Funding Services Resources I, LLC, (“Issuer”), CRC Funding, LLC, CAFCO, LLC,
Falcon Asset Securitization Corporation and Jupiter Securitization Corporation
(collectively, the “Conduit Lender”), the financial institutions from time to
time party thereto (each, a “Committed Lender” and together with the Conduit
Lenders, the “Lenders”), JPMorgan Chase Bank and Citicorp North America, Inc.,
as funding agents (the “Funding Agents”), Citicorp North America, Inc., as agent
for Lenders (in such capacity, and together with any successor thereto in such
capacity, the “Administrative Agent”), The Bank of New York, as indenture
trustee thereunder (in such capacity, and together with any successor thereto in
such capacity, the “Indenture Trustee”), as eligible lender trustee (in such
capacity, and together with any successor thereto in such capacity, the
“Eligible Lender Trustee”) and as Securities Intermediary, Collegiate Funding
Portfolio Administration, L.L.C., as administrator, and Collegiate Funding
Master Servicing, L.L.C., as master servicer (in such capacity, the “Master
Servicer”), and have the same meanings when used herein.

The undersigned hereby certifies that no Event of Termination has occurred and
that no Servicer Event of Default has occurred.

The undersigned hereby represents and warrants that this Monthly Report is a
true and accurate in all material respects.

IN WITNESS WHEREOF, we have caused this Monthly Report to be executed and
delivered by the undersigned on the date as written below.

Very truly yours,

 



--------------------------------------------------------------------------------



 



COLLEGIATE FUNDING SERVICES RESOURCES I, LLC, as Issuer

By:
                                                                                
Name:
Title:

COLLEGIATE FUNDING MASTER SERVICING, L.L.C.
as Master Servicer

By:
                                                                                
Name:
Title:

 



--------------------------------------------------------------------------------



 



Exhibit 13.02

Notice Addresses

COLLEGIATE FUNDING SERVICES RESOURCES I, LLC, as Issuer
10304 Spotsylvania Avenue, Suite 100
Fredericksburg, Virginia 22408
Attention: Kevin Landgraver
Facsimile: (540) 374-2021

THE BANK OF NEW YORK, as Eligible Lender Trustee,
as Indenture Trustee, as Securities Intermediary and as Seller Trustee
The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn: Tricia Heintz
Facsimile: (904)-645-1921

COLLEGIATE FUNDING PORTFOLIO ADMINISTRATION, L.L.C.
as Administrator
10304 Spotsylvania Avenue, Suite 100
Fredericksburg, Virginia 22408
Attention: Kevin Landgraver
Facsimile: (540) 374-2021

COLLEGIATE FUNDING MASTER SERVICING, L.L.C.
as Master Servicer
10304 Spotsylvania Avenue, Suite 100
Fredericksburg, Virginia 22408
Attention: Kevin Landgraver
Facsimile: (540) 374-2021

JPMORGAN CHASE BANK, FALCON ASSET SECURITIZATION CORPORATION and JUPITER
SECURITIZATION CORPORATION:

c/o J.P. Morgan Securities Inc.
270 Park Avenue, 10th Floor
New York, New York 10017
Attention: Jeffrey Goldberg
Facsimile: (212) 834-6657

 



--------------------------------------------------------------------------------



 



CITICORP NORTH AMERICA, INC., CITIBANK, N.A., CRC FUNDING, LLC OR CAFCO, LLC:
c/o Citicorp North America, Inc.
388 Greenwich Street, 19th Floor
New York, New York 10013
Attention: Roger W. Saylor
Telephone: (212) 816-0542
Facsimile: (212) 816-0336
E-Mail: roger.w.saylor@citigroup.com

With Copies To:

For Portfolio Reports:
c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: Robert Kohl
Telephone: (914) 899-7218
Facsimile: (914) 899-7903
E-Mail: robert.kohl@citigroup.com

Funding/Paydown/Revolving Period Notices:
c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: Mary Jo Gavigan
Telephone: (914) 899-7122
Facsimile: (914) 899-7890

     

  with copies to: c/o Citicorp North America, Inc.

  450 Mamaroneck Avenue

  Harrison, New York 10528

  Attention: Jennifer Klotz

  Telephone: (914) 899-7679

  Facsimile: (914) 899-7890

 



--------------------------------------------------------------------------------



 



Exhibit A

Form of Account Control Agreement

(Attached)

 



--------------------------------------------------------------------------------



 



Exhibit B

Forms of Joint Sharing Agreement

(Attached)

 